EXHIBIT 10.38




AMENDMENT No. 2, dated as of November 8, 2017 (this “Amendment”), to (i) the
Credit Agreement dated as of May 14, 2015 and as amended by Amendment No. 1,
dated as of February 15, 2017, among Milacron Holdings Corp., a Delaware
corporation (“Holdings”), Milacron LLC, a Delaware limited liability company
(the “Borrower”), the guarantors party thereto, the several banks and other
financial institutions or entities from time to time party to the Credit
Agreement (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) (as amended, restated,
supplemented and otherwise modified from time to time prior to the date of the
effectiveness of the Amendment, the “Credit Agreement”) and (ii) the Security
Agreement, dated as of May 14, 2015 (as amended, restated, supplemented and
otherwise modified from time to time prior to the date of the effectiveness of
the Amendment, the “Security Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement (as defined below) or the Security Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement and the Security
Agreement on the terms set forth herein;
WHEREAS, Section 11.01 of the Credit Agreement provides that the Borrower,
Holdings and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes, including to permit additional extensions
of credit to be included in the Credit Agreement;
WHEREAS, Bank of America, N.A. (in such capacity, the “Purchasing Term B
Lender”) has agreed to purchase at par on the Amendment No. 2 Effective Date (as
defined below) all Term B Loans held by Lenders that do not consent to this
Amendment;
WHEREAS, Bank of America, N.A., JPMorgan Chase Bank, N.A., Barclays Bank PLC,
Robert W. Baird & Co. Incorporated, Credit Suisse Securities (USA) LLC, Goldman
Sachs Lending Partners LLC, KeyBanc Capital Markets Inc. and William Blair &
Company, LLC are acting as joint lead arrangers and joint bookrunners for this
Amendment;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendments.
(a)The Credit Agreement is, effective as of the Amendment No. 2 Effective Date,
subject to Section 3(b) below with respect to the definition of “Applicable
Margin”, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto (the “Amended Credit Agreement”).





--------------------------------------------------------------------------------





(b)The Security Agreement is, effective as of the Amendment No. 2 Effective
Date, hereby amended by inserting the words “and the Specified Mortgaged
Property” at the end of clause (g) of the definition of “Excluded Assets” set
forth therein.
Section II.Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Amended Credit Agreement and the other Loan
Documents are true and correct in all material respects; provided that to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that, any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
Section III.Effectiveness. (a) Subject to Section 3(b) below, Section 1 of this
Amendment shall become effective on the date (such date, if any, the “Amendment
No. 2 Effective Date”) that the following conditions have been satisfied or
waived:
(i)Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders, the Purchasing Term
B Lender and each Obligor.
(ii)Legal Opinions. The Administrative Agent shall have received a customary
written opinion of Ropes & Gray LLP, counsel to the Obligors. The Obligors
hereby request such counsel to deliver such opinion.
(iii)Payments. The Administrative Agent shall have received evidence
satisfactory to it that substantially concurrently with the effectiveness of
this Amendment on the Amendment No. 2 Effective Date (i) all accrued interest on
the Term B Loans to but excluding the Amendment No. 2 Effective Date shall have
been paid and (ii) Amendment No. 2 Assignments shall become effective with
respect to all Term B Loans held by Amendment No. 2 Non-Consenting Lenders in
accordance with Section 2.19(c) of the Amended Credit Agreement
(iv)Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying as to the satisfaction (or waiver) of the conditions
set forth in Section 2.
(v)Other Documents. The Administrative Agent and the Joint Lead Arrangers shall
have received such certificates of good standing or status (to the extent that
such concepts exist) from the applicable secretary of state (or equivalent
authority) of the jurisdiction of organization of each Obligor (in each case, to
the extent such concept exists in the applicable jurisdiction), consents to
assignment of the Term B Loans, certificates of customary board of directors
resolutions or other customary corporate authorizing action, incumbency
certificates and/or other customary certificates of Responsible Officers of each
Obligor evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment.
(b) Notwithstanding anything contained herein to the contrary, the amendments
relating to the definition of “Applicable Margin” included in Exhibit A shall
only become


        



--------------------------------------------------------------------------------





effective upon the occurrence of the Amendment No. 2 Effective Date and the
effectiveness of Amendment No. 2 Assignments with respect to all Term B Loans
held by Amendment No. 2 Non-Consenting Lenders in accordance with Section
2.19(c) of the Amended Credit Agreement.
Section IV.[Reserved.]
Section V.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
Section VI.Governing Law.
(a)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.
(b)EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE SITTING IN NEW YORK CITY IN THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. EACH PARTY HERETO AGREES THAT THE AGENTS AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY OBLIGOR IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AMENDMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
(c)EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 6. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
Section VII.Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


        



--------------------------------------------------------------------------------





Section VIII.Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document as amended hereby, is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and each other Loan Document, and from and after the Amendment No. 2 Effective
Date, all references to the Credit Agreement or the Security Agreement, as
applicable, in any Loan Document and all references in the Credit Agreement or
the Security Agreement, as applicable, to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement or the
Security Agreement, as applicable, shall, unless expressly provided otherwise,
refer to the Credit Agreement or the Security Agreement, as applicable, as
amended by this Amendment. Each of the Obligors hereby consents to this
Amendment and confirms that all obligations of such Obligor under the Loan
Documents to which such Obligor is a party shall continue to apply to the Credit
Agreement and the Security Agreement, each as amended hereby. The parties hereto
acknowledge and agree that the amendment of the Credit Agreement and the
Security Agreement pursuant to this Amendment and all other Loan Documents
amended and/or executed and delivered in connection herewith shall not
constitute a novation of the Credit Agreement and the other Loan Documents as in
effect prior to the Amendment No. 2 Effective Date.
Section IX.Reaffirmation. Each of the Obligors hereby consents to the amendment
of the Credit Agreement and the Security Agreement described in Section 1 of
this Amendment and hereby confirms its respective guarantees, pledges, grants of
security interests, subordinations and other obligations, as applicable, under
and subject to the terms of each of the Loan Documents to which it is party, and
confirms, agrees and acknowledges that, notwithstanding the consummation of this
Amendment, such guarantees, pledges, grants of security interests,
subordinations and other obligations, and the terms of each of the Loan
Documents to which it is a party, except as expressly modified by this
Amendment, are not affected or impaired in any manner whatsoever and shall
continue to be in full force and effect and shall also guarantee and secure all
obligations as amended and reaffirmed pursuant to the Credit Agreement and this
Amendment.  Each of the Obligors confirms, acknowledges and agrees that the
Lenders and the Purchasing Term B Lender are “Lenders” and “Secured Parties” for
all purposes under the Loan Documents.  For the avoidance of doubt, each Obligor
hereby restates the provisions of Section 2 of the Security Agreement and agrees
that all references in the Security Agreement to the “Secured Obligations” shall
include the Term B Loans as amended hereby.
Section X.WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS


        



--------------------------------------------------------------------------------





CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


[Remainder of page left intentionally blank]






























































































IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


        



--------------------------------------------------------------------------------





HOLDINGS:
MILACRON HOLDINGS CORP.,
By:
/s/ Bruce A. Chalmers        

Name:    Bruce A Chalmers
Title:    Vice President Finance, Chief
Financial Officer and Treasurer
BORROWER:
MILACRON LLC,
By:
/s/ Bruce A. Chalmers            

Name:    Bruce A Chalmers
Title:    Vice President Finance and Chief
Financial Officer


Guarantors:


MCRON FINANCE CORP.
By:    /s/ Bruce A. Chalmers            
Name:    Bruce A. Chalmers    
Title:    Vice President Finance, Chief
Financial Officer and Treasurer
MILACRON MARKETING COMPANY LLC
By:    /s/ Bruce A. Chalmers        
Name:    Bruce A. Chalmers
Title:    Chief Financial Officer and
Treasurer
CIMCOOL INDUSTRIAL PRODUCTS LLC
By:    /s/ Bruce A. Chalmers        
Name:    Bruce A. Chalmers


        



--------------------------------------------------------------------------------





Title:    Chief Financial Officer and
Treasurer


MILACRON PLASTICS TECHNOLOGIES GROUP LLC
By:    /s/ Bruce A. Chalmers        
Name:    Bruce A. Chalmers
Title:    Chief Financial Officer and
Treasurer


DME COMPANY LLC
By:    /s/ Bruce A. Chalmers        
Name:    Bruce A. Chalmers
Title:    Chief Financial Officer and
Treasurer


CANGEN HOLDINGS, INC.
By:    /s/ Bruce A. Chalmers        
Name:    Bruce A. Chalmers
Title:    Vice President and Chief
Financial Officer


        



--------------------------------------------------------------------------------













JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
/s/ Richard Barritt    

Name:    Richard Barritt
Title:    Vice President


BANK OF AMERICA, N.A.,
as Purchasing Term B Lender
By:
/s/ David H. Strickert    

Name:    David H. Strickert
Title:    Managing Director


















































        



--------------------------------------------------------------------------------





EXHIBIT A



--------------------------------------------------------------------------------



TERM LOAN AGREEMENT

Dated as of May 14, 2015,
as amended by
Amendment No. 1 on
February 15, 2017 and as further amended by Amendment No. 2 on November 8, 2017

$939,897,500,

by and among

MILACRON HOLDINGS CORP.,
as Holdings,

MILACRON LLC,
as the Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
THE OTHER LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC,
ROBERT W. BAIRD & CO. INCORPORATED
CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS LENDING PARTNERS LLC,
KEYBANC CAPITAL MARKETS INC.,

and
WILLIAM BLAIR & COMPANY, LLC,
as Joint Lead Arrangers and Joint Bookrunners,
KEYBANC CAPITAL MARKETS INC.,
as Syndication Agent and Documentation Agent









        



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION
1.1
Definitions    1

1.2
Accounting Terms    47

1.3
Uniform Commercial Code    48

1.4
Certain Matters of Construction    48

1.5
Rounding    49

1.6
Certain Calculations and Tests    49

1.7
Changes in Calculations    49

SECTION 2.

CREDIT FACILITIES
2.1
Term Commitments    50

2.2
Procedure for Borrowing    50

2.3
Requests for Borrowings    50

2.4
[Reserved]    51

2.5
[Reserved]    51

2.6
Funding of Borrowings    51

2.7
Interest Elections    51

2.8
Termination of Commitments    52

2.9
Repayment of Loans; Evidence of Debt    52

2.10
Repayment of Term B Loans    52

2.11
Prepayment of Loans    53

2.12
Fees    55

2.13
Interest    55

2.14
Alternate Rate of Interest    56

2.15
Increased Costs    56

2.16
Break Funding Payments    57

2.17
Taxes    57

2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    60

2.19
Mitigation Obligations; Replacement of Lenders    61

2.20
Illegality    62

2.21
[Reserved]    62

2.22
Incremental Extensions of Credit    62

2.23
Extension Offers    64

SECTION 3.

CONDITIONS PRECEDENT
3.1
Conditions Precedent to Closing    65

SECTION 4.

REPRESENTATIONS AND WARRANTIES


-i-

--------------------------------------------------------------------------------

Page


4.1
Organization and Qualification    67

4.2
Power and Authority    67

4.3
Enforceability    67

4.4
Capital Structure    67

4.5
Title to Properties; Security Interests    67

4.6
Financial Statements    67

4.7
No Material Adverse Effect    67

4.8
Solvency    68

4.9
Taxes    68

4.10
Intellectual Property    68

4.11
Governmental Approvals    68

4.12
Compliance with Laws    68

4.13
Compliance with Environmental Laws    68

4.14
Litigation    69

4.15
ERISA    69

4.16
Margin Regulations; Investment Company Act    70

4.17
PATRIOT Act, Etc.    70

4.18
Complete Disclosure    70

4.19
EEA Financial Institutions    70

SECTION 5.

AFFIRMATIVE COVENANTS
5.1
Inspections; Appraisals and Books and Records    71

5.2
Financial and Other Information; Certificates    71

5.3
Notices    73

5.4
Compliance with Laws    73

5.5
Taxes    74

5.6
Maintenance of Properties    74

5.7
Insurance    74

5.8
Use of Proceeds    74

5.9
Maintenance of Ratings    74

5.10
Further Assurances; After-Acquired Property    74

5.11
Consolidated Corporate Franchises    75

5.12
Conduct of Business    75

5.13
Flood Hazard    75

5.14
Post-Closing Covenant    76

5.15
Designation of Unrestricted Subsidiaries    76

SECTION 6.

NEGATIVE COVENANTS
6.1
Permitted Debt    76

6.2
Permitted Liens    80

6.3
Restricted Payments    83

6.4
Investments    83

6.5
Disposition of Assets    83

6.6
Restrictions on Payment of Certain Debt    83

6.7
Fundamental Changes    83

6.8
Fiscal Year    84

6.9
Restrictive Agreements    84

6.10
Affiliate Transactions    85



-ii-

--------------------------------------------------------------------------------

Page


6.11
Amendments to Subordinated Debt    86

6.12
Passive Holding Company    86

SECTION 7.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT
7.1
Events of Default    86

7.2
Action in Event of Default    88

7.3
Application of Proceeds    88

7.4
Setoff    89

7.5
Remedies Cumulative; No Waiver    89

SECTION 8.

AGENT
8.1
Appointment, Authority and Duties of the Administrative Agent    89

8.2
Possession of Collateral    91

8.3
Reliance by the Administrative Agent    91

8.4
Action upon Default    91

8.5
Exculpatory Provisions    92

8.6
Successor Administrative Agent and Co-Administrative Agents    92

8.7
Due Diligence and Non-Reliance    93

8.8
Indemnifications    93

8.9
The Agents in Their Individual Capacity    94

8.10
Agent Titles    94

8.11
Survival    94

8.12
Withholding Tax    94

8.13
Certain ERISA Matters    94

SECTION 9.

SUCCESSORS AND ASSIGNS
9.1
Successors and Assigns    95

SECTION 10.

GUARANTEE
10.1
The Guarantee    100

10.2
Obligations Unconditional    101

10.3
Reinstatement    101

10.4
Subrogation    102

10.5
Remedies    102

10.6
Continuing Guarantee    102

10.7
General Limitation on Amount of Secured Obligations Guaranteed    102

SECTION 11.

MISCELLANEOUS
11.1
Consents, Amendments and Waivers    102



-iii-

--------------------------------------------------------------------------------

Page


11.2
Indemnification and Expenses    105

11.3
Notices and Communications    106

11.4
Credit Inquiries    107

11.5
Severability    107

11.6
Cumulative Effect; Conflict of Terms    107

11.7
Counterparts    108

11.8
Entire Agreement    108

11.9
Relationship with the Lenders    108

11.10
No Advisory or Fiduciary Responsibility    108

11.11
Confidentiality    108

11.12
GOVERNING LAW    109

11.13
Consent to Forum    109

11.14
Waivers by Obligors of Jury Trial    109

11.15
PATRIOT Act Notice    110

11.16
Marshalling; Payments Set Aside    110

11.17
Release of Liens and Guarantees    110

11.18
Intercreditor Agreement    110

11.19
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    111

11.20
Flood Matters    111






LIST OF EXHIBITS AND SCHEDULES
Exhibit A
Assignment and Acceptance

Exhibit B
Borrowing Request

Exhibit C
Financial Statements Certificate

Exhibit D
Note

Exhibit E-1
U.S. Tax Compliance Certificate 1

Exhibit E-2
U.S. Tax Compliance Certificate 2

Exhibit E-3
U.S. Tax Compliance Certificate 3

Exhibit E-4
U.S. Tax Compliance Certificate 4

Schedule I
[Reserved]

Schedule II
Notice Addresses

Schedule 1.1(a)
Unrestricted Subsidiaries

Schedule 4.4
Names and Capital Structure

Schedule 4.10
Patents, Trademarks and Copyrights

Schedule 5.14(a)
Closing Date Mortgaged Property

Schedule 6.1
Existing Debt

Schedule 6.2
Existing Liens

Schedule 6.4
Contingent Obligations

Schedule 6.5
Permitted Investments

Schedule 6.10
Existing Affiliate Transactions





-iv-

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT (this “Agreement”) is dated as of May 14, 2015, and
amended as of February 15, 2017 and November 8, 2017, by and among MILACRON
HOLDINGS CORP., a Delaware corporation (“Holdings”), MILACRON LLC, a Delaware
limited liability company (the “Borrower”), each Subsidiary of the Borrower from
time to time party hereto as a Guarantor (this and each other capitalized term
used herein without definition having the meaning assigned to such term in
Section 1.1), the financial institutions party to this Agreement from time to
time as lenders (collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders and as collateral agent for the Secured
Parties (in such capacities, the “Administrative Agent”).
R E C I T A L S:
WHEREAS, the Borrower has requested that, upon the satisfaction of the
conditions precedent set forth in Section 3 below, the Lenders make term loans
to the Borrower in an aggregate principal amount of $939,897,500 on the
Amendment No. 1 Effective Date on the terms set forth in this Agreement and the
Borrower shall use the proceeds thereof to fund the 2017 Transactions in
accordance with Section 5.8;
WHEREAS, the Borrower and the Guarantors are members of a consolidated group of
companies engaged in similar or related businesses and will derive benefits from
the extensions of credit under this Agreement; and
WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make such extensions of credit for the benefit of the
Borrower under this Agreement.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
SECTION 1.

DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
“2012 Transactions”: the transactions contemplated by the Stock Purchase
Agreement, dated as of March 29, 2012, by and among Holdings, the shareholders
of Holdings, the holders of options of Holdings, Mcron Acquisition Corp and the
representative of the sellers named therein, the issuance of the Existing
Secured Notes, the entry into and borrowings under the related asset-based
credit facility and the repayment of existing indebtedness, consummated on April
30, 2012.
“2017 Transactions”: the funding of the Term B Loans on the Amendment No. 1
Effective Date, the repayment in full of the Term Loans, the redemption of the
Senior Notes Debt and the payment of fees and expenses in connection with the
foregoing.


“ABL Administrative Agent”: Bank of America, N.A. in its capacity as
administrative agent and collateral agent under the ABL Facility Documentation,
or any successor administrative agent and collateral agent under the ABL
Facility Documentation.
“ABL Amendment Agreement”: the Second Amendment Agreement, dated as of May 14,
2015, by and among Holdings, the Borrower, the other borrowers and guarantors
party thereto, the ABL Administrative Agent and the lenders party thereto.
“ABL Amendment and Restatement”: the amendment and restatement of the ABL
Facility on March 28, 2013.





--------------------------------------------------------------------------------





“ABL Collateral”: “Revolving Priority Collateral” as defined in the
Intercreditor Agreement.
“ABL Facility”: that certain Third Amended and Restated Credit and Guaranty
Agreement, dated as of May 14, 2015, by and among Holdings, the Borrower, the
other borrowers and guarantors party thereto, the lenders party thereto in their
capacities as lenders thereunder and the ABL Administrative Agent and the other
agents party thereto, including any related notes, collateral documents, letters
of credit and guarantees, instruments and agreements executed in connection
therewith, and any appendices, exhibits or schedules to any of the foregoing (as
the same may be in effect from time to time), and any amendments, restatements,
amendments and restatements, supplements, modifications, replacements or
refinancings thereof (whether with the original agents and lenders or other
agents or lenders or otherwise, and whether provided under the original credit
agreement or other credit agreements or otherwise) and any indenture,
guarantees, credit facilities or commercial paper facilities with banks or other
institutional lenders or investors that refinance any part of the loans, notes,
guarantees, other credit facilities or commitments thereunder, including any
such refinancing facility or indenture that increases the amount borrowable
thereunder or alters the maturity thereof.
“ABL Facility Documentation”: the ABL Facility and all security, guarantees,
pledge agreements and other agreements or instruments executed in connection
therewith.
“ABL Facility Lender”: any lender under the ABL Facility.
“Acquired EBITDA”: with respect to any Acquired Entity or Business for any
period, the amount for such period of EBITDA of such Acquired Entity or Business
(determined using the definition of EBITDA as if references to the Borrower and
its Restricted Subsidiaries therein were references to such Acquired Entity or
Business), all as determined on a consolidated basis for such Acquired Entity or
Business.
“Acquired Entity or Business”: as defined in the definition of “EBITDA.”
“Acquisition”: any transaction or series of related transactions, consummated on
or after the date hereof, by which the Borrower directly, or indirectly through
one or more Subsidiaries, (i) acquires any business, division or line of
business, or all or substantially all of the assets, of any Person, whether
through purchase of assets, merger or otherwise, or (ii) acquires securities or
other ownership interests of any Person having at least a majority of the
combined voting power of the then outstanding Equity Interests of such Person.
“Adjustment Date”: each date of delivery of financial statements required to be
delivered pursuant to Section 5.2(a) or (b), as applicable, commencing with the
financial statements for the Fiscal Quarter ending June 30, 2017.
“Administrative Agent”: as defined in the preamble.
“Administrative Agent Indemnitees”: the Administrative Agent and its officers,
directors, employees, Affiliates, agents (including, without limitation, the ABL
Administrative Agent, to the extent the ABL Administrative Agent is acting as
collateral agent for the Administrative Agent and the Lenders pursuant to the
Intercreditor Agreement) and attorneys.
“Administrative Questionnaire”: an Administrative Questionnaire in the form
provided by the Administrative Agent.
“Affected Lender”: as defined in Section 2.20.
“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender”: any Non-Debt Fund Affiliate, Holdings, the Borrower or any
Subsidiary of the Borrower, but excluding any Debt Fund Affiliate.





--------------------------------------------------------------------------------





“Agents”: the Administrative Agent, Joint Lead Arrangers, the Syndication Agent
and Documentation Agent.
“Agent Professionals”: attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent.
“Agreement”: as defined in the preamble.
“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of February 15,
2017, by and among the Obligors, the Administrative Agent, the Initial Term B
Lender and the Lenders party thereto.
“Amendment No. 1 Effective Date”: has the meaning specified in Amendment No. 1.
“Amendment No. 2”: Amendment No. 2 to this Agreement, dated as of November 8,
2017, by and among the Obligors, the Administrative Agent, the Purchasing Term B
Lender and the Lenders party thereto.
“Amendment No. 2 Assignment”: an assignment of Term B Loans by an Amendment No.
2 Non-Consenting Lender to the Purchasing Term B Lender on the Amendment No. 2
Effective Date pursuant to Section 2.19(c).
“Amendment No. 2 Effective Date”: has the meaning specified in Amendment No. 2.
“Amendment No. 2 Non-Consenting Lender”: a Lender that is a Non-Consenting
Lender with respect to Amendment No. 2.
“Applicable Law”: all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
Person in question or any of its property or assets, including all applicable
statutory law, common law and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders and decrees of
Governmental Authorities.
“Applicable Margin”: the applicable margin shall be the percentage per annum set
forth below for the applicable Type of Loan based on the Total Net Leverage
Ratio as of the most recent Adjustment Date:
Total Net Leverage Ratio
Base Rate Loans
LIBOR Loans
Category 1
 
 
Greater than 3.50 to 1.00
1.75%
2.75%
Category 2
 
 
Less than or equal to 3.50 to 1.00
1.50%
2.50%



The Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Net Leverage Ratio in accordance with the
table above; provided that if financial statements are not delivered when
required pursuant to Section 5.2(a) or (b), as applicable, the “Applicable
Margin” shall be the rate per annum set forth above in Category 1 until such
financial statements are delivered in compliance with Section 5.2(a) or (b), as
applicable, for the first fiscal quarter ending after the Amendment No. 2
Effective Date.
“Asset Disposition”: a sale, lease, license, transfer or other voluntary
disposition of Property of the Borrower or any of its Restricted Subsidiaries,
including a disposition of Property in connection with a Sale and Leaseback
Transaction, and any casualty or condemnation event regarding such Property.
“Assignment and Acceptance”: an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this





--------------------------------------------------------------------------------





Agreement), substantially in the form of Exhibit A or such other form as shall
be approved by the Administrative Agent.
“Attributable Debt”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then current weighted average cost of funds
for Debt as at the time of determination, compounded on a semi-annual basis) of
the total obligations of the lessee for rental payments during the remaining
term of the lease included in any such Sale and Leaseback Transaction.
“Available Basket Amount”: at any date of determination, a cumulative amount
equal to:
(a)    the sum of:
(i)    $75,000,000,
(ii)    the CNI Growth Amount,
(iii)    the fair market value (as reasonably determined by the Borrower) of
property or assets contributed to the Borrower from any contribution to its
equity capital which have not been designated as an Excluded Contribution,
(iv)    the net cash proceeds received by the Borrower from the sale (other than
to a Restricted Subsidiary) or issuance of any Qualified Capital Stock of, or
contributions to, the Borrower, which proceeds have not been designated as an
Excluded Contribution,
(v)    the aggregate principal amount of any Debt or Equity Interests not
constituting Qualified Capital Stock, in each case, of the Borrower or any
Restricted Subsidiary issued after the Closing Date (other than Debt or such
Equity Interests issued to the Borrower or a Restricted Subsidiary), which has
been converted into or exchanged for Qualified Capital Stock of the Borrower or
any Equity Interests of any Parent Entity, together with the fair market value
of any cash equivalents and the fair market value (as reasonably determined by
the Borrower) of any property or assets received by the Borrower or any
Restricted Subsidiary upon such exchange or conversion,
(vi)    the Net Proceeds received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with the Asset Disposition to a Person
(other than the Borrower or any Restricted Subsidiary) of any Investment made
pursuant to clause (q)(i) of the definition of “Permitted Investments” (in an
amount not to exceed the original amount of such Investment),
(vii)    the proceeds received by the Borrower or any Restricted Subsidiary
after the Closing Date in connection with returns, profits, distributions and
similar amounts, repayments of loans and the release of guarantees received on
any Investment made pursuant to clause (q)(i) of the definition of “Permitted
Investments” (in an amount not to exceed the original amount of such
Investment),
(viii)    an amount equal to the sum of (A) in the event any Unrestricted
Subsidiary has been redesignated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower or
any Restricted Subsidiary, the amount of the Investments of the Borrower or any
Restricted Subsidiary in such Subsidiary made pursuant to clause (q)(i) of the
definition of “Permitted Investments” (in an amount not to exceed the original
amount of such Investment) and (B) the fair market value (as reasonably
determined by the Borrower) of the property or assets of any Unrestricted
Subsidiary that have been transferred, conveyed or otherwise distributed to the
Borrower or any Restricted Subsidiary after the Closing Date from any dividend
or other distribution by an Unrestricted Subsidiary,





--------------------------------------------------------------------------------





(ix)    the aggregate Declined Prepayment Amount, minus
(b)    the sum at the time of determination of:
(i)    the cumulative amount of the Available Basket Amount used to make (A)
Investments pursuant to clause (q)(i) of the definition of “Permitted
Investments” and (B) Restricted Debt Payments pursuant to clause (w) of the
proviso to Section 6.6, in each case, after the Closing Date and on or prior to
the date of determination, and
(ii)    the cumulative amount of the Available Basket Amount used to make
Restricted Payments pursuant to clause (d)(i) of the definition of “Permitted
Restricted Payments” after the Closing Date and on or prior to the date of
determination.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Product”: any Hedging Agreement entered into with the Borrower or any
Subsidiary.
“Bank Product Debt”: Debt and other obligations of an Obligor relating to Bank
Products.
“Bankruptcy Code”: Title 11 of the United States Code.
“Base Rate”: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the NYFRB Rate in effect on such day plus ½ of 1%; and
(c) the LIBOR Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the LIBOR Rate for any day shall be based on
the one-month rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding). Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Rate or the LIBOR Rate, respectively.
“Base Rate Loan”: a Loan that bears interest based on the Base Rate.
“Board of Governors”: the Board of Governors of the Federal Reserve System.
“Borrower”: as defined in the preamble hereto.
“Borrower Competitor”: any Person that (i) competes with or (ii) is an Affiliate
of a Person that competes with the business of the Borrower and its
Subsidiaries.
“Borrower Materials”: as defined in Section 5.2.
“Borrowing”: Loans of a single Class and Type and, in the case of LIBOR Loans,
as to which a single Interest Period is in effect.
“Borrowing Base”: as of any date, the Dollar Equivalent of an amount equal to:
(1)    85% of the aggregate book value of all accounts receivable owned by the
Borrower and the Restricted Subsidiaries; plus





--------------------------------------------------------------------------------





(2)    the lesser of (a) 65% of the lesser of cost (on a basis consistent with
the Borrower’s historical accounting practices) or market value of the
Borrower’s and the Restricted Subsidiaries’ eligible inventory (determined in
accordance with the ABL Facility) and (b) 85% of the appraised net orderly
liquidation value (based on the methodology used in the most recent appraisal
delivered under the ABL Facility) of the Borrower’s and the Restricted
Subsidiaries’ eligible inventory,
in each case, calculated on a consolidated basis and in accordance with GAAP and
based upon the most recent internal month-end financial statements available to
the Borrower.
“Borrowing Minimum”: $1,000,000.
“Borrowing Multiple”: $500,000.
“Borrowing Request”: a request by the Borrower in accordance with the terms of
Section 2.3 and, if written, substantially in the form of Exhibit B.
“Business Day”: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York, and if such day relates to a LIBOR Loan, any
such day on which dealings in Dollar deposits are conducted between banks in the
London interbank eurodollar market.
“Capital Expenditures”: for any period of calculation, the aggregate of all
amounts that would be reflected as additions to property, plant or equipment on
a consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP; provided that the term “Capital
Expenditures” shall not include: (i) expenditures made in connection with the
replacement, substitution, restoration, upgrade, development or repair of assets
to the extent financed with (x) insurance or settlement proceeds paid on account
of the loss of or damage to the assets being replaced, substituted, restored,
upgraded, developed or repaired or (y) awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced; (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for the
equipment being traded in at such time; (iii) the purchase price of property,
plant or equipment or software in an amount equal to the proceeds of Asset
Dispositions of fixed or capital assets that are not required to be applied to
prepay the Loans pursuant to this Agreement; (iv) expenditures that are
accounted for as capital expenditures by the Borrower or any Restricted
Subsidiaries and that are actually paid for, or reimbursed to the Borrower or
any Restricted Subsidiary in cash or Cash Equivalents, by a Person other than
the Borrower or any Restricted Subsidiary and for which neither the Borrower nor
any Restricted Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation in respect of such
expenditures to such Person or any other Person; (v) expenditures to the extent
constituting any portion of a Permitted Acquisition (or a Permitted Investment)
and expenditures made in connection with the Specified Transactions; (vi) the
purchase price of equipment purchased during such period to the extent the
consideration thereof consists of any combination of (A) used or surplus
equipment traded in at the time of such purchase and (B) the proceeds of a
concurrent sale of used or surplus equipment; (vi) any capitalized interest
expense reflected as additions to property, plant or equipment in the
consolidated statement of cash flows of the Borrower and its Restricted
Subsidiaries; (vii) expenditures relating to the construction, acquisition,
replacement, reconstruction, development, refurbishment, renovation or
improvement of any property which has been transferred to a Person other than
the Borrower or a Restricted Subsidiary during the same Fiscal Year in which
such expenditures were made pursuant to a Sale and Leaseback Transaction to the
extent of the cash proceeds received by the Borrower or such Restricted
Subsidiary pursuant to such Sale and Leaseback Transaction or
(viii) expenditures financed with the proceeds of an issuance of Equity
Interests of Holdings, the Borrower or a Parent Entity or a capital contribution
to the Borrower.
“Capital Lease”: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.





--------------------------------------------------------------------------------





“Capital Lease Obligation”: the portion of the obligations under a Capital Lease
that is required to be capitalized in accordance with GAAP.
“Capitalized Software Expenditures”: for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of such Person and such Subsidiaries.
“Cash Equivalents”:
(1)    United States dollars or Canadian dollars;
(2)    (a) euro, or any national currency of any participating member state of
the EMU; or
(b)    in the case of the Borrower or any Restricted Subsidiary, such local
currencies held by them from time to time in the Ordinary Course of Business;
(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or the Canadian government or any agency or
instrumentality thereof the securities of which are unconditionally guaranteed
as a full faith and credit obligation of such government with maturities of 24
months or less from the date of acquisition;
(4)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $100,000,000 (or the Dollar
Equivalent as of the date of determination) in the case of non-U.S. banks;
(5)    repurchase obligations for underlying securities of the types described
in clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;
(6)    commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P, in
each case maturing within 24 months after the date of creation thereof;
(7)    marketable short-term money market and similar securities having a rating
of at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any
time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized rating agency) in each case maturing
within 24 months after the date of creation thereof;
(8)    investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above;





--------------------------------------------------------------------------------





(9)    readily marketable direct obligations issued by any state, commonwealth
or territory of the United States or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
with maturities 24 months or less from the date of acquisition;
(10)    Debt or preferred stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities 24 months or less from
the date of acquisition; and
(11)    Investments in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.
Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts; provided further that for
purposes of clause (p) of the definition of “Permitted Asset Disposition” only,
Designated Non-Cash Consideration shall be deemed cash.
“Cash Interest Expense”: with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, Consolidated Interest
Expense and Charges for such period (including (x) net losses on obligations
under Hedging Agreements or other derivative instruments entered into for the
purpose of hedging interest rate risk, (y) fees payable in respect of letters of
credit and (z) costs of surety bonds in connection with financing activities, in
each case, to the extent included in Consolidated Interest Expense and Charges),
together with items excluded from the definition of “Consolidated Interest
Expense and Charges” pursuant to clause (1) of the definition thereof, paid, or
(without duplication) to be paid currently in cash.
“Cash Management Services”: any services provided from time to time by any
Lender or any of its Affiliates to the Borrower or any Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts or similar cash management arrangements, including automated
clearinghouse, e-payables, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
“CCMP”: CCMP Capital Advisors, LLC.
“CERCLA”: the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq., as amended).
“Change in Law”: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, binding guideline or directive by any Governmental Authority;
provided that with respect to any increased costs that are instituted under
Section 2.15, such increased costs shall only be instituted to the extent the
applicable Lender is generally requiring reimbursement therefor from similarly
situated borrowers under comparable credit facilities by any lending office of
such Lender or by such Lender’s holding company, if any. For purposes of this
definition and Section 2.15, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines and directives
thereunder or issued in connection therewith or in the implementation thereof,
and (y) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III (it being understood that
requests for payments on account of increased costs resulting from market
disruption shall be limited to circumstances generally affecting the banking
market and when the Required Lenders have made requests therefor), shall in each
case be deemed to be a “Change in Law,” regardless of the date enacted, adopted,
issued or implemented.





--------------------------------------------------------------------------------





“Change in Working Capital”: with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, the amount of
Changes in Current Assets and Liabilities; provided that, Changes in Working
Capital shall be calculated without regard to any Changes in Current Assets and
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent, (b) the
effects of (i) any Asset Disposition and acquisition, in each case, of any
person, manufacturing facility or line of business, consummated during such
period and (ii) the application of purchase accounting or (c) the effect of
fluctuations in the amount of accrued or contingent obligations under Hedging
Agreements.
“Change of Control”: (a) a Person or “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), but excluding any employee
benefit plan of Holdings or any of its subsidiaries (or any direct or indirect
parent company thereof), and any Person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, other than
the Permitted Investors, shall become the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Equity
Interests representing more than the greater of (x) 35% of the then-outstanding
Total Voting Power of Holdings and (y) the percentage of the then-outstanding
Total Voting Power of Holdings owned, directly or indirectly, “beneficially” by
the Permitted Investors (it being understood that a “Change of Control” shall
not be deemed to have occurred with respect to clause (a) above if the Permitted
Investors have, at such time, the right or the ability by voting power, contract
or otherwise to elect or designate for election a majority of the board of
directors or similar governing body of Holdings); or (b) Holdings shall fail to
maintain direct beneficial ownership of 100% of the outstanding Equity Interests
in the Borrower.
“Changes in Current Assets and Liabilities”: the sum of those amounts that
comprise the changes in the current assets (excluding cash and Cash Equivalents
(including Permitted Investments) and deferred tax accounts) and current
liabilities section of the Borrower’s statement of cash flows as prepared on a
consolidated basis excluding tax accruals and deferred taxes.
“Charge”: any charge, fee, expense, cost, accrual or reserve of any kind.
“Claims”: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interests, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of the Administrative Agent or replacement of any Lender) incurred
by any Indemnitee or asserted against any Indemnitee by any Obligor or other
Person, in any way relating to (a) any Loans, Loan Documents, or the use thereof
or transactions relating thereto, (b) any action taken or omitted to be taken by
an Indemnitee in connection with any Loan Documents, (c) the existence or
perfection of any Liens, or realization upon any Collateral, (d) exercise of any
rights or remedies under any Loan Documents or Applicable Law, or (e) failure by
any Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
“Class”: with respect to any Loan, refers to whether such Loan is a Term Loan, a
Term B Loan, an Incremental Term Loan of a particular Series, an Extended Term
Loan of a particular Series or a Replacement Term Loan of a particular Series.
“Closing Date”: May 14, 2015.
“CNI Growth Amount”: at any date of determination, an amount equal to 50% of
Consolidated Net Income of the Borrower and its Restricted Subsidiaries, for the
period (taken as one accounting period) beginning on March 31, 2015 and ending
on the last day of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.2(a) or (b) at the time of such
Restricted Payment, or, in the case such Consolidated Net Income for such period
is a deficit, minus 100% of such deficit.
“Code”: the Internal Revenue Code of 1986, as amended.





--------------------------------------------------------------------------------





“Collateral”: all the assets and properties of whatever kind and nature subject
or purported to be subject to the Liens created by the Security Documents.
“Commitment”: with respect to each Lender, the Term B Commitment of such Lender
or the commitments of such Lender set forth in the applicable Increased Facility
Activation Notice or in an Assignment and Acceptance pursuant to which such
Lender becomes a party hereto in accordance with Section 9.1, as applicable, in
each case, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Confidential Information”: as defined in Section 11.11.
“Consolidated Depreciation and Amortization Expense”: with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures and
amortization of unrecognized prior service costs and actuarial gains and losses
related to pensions and other post-employment benefits, of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.
“Consolidated Interest Expense and Charges”: with respect to any Person for any
period, the sum, without duplication, of (1) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, to the extent such
expense was deducted (and not added back) in computing Consolidated Net Income
(including (a) amortization of original issue discount resulting from the
issuance of Debt at less than par, (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers’ acceptances,
(c) non-cash interest expense (but excluding any non-cash interest expense
attributable to the movement in the mark-to-market valuation of obligations
under Hedging Agreements or other derivative instruments pursuant to GAAP),
(d) the interest component of Capital Lease Obligations, and (e) net payments,
if any, pursuant to obligations under interest rate Hedging Agreements with
respect to Debt, and excluding (v) accretion or accrual of discounted
liabilities not constituting Debt, (w) any expense resulting from the
discounting of Debt in connection with the application of recapitalization
accounting or, if applicable, purchase accounting, (x) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, and (y) any
expensing of bridge, commitment and other financing fees); plus consolidated
capitalized interest of such Person and its Restricted Subsidiary for such
period (whether paid or accrued); less interest income of such Person and its
Restricted Subsidiaries for such period; plus (2) all cash dividends or other
distributions paid to any Person other than such Person or any such Subsidiary
(excluding items eliminated in consolidation) on any series of any Disqualified
Equity Interest, refunding capital stock or any preferred stock of the Borrower
or a Restricted Subsidiary during such period; provided that for purposes of
this definition, interest on Capital Lease Obligations shall be deemed to accrue
at an interest rate reasonably determined by the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP.
“Consolidated Net Income”: with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,
(1)    any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the 2012 Transactions, the Specified Transactions or the
Transactions) shall be excluded,
(2)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period,





--------------------------------------------------------------------------------





(3)    any after-tax effect of income or loss from disposed, abandoned or
discontinued operations and any net after-tax gains or losses on disposed,
abandoned, transferred, closed or discontinued operations shall be excluded,
(4)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments, other than
in the Ordinary Course of Business, as determined in good faith by the Borrower,
shall be excluded,
(5)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to such Person or a Subsidiary thereof that is the Borrower or a Restricted
Subsidiary in respect of such period,
(6)    effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in such Person’s
consolidated financial statements pursuant to GAAP (including in the property,
equipment, leases, inventory, software, goodwill and other intangible assets,
in-process research and development, deferred revenue, deferred trade incentives
and other lease-related items, advanced billings and debt line items (including
deferred costs and deferred rent related thereto) resulting from the application
of purchase or recapitalization accounting or, if applicable, acquisition method
accounting in relation to the 2012 Transactions, the Specified Transactions, the
Transactions or any consummated acquisition or the amortization or write-off of
any amounts thereof, net of taxes, shall be excluded,
(7)    any after-tax effect of income or loss from the early extinguishment of
Debt or obligations under Hedging Agreements or other derivative instruments
shall be excluded,
(8)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP and the
amortization of intangibles arising pursuant to GAAP shall be excluded,
(9)    any non-cash compensation charge or expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
and any income or loss attributable to deferred compensation plans or trusts,
including but not limited to charges and expenses arising under FASB ASC 718 and
cash charges associated with the rollover, acceleration or payout of Equity
Interests by management of the Borrower or any of its direct or indirect parent
companies in connection with the 2012 Transactions, the Specified Transactions
or the Transactions shall be excluded,
(10)    any fees and expenses (including any adjustment of estimated payouts on
earn-outs) incurred during such period, or any amortization thereof for such
period, in





--------------------------------------------------------------------------------





connection with the 2012 Transactions and the 2017 Transactions, the Specified
Transactions or the Transactions and any acquisition, Investment, Asset
Disposition, issuance or repayment of Debt, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,
(11)    (a) accruals and reserves that are established or adjusted (i) within
twelve months after April 30, 2012 that are so required to be established as a
result of the 2012 Transactions or in accordance with GAAP, (ii) within twelve
months after March 28, 2013 that are so required to be established as a result
of the transactions set forth in clause (i) of the definition of “Specified
Transactions” or in accordance with GAAP, (iii) within twelve months after March
31, 2014 that are so required to be established as a result of the transactions
set forth in clause (ii) of the definition of “Specified Transactions” or in
accordance with GAAP, or (iv) within twelve months after October 17, 2014 that
are so required to be established as a result of the transactions set forth in
clause (iii) of the definition of “Specified Transactions” or in accordance with
GAAP, or (iv) within twelve months after the Closing Date that are so required
to be established as a result of the Transactions or in accordance with GAAP, or
(b) changes as a result of adoption or modification of accounting policies,
shall be excluded,
(12)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (a) not denied by the applicable carrier in writing
within 180 days and (b) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within 365 days), expenses or losses with respect to liability or
casualty events or business interruption shall be excluded,
(13)    any gain or loss resulting in such period from obligations under Hedging
Agreements and the application of FASB ASC 815 and International Accounting
Standards No. 39 and their respective related pronouncements and interpretations
shall be excluded, and
(14)    any gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Debt (including any net
loss or gain resulting from obligations under Hedging Agreements for currency
exchange risk) shall be excluded.
In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing and without duplication with any of clauses (1)
through (14) above, Consolidated Net Income shall include the amount of proceeds
actually received from business interruption insurance and reimbursements
actually received of any expenses and charges that are covered by
indemnification or other reimbursement provisions in connection with any
Permitted Investment or any sale, conveyance, transfer or other disposition of
assets permitted under this Agreement.





--------------------------------------------------------------------------------





“Consolidated Total Debt”: at any date (without duplication) all Capital Lease
Obligations, Purchase Money Debt, Debt for borrowed money and letters of credit
(but only to the extent drawn and not reimbursed for more than five (5) Business
Days), in each case, determined for the Borrower and its Restricted Subsidiaries
in accordance with GAAP.
“Contingent Obligation”: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person (i) to purchase any primary obligation or security
therefor, (ii) to supply funds for the purchase or payment of any primary
obligation, (iii) to maintain or assure working capital, equity capital, net
worth or solvency of the primary obligor, (iv) to purchase Property or services
for the purpose of assuring the ability of the primary obligor to perform a
primary obligation, or (v) to assure or hold harmless the holder of any primary
obligation against loss in respect thereof. The amount of any Contingent
Obligation (other than clause (iv)) shall be deemed to be the stated or
determinable amount of the primary obligation (or, if less, the maximum amount
for which such Person may be liable under the instrument evidencing the
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto as determined by the guaranteeing
Person in good faith. The amount of any Contingent Obligation under clause (iv)
above shall be deemed to be equal to the lesser of the aggregate unpaid amount
of such obligation and the fair market value (determined in good faith by such
Person) of the property.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have correlative meanings.
“Copyright Security Agreement”: each copyright security agreement executed and
delivered pursuant to the Security Agreement or any other Security Document.
“Debt”: as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments to the extent the same would
appear as a liability on a balance sheet prepared in accordance with GAAP;
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person; (d) all
obligations of such Person incurred or assumed as the deferred purchase price of
property or services (but excluding (i) trade accounts payable and accrued
obligations incurred in the Ordinary Course of Business and (ii) any deferred
compensation arrangements entered into in the Ordinary Course of Business and
any earn-out obligation until such obligation appears in the liabilities section
of the balance sheet of such Person) to the extent the same would be required to
be shown as a long-term liability on a balance sheet prepared in accordance with
GAAP; (e) all Debt (excluding prepaid interest thereon) of others secured by any
Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but the amount of such Debt shall
be deemed to be equal to the lesser of (i) the aggregate unpaid amount of such
Debt and (ii) the fair market value (as determined by such Person in good faith)
of the encumbered property; (f) all Purchase Money Debt and Capital Leases
Obligations; (g) net obligations of such Person in respect of Hedging Agreements
to the extent required to be reflected on a balance sheet of such Person;
(h) all Attributable Debt of such Person; (i) all obligations of such Person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions created for the
account of such Person; (j) obligations in respect of Disqualified Equity
Interests; and (k) all Contingent Obligations of such Person in respect of Debt
of the kinds referred to in clauses (a) through (j) above. The Debt of any
Person shall include the Debt of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent that the terms of such Debt
expressly provide that such Person is not liable therefor. Notwithstanding the
foregoing, Debt of the Borrower and its Restricted Subsidiaries shall exclude
(i) liabilities under vendor agreements to the extent such liabilities may be
satisfied through non-cash means such as purchase volume earnings credits,
(ii) reserves for deferred taxes and (iii) for all purposes under this Agreement
other than for purposes of Section 6.1, intercompany Debt among the Borrower and
its Restricted Subsidiaries.





--------------------------------------------------------------------------------





“Debt Fund Affiliate”: (a) Octagon Credit Investors, LLC and (b) any other
Affiliate of the Sponsor (other than Holdings, any Subsidiary of Holdings or a
natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course and for which no personnel making investment decisions in
respect of any equity fund which has a direct or indirect equity investment in
Holdings, the Borrower or the Restricted Subsidiaries has the right to make any
investment decisions.
“Declined Prepayment Amount”: as defined in Section 2.11(h).
“Default”: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
“Default Rate”: as defined in Section 2.13(c).
“Defaulting Lender”: any Lender that (a) has failed to perform any funding
obligations hereunder, and such failure is not cured within two (2) Business
Days of the date of the funding obligation; (b) has notified the Administrative
Agent or the Borrower that such Lender does not intend to comply with its
funding obligations hereunder or generally under other agreements to which it
commits to extend credit or has made a public statement to that effect; (c) has
failed, within three (3) Business Days following written request by the
Administrative Agent or the Borrower, to confirm in a manner reasonably
satisfactory to the Administrative Agent and the Borrower that such Lender will
comply with its funding obligations hereunder; provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by the
Administrative Agent of such confirmation; or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
or taken any action in furtherance thereof, including, in the case of any
Lender, the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such capacity, or become the subject of a Bail-In
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority’s ownership of any equity interest in such
Lender or parent company so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of the courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of, in the case of a solvent Person, the
commencement of silent administration proceedings under the Dutch FSA, where
such proceeding does not result in or provide such Lender or Person with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender or Person (or such Governmental Authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Person.
“Designated Competitor Affiliate”: as such term is defined in Section 11.1(f).
“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary, up to a
maximum of the greater of (i) $50,000,000 and (ii) 3.0% of Total Assets at any
time outstanding; in connection with an Asset Disposition that is so designated
as Designated Non-Cash Consideration pursuant to an officer’s certificate,
setting forth the basis of such valuation, executed by the principal financial
officer of the Borrower, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-Cash
Consideration, up to a maximum of the greater of $50,000,000 and 3.0% of Total
Assets at any time outstanding.
“Disinterested Director”: with respect to any Person and transaction, a member
of the board of managers (or equivalent governing body) of such Person who does
not have any material direct or indirect financial interest in or with respect
to such transaction.
“Disposed EBITDA”: with respect to any Sold Entity or Business or for any
period, the amount for such period of EBITDA of such Sold Entity or Business
(determined using the definition of EBITDA as if references to





--------------------------------------------------------------------------------





the Borrower and its Restricted Subsidiaries therein were references to such
Sold Entity or Business and its Subsidiaries) or such all as determined on a
consolidated basis for such Sold Entity or Business.
“Disqualified Equity Interest”: any Equity Interest that, by its terms (or by
the terms of any other Equity Interest into which it is convertible or for which
it is redeemable or exchangeable), or upon the happening of any event or
condition, matures or is mandatorily redeemable (other than solely as a result
of a change of control or asset sale), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale) in whole or
in part, in each case prior to the Final Maturity Date; provided that if such
Equity Interests are issued pursuant to an equity or incentive compensation or
benefit plan or arrangement of Holdings, the Borrower or any of their respective
Subsidiaries, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Holdings, the
Borrower or any of their respective Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institution”: any Person set forth on the list provided by the
Borrower to the Administrative Agent prior to the date hereof, which list shall
be provided upon request to any Lender in order to assist in compliance with
Section 9.1; provided, that the Borrower, upon notice to the Administrative
Agent at JPMDQ_Contact@jpmorgan.com, shall be permitted to supplement such list
from time to time with additional Persons only to the extent any such Person is
a Borrower Competitor (in which case, the Administrative Agent shall make such
supplemented list available to the Lenders); provided further, that (i) any such
designation shall, subject to clause (ii) below, become effective on the third
Business Day after the date such notice is received by the Administrative Agent
as provided above and (ii) no such designation shall retroactively apply to any
Person that is a Lender, Participant or party to a pending trade for a Loan at
the time such designation would otherwise have become effective.


“Disregarded Domestic Person”: any direct or indirect Domestic Subsidiary of the
Borrower, substantially all of whose assets consist of Equity Interests in one
or more direct or indirect Foreign Subsidiaries.
“Documentation Agent”: Keybanc Capital Markets Inc.
“Dollar Equivalent”: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the equivalent amount thereof in Dollars (a) with
respect to conversions of amounts set forth in the Borrower’s books and records,
as set forth therein; provided that such amounts are calculated in accordance
with GAAP, and (b) otherwise as determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) using any
method of determination it reasonably deems appropriate.
“Dollars”: lawful money of the United States.
“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of the United States, any state within the United States, or the District of
Columbia.
“Dutch FSA”: the Dutch Financial Supervision Act (Wet op het financieel
toezicht) and the rules and regulations promulgated thereunder.
“EBITDA”: with respect to any Person for any period, the Consolidated Net Income
of such Person and its Restricted Subsidiaries for such period:
(1)    increased (without duplication) by:
(a)    provision for taxes, including, without limitation, foreign, federal,
state, local, franchise, excise and similar taxes, foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations, and including pursuant to any Tax sharing





--------------------------------------------------------------------------------





arrangements) of such Person and such Subsidiaries paid or accrued during such
period deducted (and not added back) in computing Consolidated Net Income; plus
(b)    Consolidated Interest Expense and Charges of such Person and such
Subsidiaries for such period (including (x) net losses on obligations under
Hedging Agreements or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) fees payable in respect of letters of credit
and (z) costs of surety bonds in connection with financing activities, in each
case, to the extent included in Consolidated Interest Expense and Charges),
together with items excluded from the definition of “Consolidated Interest
Expense and Charges” pursuant to clause (1) of the definition thereof, and, in
each such case, to the extent the same was deducted (and not added back) in
calculating such Consolidated Net Income; plus
(c)    Consolidated Depreciation and Amortization Expense of such Person and
such Subsidiaries for such period to the extent the same were deducted (and not
added back) in computing Consolidated Net Income; plus
(d)    any expenses or charges (other than depreciation or amortization expense)
related to any equity offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence or repayment of Debt permitted to be incurred
by this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the Transactions, this
Agreement or any Permitted Refinancing Debt and (ii) any such fees, costs
(including call premiums), commissions, expenses and other charges related to
any amendment or other modification of the Existing Secured Notes Debt, the
Senior Notes Debt, the ABL Facility, the Existing ABL Credit Agreement, this
Agreement, the Existing Term Loan Agreement or any other Permitted Refinancing
Debt, and, in each case, deducted (and not added back) in computing Consolidated
Net Income; plus
(e)    the amount of any non-cash restructuring charge, accrual or reserve
deducted (and not added back) in such period in computing Consolidated Net
Income, including any non-cash restructuring costs incurred in connection with
acquisitions after the Closing Date and non-cash costs related to the closure
and/or consolidation of facilities; provided that if any such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from EBITDA to such extent, and excluding amortization of a prepaid cash item
that was paid in a prior period; plus
(f)    the amount of any cash restructuring charge, accrual or reserve deducted
(and not added back) in such period in computing Consolidated Net Income,
including any cash restructuring costs incurred in connection with acquisitions
after the Closing Date, cash costs related to the implementation of cost savings
initiatives and operating expense reductions, closure and/or consolidation of
facilities and plants, opening and pre-opening expenses, business optimization
and other integration and transition Charges (including inventory optimization
programs, software development costs, costs relating to curtailments, costs
related to entry into new markets, strategic initiatives and contracts,
consulting fees, expansion and relocation expenses, modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and startup costs) and severance and relocation, signing, retention and
executive recruiting costs; plus
(g)    any other non-cash charges, including any write-offs or write-downs,
reducing Consolidated Net Income for such period; provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period; plus





--------------------------------------------------------------------------------





(h)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus
(i)    the amount of any management, monitoring, consulting, transaction and
advisory fees and related expenses paid in such period under the Management
Agreement to the extent otherwise permitted hereunder; plus
(j)    any costs or expense deducted (and not added back) in computing
Consolidated Net Income by such Person or any such Subsidiary pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of an issuance of Qualified
Capital Stock of the Borrower; plus
(k)    Public Company Costs; and
(2)    decreased by (without duplication) (a) non-cash gains increasing
Consolidated Net Income of such Person and such Subsidiaries for such period,
excluding any non-cash gains to the extent they represent the reversal of an
accrual or reserve for a potential cash item that reduced EBITDA in any prior
period and (b) the minority interest income consisting of subsidiary losses
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary to the extent such minority interest income is included in
Consolidated Net Income and has not been received in cash by the Borrower or its
Restricted Subsidiaries.
For purposes of computing EBITDA for any fiscal period during which a Permitted
Acquisition is consummated, there shall be included in EBITDA (without
duplication) as if such Permitted Acquisition had been consummated as of the
first day of such period, the Acquired EBITDA of any Person or any division,
product line and/or business operated by any Person, in each case, acquired by
any Borrower or any Subsidiary of any Borrower during such period to the extent
not subsequently sold, transferred or otherwise disposed of (but not including
the Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person or any division, product line and/or
business acquired and not subsequently disposed of, an “Acquired Entity or
Business”), based on the Acquired EBITDA of such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
determined on a Pro Forma Basis.
For purposes of computing EBITDA for any fiscal period during which a Permitted
Asset Disposition of a Subsidiary, division, product line and/or business is
consummated, there shall be excluded from EBITDA (without duplication) as if
such Permitted Asset Disposition had been consummated as of the first day of
such period, the Disposed EBITDA of any Person, property, business or asset
sold, transferred or otherwise disposed of or, closed or classified as
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of) by the Borrower or any Restricted Subsidiary during such period (each such
Person, division, product line and/or business so sold or disposed of, a “Sold
Entity or Business”) based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition) determined on a Pro Forma Basis.
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.





--------------------------------------------------------------------------------





“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield”: with respect to any Debt and as of any date of determination,
the applicable interest rate of such Debt, taking into account interest rate
floors, original issue discount and upfront fees with respect to such Debt (with
original issue discount and fees being equated to interest rate based on a
four-year life to maturity) and any amendment made to the interest rate with
respect to such Debt prior to such date of determination, but excluding
customary arrangement, commitment, structuring and underwriting fees paid or
payable to the Joint Lead Arrangers or their Affiliates (in each case in their
capacities as such) in connection with such Debt or to one or more arrangers of
such Debt (or their respective Affiliates) (in their capacities as such).
“Eligible Assignee”: (i) any Lender, any Affiliate of any Lender and any Related
Fund, (ii) any commercial bank, insurance company, investment or mutual fund or
other entity that is an “accredited investor” (as defined in Regulation D under
the Securities Act) and (iii) any Affiliated Lender or Debt Fund Affiliate.
“EMU”: the economic and monetary union as contemplated in the Treaty on European
Union.
“Enforcement Action”: any action to enforce any Obligations or Loan Documents or
to exercise any rights or remedies relating to any Collateral (whether by
judicial action, self-help, notification of account debtors, exercise of setoff
or recoupment, exercise of any right to vote or act in an Obligor’s Insolvency
Proceeding, or otherwise), in each case solely to the extent permitted by the
Loan Documents.
“Engagement Letter”: that certain engagement letter, dated as of April 8, 2015,
by and among the Borrower, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC, Barclays Bank PLC, Credit Suisse Securities (USA)
LLC, Goldman Sachs Lending Partners LLC and Keybanc Capital Markets Inc.
“Environment”: ambient air, indoor air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, or as such term is otherwise defined in any
Environmental Law.
“Environmental Claim”: any claim, written notice, demand, order, action, suit or
proceeding alleging liability for or obligation with respect to any
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Release or threatened Release of Hazardous Material at any location or (ii) any
violation or alleged violation of any Environmental Law, and shall include any
claim seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from, related to or arising out of
the presence, Release or threatened Release of Hazardous Material or alleged
injury or threat of injury to health and safety (as it relates to exposure to
Hazardous Materials) or the Environment.
“Environmental Law”: any and all present and future applicable treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, in each case having
the force and effect of law, and the common law, relating to protection of
public health as it relates to exposure to Hazardous Materials, the Release or
threatened Release of Hazardous Material, the protection of the Environment,
natural resources or natural resource damages, or occupational safety or health
(as it relates to exposure to Hazardous Materials), and any and all applicable
Environmental Permits.
“Environmental Lien”: any Lien in favor of any Governmental Authority pursuant
to any Environmental Law.





--------------------------------------------------------------------------------





“Environmental Permit”: any permit, license, approval, registration,
notification, exemption, consent or other authorization required under
Environmental Law.
“Equity Interest”: (a) in the case of a corporation, corporate stock, (b) in the
case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interest (whether general or limited), (d) any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person,
and (e) all warrants, options or other rights to acquire any of the items in
clauses (a) through (d), but, in the case of clauses (a) through (e), excluding
any debt security that is convertible into, or exchange for, the items in
clauses (a) through (d).
“ERISA”: the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate”: any Person (including any trade or business, whether or not
incorporated) under common control with an Obligor within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is insolvent or in reorganization;
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) any Obligor or ERISA Affiliate fails to meet any funding
obligations with respect to any Pension Plan or Multiemployer Plan, or requests
a minimum funding waiver; (f) receipt of notice from the PBGC relating to the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; or (g) the imposition of any liability under Title IV of
ERISA with respect to any Pension Plan or Multiemployer Plan, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate in connection with the termination of a Pension Plan.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Event of Default”: as defined in Section 7.1.
“Excess Cash Flow”: with respect to the Borrower and the Restricted Subsidiaries
on a consolidated basis for any Excess Cash Flow Period, an amount (in any case
not less than zero) equal to (A) EBITDA of the Borrower and the Restricted
Subsidiaries for such Excess Cash Flow Period, minus, without duplication to the
extent not already reflected as a reduction in EBITDA for such period, (B) the
sum of the following items of the Borrower and the Restricted Subsidiaries on a
consolidated basis:
(a)    Cash Interest Expense and scheduled payments of Debt for such Excess Cash
Flow Period and, except in the case of Loans, amounts expended in connection
with prepayments or redemptions of Debt during such period except to the extent
financed with the proceeds of long-term Debt (other than revolving Debt),
(b)    (i) Capital Expenditures made, (ii) the aggregate consideration paid in
cash in respect of Investments permitted under clauses (b), (i)(x), (p), (q)(i)
(r), (s), (v), (w), (x), (z), (bb), (cc), (dd), (ee) or (ff) of the definition
of “Permitted Investments” and (iii) the amount of Restricted Payments made in
cash pursuant to clauses (b), (c), (f), (g), (h), (i), (j), (k), (n) or (o) of
the definition of “Permitted Restricted Payments,” in each





--------------------------------------------------------------------------------





case, during the Excess Cash Flow Period (or, at the option of the Borrower,
made or paid, as applicable, after the close of such Excess Cash Flow Period but
prior to the Excess Cash Flow Prepayment Date), in each case to the extent such
Capital Expenditures, Investments and Restricted Payments are not financed, or
intended to be financed, using the proceeds of the incurrence of long-term Debt
(other than revolving Debt); provided that any amount so deducted in respect of
such Capital Expenditures, Investments or Restricted Payments that were made
after the close of such Excess Cash Flow Period shall not be deducted again in a
subsequent Excess Cash Flow Period,
(c)    Capital Expenditures, any Investments and Restricted Payments referred to
in paragraph (b) above that the Borrower or any Restricted Subsidiary shall,
during such Excess Cash Flow Period, become obligated to make, but that are not
made during such Excess Cash Flow Period; provided that the Borrower shall
deliver a certificate to the Administrative Agent in connection with the
delivery of the Excess Cash Flow certificate for such Excess Cash Flow Period,
signed by a Responsible Officer of the Borrower and certifying that such Capital
Expenditures, Investments and Restricted Payments will be completed in the first
six (6) months of the following Excess Cash Flow Period and shall not be
financed using the proceeds of the incurrence of long-term Debt (other than
revolving Debt); provided that (i) if such Capital Expenditure, Investments and
Restricted Payments are made in respect of assets under construction, such
Capital Expenditure, Investments and Restricted Payments shall be deemed to
occur in full on the date of commencement of construction and (ii) any amount so
deducted in respect of such Capital Expenditures, Investments and Restricted
Payments that will be made after the close of such Excess Cash Flow Period shall
not be deducted again in a subsequent Excess Cash Flow Period,
(d)    all Taxes of the Borrower and the Restricted Subsidiaries including
state, foreign, franchise and similar taxes, in each case, paid in cash,
(e)    an amount equal to any positive Change in Working Capital of the Borrower
and the Restricted Subsidiaries for such Excess Cash Flow Period,
(f)    cash expenditures made in respect of Hedging Agreements during such
Excess Cash Flow Period, to the extent not reflected as a subtraction in the
computation of EBITDA (or to the extent added thereto) or an addition to Cash
Interest Expense,
(g)    amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and the Restricted Subsidiaries
in a prior Excess Cash Flow Period and (y) reserves or accruals established in
purchase accounting,
(h)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating EBITDA to the extent either (x) such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual





--------------------------------------------------------------------------------





thereof in a prior Excess Cash Flow Period), or an accrual for a cash payment,
by the Borrower and the Restricted Subsidiaries or (y) such items did not
represent cash received by the Borrower and the Restricted Subsidiaries, in each
case on a consolidated basis during such Excess Cash Flow Period,
(i)    to the extent not expensed during such period or not deducted in
calculating Consolidated Net Income (or EBITDA), the aggregate amount of cash
payments in respect of long-term liabilities or other long-term obligations
(other than Debt), Transaction Costs and expenditures, fees, costs and expenses
paid in cash by the Borrower and the Restricted Subsidiaries and not financed
using the proceeds of the incurrence of long-term Debt (other than revolving
Debt) during such period (including payment and expenditures for Transaction
Costs, the payment of financing fees and any such amounts netted from the gross
amounts that otherwise would have been received under any transaction related
thereto), and
(j)    the amount of cash Taxes paid in such period (and Tax reserves set aside
and payable within twelve (12) months of such period) to the extent they exceed
the amount of Tax expense deducted in determining Consolidated Net Income for
such period,
plus, without duplication, (C) the sum of
(a)    an amount equal to any negative Change in Working Capital of the Borrower
and the Restricted Subsidiaries for such Excess Cash Flow Period,
(b)    (i) to the extent any permitted Capital Expenditures, Investments or
Restricted Payments referred to in clause (B)(c) above do not occur in the first
six (6) months of the following Excess Cash Flow Period of the Borrower
specified in the certificate of the Borrower delivered pursuant to clause (B)(c)
above, the amount of such Capital Expenditures, Investments and Restricted
Payments that were not so made in such six (6)-month period or (ii) to the
extent any amounts are deducted pursuant to clause (B)(c) above in respect of
assets under construction and such construction is abandoned or terminated, any
unexpended amounts in respect of such deduction,
(c)    cash payments received in respect of Hedging Agreements during such
Excess Cash Flow Period to the extent not included in the computation of EBITDA,
(d)    any extraordinary, unusual or nonrecurring gain realized in cash during
such Excess Cash Flow Period (except to the extent such gain consists of Net
Proceeds subject to Section 2.11(b)),
(e)    to the extent deducted in the computation of EBITDA, cash interest
income, and
(f)    the amount related to items that were deducted from or not added to Net
Income in calculating Consolidated Net Income or were deducted from or not added
to





--------------------------------------------------------------------------------





Consolidated Net Income in calculating EBITDA to the extent either (x) such
items represented cash received by the Borrower and the Restricted Subsidiaries
or (y) such items do not represent cash paid by the Borrower and the Restricted
Subsidiaries, in each case on a consolidated basis during such Excess Cash Flow
Period.
“Excess Cash Flow Period”: each fiscal year of the Borrower commencing with the
year ending December 31, 2017.
“Excess Cash Flow Prepayment Date”: as defined in Section 2.11(c).
“Exchange Act”: the Securities Exchange Act of 1934, as amended.
“Excluded Assets”: shall have the meaning set forth in the Security Agreement.
“Excluded Contribution”: at any date of determination, an amount equal to:
(a)    the fair market value (as reasonably determined by the Borrower) of
property or assets contributed to the Borrower (A) as capital contributions to
its capital and (B) the net cash proceeds received by the Borrower from the sale
(other than to a Restricted Subsidiary) of Qualified Capital Stock of the
Borrower or Equity Interests of any Parent Entity, in each case designated as
Excluded Contributions pursuant to a certificate of a Responsible Officer of the
Borrower on the date such capital contributions are utilized, which amount has
not been included in the determination of the Available Basket Amount; minus
(b)    the sum at the time of determination of any amounts thereof used to make
(A) Investments pursuant to clause (q)(ii) of the definition of “Permitted
Investments,” (B) Restricted Debt Payments pursuant to clause (x) of the proviso
to Section 6.6 or (C) Restricted Payments pursuant to clause (d)(ii) of the
definition of “Permitted Restricted Payments.”
“Excluded Subsidiary”: (a) each Foreign Subsidiary, (b) any Subsidiaries that
are not-for-profit entities or captive insurance Subsidiaries, (c) any
Immaterial Subsidiary, (d) any other Subsidiary of the Borrower whose guarantee
of the Secured Obligations would result in an adverse tax consequence to
Holdings or any of its Subsidiaries (including as a result of the operation of
Section 956 of the Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Borrower, (e) any other Subsidiary
that is a direct or indirect Subsidiary of a Foreign Subsidiary, (f) any
Subsidiary that is prohibited by Applicable Law or by any contractual obligation
existing on the Closing Date or existing at the time of acquisition thereof
after the Closing Date, in each case, from becoming a Guarantor or which would
require governmental (including regulatory) or contractual party consent,
approval, license or authorization to provide a guarantee hereunder unless such
consent, approval, license or authorization has been received (but without an
obligation by any Subsidiary or the Borrower to seek the same), (g) an
Unrestricted Subsidiary, (h) any other Subsidiary to the extent that the cost or
burden of making it a Guarantor hereunder is excessive in relation to the value
afforded thereby (as reasonably determined by the Administrative Agent and the
Borrower), and (i) any Disregarded Domestic Person.
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
pursuant to Section 10.1 of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or the guarantee thereof pursuant to
Section 10.1) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s





--------------------------------------------------------------------------------





failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the guarantee of such Guarantor pursuant to Section 10.1 or the grant of such
security interest becomes effective with respect to such related Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Tax”: with respect to any Agent, any Lender or any other recipient of
a payment to be made by or on account of any Obligation of any Obligor hereunder
or under any other Loan Document, (a) Taxes imposed on or measured by its
overall net or gross income (however denominated), and franchise Taxes imposed
on it (in lieu of net income Taxes), by the jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or as a result of any other present or
former connection between the jurisdiction imposing such Tax and such recipient
(other than a connection arising solely as a result of having executed,
delivered, been a party to, performed its obligations or received a payment
under, or enforced any Loan Document); (b) any branch profits Taxes imposed
under Section 884(a) of the Code or any similar Tax, imposed by any other
jurisdiction described in clause (a); (c) in the case of a Lender (other than an
assignee pursuant to a request by the Administrative Agent or the Borrower under
Section 2.19(b)), any U.S. federal withholding Tax that is required pursuant to
laws in effect at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, except to the extent that such Lender (or its
assignor, if any) was entitled, immediately prior to the time of designation of
a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Taxes pursuant to Section 2.17;
(d) withholding Tax attributable to a Lender’s failure to comply with
Section 2.17(f); and (e) any U.S. federal withholding Tax imposed pursuant to
FATCA.
“Existing ABL Credit Agreement”: that certain Second Amended and Restated Credit
and Guaranty Agreement, dated as of April 30, 2012, as amended and restated as
of March 28, 2013, as further amended and restated as of October 17, 2014, by
and among Holdings, the Borrower, the other borrowers and guarantors party
thereto, the lenders party thereto in their capacities as lenders thereunder and
Bank of America, N.A., a national banking association, as administrative agent
and as collateral agent for the lenders thereto, and the other agents party
thereto, as amended, restated, amended and restated, supplemented or otherwise
modified prior to the Amendment No. 1 Effective Date.
“Existing Foreign Facilities”: the committed debt facilities and other financing
arrangements (including, without limitation commercial paper facilities with
banks or other institutional lenders or other investors) of Foreign Subsidiaries
existing on the Closing Date and set forth on Schedule 6.1, providing for
revolving credit loans, term loans, letters of credit or other indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, waivers, modifications, extensions, renewals, replacements (whether
or not upon termination, and whether with the original lenders or otherwise),
restructurings, repayments, restatements, refundings or refinancings thereof and
any indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or other investors generally that amends, restates,
supplements, waives, replaces (whether or not upon termination, and whether with
the original lenders or otherwise) restructures, repays, refunds, refinances or
otherwise modifies from time to time any part of the loans, notes, other credit
facilities or incremental facilities (or bridge loans or notes issued in lieu of
such incremental facilities) or commitments thereunder, including any such
replacement, refunding, refinancing, incremental or bridge facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof;
provided that such increase in borrowing is permitted under Section 6.1.
“Existing Secured Notes Agent”: U.S. Bank National Association, as collateral
agent under the Existing Secured Notes Indenture, including its successors and
permitted assigns in such capacity from time to time.
“Existing Secured Notes Debt”: the senior secured notes and the guarantees
thereof issued pursuant to the Existing Secured Notes Indenture.
“Existing Secured Notes Indenture”: that certain Indenture, dated as of April
30, 2012, by and among the Borrower, MCron Finance Corp., U.S. Bank National
Association, and the guarantor party thereto.





--------------------------------------------------------------------------------





“Existing Term Loan Agreement”: that (a) certain Term Loan Agreement, dated as
of March 28, 2013, by and among Holdings, the Borrower and certain of its
subsidiaries, the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for the lenders thereto, as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
Closing Date and (b) this Agreement, as amended, supplemented or otherwise
modified prior to the Amendment No. 1 Effective Date, as the context may
require.
“Existing Term Loans”: all “Term B Loans” as defined in the Existing Term Loan
Agreement outstanding on the Closing Date.
“Extended Term Loans”: as defined in Section 2.23(a)(ii).
“Extension”: as defined in Section 2.23(a).
“Extension Offer”: as defined in Section 2.23(a).
“Extraordinary Expenses”: all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, in accordance with the
terms of this Agreement and the other applicable Loan Documents, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Obligor, any representative of creditors
of an Obligor or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidability of the Liens
securing the Obligations with respect to any Collateral), Loan Documents or
Secured Obligations, including any lender liability; (c) the exercise,
protection or enforcement of any rights or remedies of the Administrative Agent
in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; and (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and reasonable standby fees, legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses.
“FATCA”: Sections 1471 through 1474 of the Code as in effect on the date hereof
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), the United States Treasury Regulations
and published guidance with respect thereto, or official interpretations
thereof, whether in existence on the date hereof or promulgated thereafter, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as in effect
on the date hereof (or any amended or successor version described above) and any
intergovernmental agreements entered into in connection with the foregoing
(together with any law implementing such agreements).
“Federal Funds Rate”: for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions, as determined
in such manner as the NYFRB shall set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate.
“Fee Letter”: that certain fee letter, dated as of May 14, 2015, by and between
Borrower and JPMorgan Chase Bank N.A.
“Fees”: as defined in Section 2.12(a).
“Final Maturity Date”: as at any date, the latest to occur of (a) the Maturity
Date, (b) the latest maturity date in respect of any outstanding Extended Term
Loans and (c) the latest maturity date in respect of any outstanding Incremental
Term Loans.





--------------------------------------------------------------------------------





“Financial Statements Certificate”: a certificate duly executed by a Responsible
Officer of the Borrower substantially in the form of Exhibit C.
“Fiscal Quarter”: each period of three fiscal months, commencing on the first
day of a Fiscal Year.
“Fiscal Year”: the fiscal year of Holdings and its Subsidiaries for accounting
purposes, ending on December 31 of each year.
“Fixed Amount”: as defined in Section 1.7(b).
“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.
“FLSA”: the Fair Labor Standards Act of 1938.
“Foreign Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“Foreign Plan”: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
“Foreign Prepayment Event”: as defined in Section 2.11(f).
“Foreign Subsidiary”: a Subsidiary that is not a Domestic Subsidiary.
“Full Payment”: with respect to any Obligations, the full cash payment thereof
(other than obligations for taxes, indemnification, charges and other inchoate
or contingent or reimbursable liabilities, in each case, for which no claim or
demand for payment has been made or, in the case of indemnification, no notice
has been given (or, in each case, reasonably satisfactory arrangements have
otherwise been made)), including any interest, fees and other charges accruing
during an Insolvency Proceeding (whether or not allowed in such proceeding).
“GAAP”: generally accepted accounting principles in effect in the United States
from time to time.
“Governmental Approvals”: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
“Governmental Authority”: any federal, state, provincial, territorial, local,
municipal, foreign or other governmental agency, authority, body, department,
commission, court, instrumentality, political subdivision, or other entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions for any governmental, judicial, investigative,
regulatory or self-regulatory authority.
“Guarantors”: Holdings and each wholly owned Restricted Subsidiary (other than
any Excluded Subsidiary) of the Borrower who guarantees payment or performance
of any Secured Obligations pursuant to terms and provisions of this Agreement.
“Hazardous Materials”: hazardous substances; hazardous wastes; polychlorinated
biphenyls (“PCBs”) or any substance or compound containing PCBs; asbestos or any
asbestos-containing materials in any form or condition; radon or any other
radioactive materials; petroleum, crude oil or any fraction thereof; and any
other pollutant or contaminant; or any chemicals, wastes, materials, compounds,
constituents or substances, regulated under any Environmental Laws because of
their hazardous or dangerous properties or characteristics.





--------------------------------------------------------------------------------





“Hedging Agreement”: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency or
commodity.
“Holdings”: as defined in the preamble hereto.
“Immaterial Subsidiary”: at any date of determination, any Restricted Subsidiary
designated to the Administrative Agent as such in writing by the Borrower from
time to time (1) whose total assets (when combined with the assets of such
Restricted Subsidiary’s Restricted Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended four Fiscal Quarter
period for which financial statements have been delivered pursuant to
Section 5.2(a) or (b) on or prior to such determination date were less than
2.50% of the Total Assets of the Borrower and the Restricted Subsidiaries as
such date and (2) whose gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Restricted Subsidiaries, after eliminating intercompany
obligations) for such period were less than 2.50% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that Immaterial
Subsidiaries shall not in the aggregate have (a) total assets (when combined
with the assets of such Restricted Subsidiary’s Restricted Subsidiaries, after
eliminating intercompany obligations) at the last day of the most recently ended
four Fiscal Quarter period for which financial statements have been delivered
pursuant to Section 5.2(a) or (b) on or prior to such determination date greater
than 5.0% of the Total Assets of the Borrower and the Restricted Subsidiaries at
such date or (b) gross revenues (when combined with the revenues of such
Restricted Subsidiary’s Restricted Subsidiaries, after eliminating intercompany
obligations) for such period greater than 5.0% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP.
“Impacted Interest Period”: as defined in the definition of “LIBOR Rate.”
“Increased Facility Activation Date”: any Business Day on which any Increased
Facility Activation Notice shall become effective pursuant to Section 2.22(a).
“Increased Facility Activation Notice”: an amendment to this Agreement and, if
applicable, the other Loan Documents providing for Incremental Term Loans.
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.
“Incremental Equivalent Debt”: as defined in Section 6.1(p).
“Incremental Term Facility”: the commitments (if any) of Lenders (including New
Lenders) to make Incremental Term Loans in accordance with Section 2.22(a) and
the Incremental Term Loans in respect thereof.
“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
“Incremental Term Loans”: any term loans made pursuant to Section 2.22(a).
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice.
“Incurrence-Based Amounts”: as defined in Section 1.7(b).
“Indemnified Parties”: as defined in Section 11.2.
“Indemnified Taxes”: all Taxes, other than Excluded Taxes and Other Taxes.





--------------------------------------------------------------------------------





“Indemnitees”: Administrative Agent Indemnitees and Lender Indemnitees.
“Information”: as defined in Section 4.18.
“Initial Term B Lender”: Bank of America, N.A., in its capacity as such.
“Insolvency Proceeding”: any case or proceeding commenced by or against a Person
under any state, federal (including the Bankruptcy Code), provincial,
territorial or foreign law for, or any agreement of such Person to, (a) the
entry of an order for relief under the Bankruptcy Code, or any other insolvency,
bankruptcy, debtor relief or debt adjustment law, or for any related relief
under any applicable bankruptcy or insolvency law relating to the relief of
debtors, readjustment of indebtedness, reorganization, dissolution, liquidation,
composition, or extensions; (b) the appointment of a receiver, interim receiver,
monitor, trustee, liquidator, administrator, conservator, custodian or other
similar Person for such Person or any part of its Property, including, in the
case of any Lender, the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity; or (c) the marshalling
of the assets or liabilities or an assignment for the benefit of creditors.
“Intellectual Property”: as defined in the Security Agreement.
“Intellectual Property Claim”: any claim or assertion (whether in writing, by
suit or otherwise) that the Borrower’s or any Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
“Intellectual Property Security Agreements”: any Copyright Security Agreements,
Patent Security Agreement or Trademark Security Agreement.
“Intercreditor Agreement”: the Intercreditor Agreement dated as of May 14, 2015,
by and between the Administrative Agent and the ABL Administrative Agent and
acknowledged by the Borrower, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“Interest Election Request”: a request by the Borrower to convert or continue a
Borrowing in accordance with Section 2.7.
“Interest Payment Date”: (a) with respect to any LIBOR Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Borrowing of any LIBOR Loans with an Interest Period of more than
three (3) months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three (3) months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any Base Rate Loan, the first day of April, July, October
and January of each year and (c) with respect to all Term Loans, the Amendment
No. 1 Effective Date and the Amendment No. 2 Effective Date.
“Interest Period”: as to any LIBOR Loan, the period commencing on the date of
such Borrowing or on the last day of the immediately preceding Interest Period
applicable to such Borrowing, as applicable, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter (or any other
period of 12 months or less, if agreed by all relevant Lenders), as the Borrower
may elect, or the date any LIBOR Loan is converted to a Base Rate Loan in
accordance with Section 2.7 or repaid or prepaid in accordance with Section 2.9,
Section 2.10 or Section 2.11; provided that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
“Interpolated Rate”: at any time, for any Impacted Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a





--------------------------------------------------------------------------------





linear basis between: (a) the LIBOR Screen Rate (for the longest period for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, as of 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. When determining the rate for a period
which is less than the shortest period for which the LIBOR Screen Rate is
available, the LIBOR Screen Rate for purposes of paragraph (a) above shall be
deemed to be the overnight screen rate where “overnight screen rate” means the
overnight rate for Dollars determined by the Administrative Agent from such
service as the Administrative Agent may select.
“Inventory”: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in an Obligor’s business
(but excluding Equipment).
“Investment”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including guarantees
of Debt), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
directors, officers, employees, members of management and consultants, in each
case made in the Ordinary Course of Business), purchases or other acquisitions
for consideration of Debt, Equity Interests or other securities issued by any
other Person and investments that are required by GAAP to be classified on the
balance sheet (excluding the footnotes) of such Person in the same manner as the
other investments included in this definition to the extent such transactions
involve the transfer of cash or other property; it being understood that
guarantees of obligations not constituting Debt shall not be deemed an
Investment. The amount of any Investment shall be deemed to be the amount
actually invested, without adjustment for subsequent increases or decreases in
value or any write-downs or write-offs thereof, but giving effect to any
repayments thereof in the form of loans and any return on capital or return on
Investment in the cash of equity Investments (whether as a distribution,
dividend, redemption or sale but not in excess of the amount of such
Investment).
“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.
“Investment Grade Securities”: (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof (other than Cash Equivalents), (ii) debt securities or
debt instruments with a rating equal to or higher than Baa3 (or the equivalent)
by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent rating by any
other rating agency, but excluding any debt securities or instruments
constituting loans or advances among the Borrower and its Subsidiaries,
(iii) investments in any fund that invests exclusively in investments of the
type described in clauses (i) and (ii) which fund may also hold immaterial
amounts of cash pending investment or distribution and (iv) corresponding
instruments in countries other than the United States customarily utilized for
high quality investments.
“IRS”: the United States Internal Revenue Service.
“Joint Lead Arrangers”: Bank of America, N.A., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Robert W. Baird & Co. Incorporated, Credit Suisse Securities
(USA) LLC, Goldman Sachs Lending Partners LLC, Keybanc Capital Markets Inc. and
William Blair & Company, LLC.
“LCT Election”: as defined in Section 1.6(a).
“LCT Test Date”: as defined in Section 1.6(a).
“Lender”: each financial institution with a Term Loan, the Initial Term B Lender
(other than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.1), as well as any person
that becomes a “Lender” hereunder in accordance with Section 9.1.





--------------------------------------------------------------------------------





“Lender Indemnitees”: the Lenders and their Affiliates, and each of their
respective officers, directors, employees, agents and attorneys.
“Lending Office”: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by written notice to the
Administrative Agent and the Borrower.
“LIBOR Loan”: a Loan that bears interest based on the LIBOR Rate (other than a
Base Rate Loan).
“LIBOR Rate”: with respect to any LIBOR Loan for any Interest Period, the London
interbank offered rate for Dollars as administered by ICE Benchmark Association
(or any other Person that takes over the administration of such rate for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the
“LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that, if the LIBOR
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; and provided, further, if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBOR Rate shall be the Interpolated Rate, provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.  Notwithstanding the
foregoing, in no event shall the LIBOR Rate for any Loan for any Interest Period
be less than 0% at any time.
“LIBOR Screen Rate”: as defined in the definition of “LIBOR Rate.”
“Lien”: with respect to any asset, any mortgage, lien (statutory or otherwise),
pledge, hypothecation, charge, security interest, preference, priority or
encumbrance of any kind in respect of such asset, in each case in the nature of
security, whether or not filed, recorded or otherwise perfected under Applicable
Law, including any conditional sale or other title retention agreement, any
lease in the nature thereof; provided that in no event shall an operating lease
be deemed to constitute a Lien.
“Limited Condition Transaction”: as defined in Section 1.6(a).
“Loan Documents”: this Agreement, the Notes, the Security Documents and
Amendment No. 1.
“Loans”: the Term Loans, the Term B Loans, any Extended Term Loans, any
Incremental Term Loans and any Replacement Term Loans.
“Local Time”: New York City time.
“Management Agreement”: the Advisory Services and Monitoring Agreement, dated as
of March 28, 2013, by and among Mcron Acquisition Corp., Holdings, Mcron Finance
Sub LLC and CCMP, as in effect on the Closing Date and giving effect to
amendments, restatements, amendments and restatements, supplements or other
modifications thereto that, taken as a whole, are not disadvantageous in any
material respect to the Lenders as compared to such agreement in effect on the
Closing Date.
“Management Group”: directors, officers and other management personnel of the
Borrower (or its direct or indirect parent).
“Margin Stock”: shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of the
Borrower and its Restricted Subsidiaries, taken as a whole, (ii) the rights and
remedies (taken as a whole) of the Administrative Agent under any Loan Document
or (iii) the ability of the Borrower and the Guarantors (taken as a whole) to
perform their payment obligations under the Loan Documents.





--------------------------------------------------------------------------------





“Material Debt”: any Debt represented by a contract or agreement (other than the
Loans) or any of its Restricted Subsidiaries in a principal amount exceeding
$35,000,000. For purposes of determining the amount of Material Debt at any
time, in respect of Debt of the Borrower or any of its Restricted Subsidiaries
owing under any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or any of its
Restricted Subsidiaries would be required to pay if the related Hedging
Agreement were terminated at such time.
“Maturity Date”: September 28, 2023.
“Maximum Incremental Equivalent Amount”: at any date of determination, the sum
of (a) (i) $220,000,000 minus (ii) (A) the aggregate principal amount of
Incremental Term Loans (other than Refinancing Term Loans) made pursuant to
Section 2.22 (in reliance on clause (a) of the definition of “Maximum
Incremental Facilities Amount”) after the Amendment No. 1 Effective Date prior
to such date and (B) the aggregate principal amount of Incremental Equivalent
Debt issued or incurred pursuant to Section 6.1(p) (in reliance on this clause
(a)) prior to such date (provided that the maximum amount deducted pursuant to
this clause (a)(ii) shall not exceed $220,000,000), plus (b) the amount of any
optional prepayment of any Loan in accordance with Section 2.11(a) following the
Amendment No. 1 Effective Date so long as such prepayment was not funded (i)
with the proceeds of any long-term Indebtedness (other than revolving
Indebtedness) or (ii) with the proceeds of any Incremental Term Facility that
effectively extends the Maturity Date with respect to any Class of Loans
hereunder plus (c) an additional amount if, after giving effect to the
incurrence of such additional amount (but excluding the cash proceeds of such
additional amount for purposes of the calculation of the Total Net Secured
Leverage Ratio), the Total Net Secured Leverage Ratio shall be less than or
equal to 4.00 to 1.0, determined on a Pro Forma Basis as of the most recently
completed Test Period for which financial statements and certificates required
by Section 5.2(a) or (b), as the case may be, have been delivered.
“Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (a)(i) $220,000,000 minus (ii) the sum of (A) the aggregate principal amount
of Incremental Term Loans (other than Refinancing Term Loans) made pursuant to
Section 2.22 after the Amendment No. 1 Effective Date and prior to such date (in
reliance on this clause (a)) and (B) the aggregate principal amount of
Incremental Equivalent Debt issued or incurred pursuant to Section 6.1(p) (in
reliance on clause (a)(i) of the definition of Maximum Incremental Equivalent
Amount) after the Amendment No. 1 Effective Date and prior to such date
(provided that the maximum amount deducted pursuant to this clause (a)(ii) shall
not exceed $220,000,000) plus (b) the amount of any optional prepayment of any
Loan in accordance with Section 2.11(a) following the Amendment No. 1 Effective
Date so long as such prepayment was not funded (i) with the proceeds of any
long-term Indebtedness (other than revolving Indebtedness) or (ii) with the
proceeds of any Incremental Term Facility that effectively extends the Maturity
Date with respect to any Class of Loans hereunder plus (c) an additional amount
if, after giving effect to the incurrence of such additional amount (but
excluding the cash proceeds of such additional amount for purposes of
calculating the Total Net Secured Leverage Ratio), the Total Net Secured
Leverage Ratio shall be less than or equal to 4.00 to 1.0, determined on a Pro
Forma Basis as of the most recently completed Test Period for which financial
statements and certificates were required by Section 5.2(a) or (b), as the case
may be, have been delivered.
“Minimum Extension Condition”: as defined in Section 2.23(b).
“Mold-Masters”: Mold-Masters Luxembourg Holdings S.à.r.l., a company
incorporated under the laws of the Grand Duchy of Luxembourg as a private
limited liability company (société à responsabilité limitée).
“Moody’s”: Moody’s Investors Service, Inc., and its successors.
“Mortgage”: each mortgage, deed of trust or deed to secure debt pursuant to
which an Obligor grants a Lien on Mortgaged Property to the Administrative Agent
for the benefit of Secured Parties as security for the Secured Obligations in
form and substance reasonably satisfactory to the Administrative Agent as the
same may be amended, amended and restated or otherwise modified; provided that,
if any Mortgage is in a mortgage recording tax state, such Mortgage shall be
capped at the title insurance amount for the Mortgaged Property.





--------------------------------------------------------------------------------





“Mortgaged Property”: any owned Real Estate owned by any Obligor as of the
Closing Date and any owned Real Estate acquired after the Closing Date with a
fair market value in excess of $5,000,000.
“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Obligor or ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions and with respect to which any Obligor has any ongoing obligation.
“Net Income”: with respect to any Person, the net income (loss) of such Person
and its Subsidiaries that are Restricted Subsidiaries, determined in accordance
with GAAP and before any reduction in respect of preferred stock dividends.
“Net Proceeds”: (a) an amount equal to 100% of the cash proceeds actually
received by the Borrower or any of the Restricted Subsidiaries, which, in any
Fiscal Year in the aggregate for all such persons exceeds $20,000,000 (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any loss, damage, destruction or
condemnation of, or any Asset Disposition (which is not in the Ordinary Course
of Business) to any Person of any asset or assets of the Borrower or any
Restricted Subsidiary in a single transaction or series of related transactions
(other than those (x) pursuant to a Permitted Asset Disposition (other than
pursuant to clause (h)(i) or (p) of the definition thereof) and (y) with respect
to ABL Collateral so long as the ABL Facility is in effect, from any loss,
damage, destruction or condemnation, or any Asset Disposition to any person of
any ABL Collateral), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, payments of
debt and other obligations relating to the applicable asset then due and payable
or required to be paid or discharged by the purchaser or transferee of such
asset (other than pursuant to the ABL Facility, this Agreement and any other
Debt that is secured by Liens ranking pari passu with or junior to the Secured
Obligations), other customary expenses and brokerage, consultant and other
customary fees and expenses actually incurred in connection therewith, (ii)
Taxes paid or payable as a result thereof or any Permitted Tax Distributions
resulting therefrom and (iii) any reserve for adjustment in respect of (A) the
sale price of such asset or assets established in accordance with GAAP and (B)
any liabilities associated with such asset or assets and retained by the
Borrower or such Restricted Subsidiary after such sale, transfer or other
disposition thereof, including pension and other post-employment benefit
obligations associated with such transaction; provided that if Holdings or the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower to
the Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrower’s intention to use or commit to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
Term Priority Collateral useful in the business the Borrower and the Restricted
Subsidiaries or make Permitted Acquisitions, in each case within twelve (12)
months of such receipt, then such portion shall not constitute Net Proceeds
except to the extent not so used or not contractually committed to be so used
within such twelve (12)-month period (it being understood that (1) any amount so
contractually committed to be used within such twelve (12)-month period must be
so used within one hundred eighty (180) days of such commitment, (2) if any
amount is reinvested in assets under construction, such reinvestment shall be
deemed to occur in full on the date of commencement of construction, (3) if any
portion of such proceeds are not so used within the period required by clause
(1) hereof (whether because such amount is contractually committed to be used
and subsequent to such date such contract is terminated or expires without such
portion being so used or for any other reason), such remaining portion shall
constitute Net Proceeds (as of the date of such termination or expiration (if
applicable)) and (4) to the extent any amounts are deducted from Net Proceeds
pursuant to clause (2) above in respect of assets under construction and such
construction is abandoned or terminated, any unexpended amounts shall constitute
Net Proceeds (as of the date of such termination or abandonment) without giving
effect to this proviso), and (b) an amount equal to 100% of the cash proceeds
received by the Borrower or any Restricted Subsidiary from the incurrence,
issuance or sale by the Borrower or any of the Restricted Subsidiaries of any
Debt (other than of Debt permitted by Section 6.1) net of all Taxes and fees
(including investment banking fees), commissions, underwriting discounts, costs
and other expenses, in each case incurred in connection with such issuance or
sale.





--------------------------------------------------------------------------------





“New Lender”: as defined in Section 2.22(b).
“Non-Consenting Lender”: as defined in Section 2.19(c).
“Non-Debt Fund Affiliate”: the Sponsor, other than any Debt Fund Affiliate and
any natural person.
“Note”: as defined in Section 2.9(e).
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Rate in effect
on such day and (b) the Overnight Bank Funding Rate in effect on such day (or
for any day that is not a Banking Day, for the immediately preceding Banking
Day); provided that if none of such rates are published for any day that is a
Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: all (a) principal of and premium, if any, on the Loans,
(b) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents, and
(c) other monetary obligations owing by Obligors pursuant to the terms and
provisions of the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several, including interest, expenses and fees which, but for the filing of a
petition in bankruptcy with respect to the Borrower or any Guarantor, would have
accrued on any Obligations, whether or not a claim is allowed against the
Borrower or such Guarantor for such interest, expenses or fees in the Insolvency
Proceeding.
“Obligor”: the Borrower, Holdings and each other Guarantor.
“OFAC”: the U.S. Treasury Department’s Office of Foreign Assets Control.
“Ordinary Course of Business”: the ordinary course of business of any Person.
“Organic Documents”: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
“OSHA”: the Occupational Safety and Hazard Act of 1970.
“Other Taxes”: all present or future stamp, court, filing, recording,
intangible, or documentary Taxes or any other excise or property Taxes, charges
or similar levies arising from any payment made under any Loan Document or from
the execution, delivery, performance, registration or enforcement of, or
otherwise with respect to, any Loan Document, except any such Taxes that are
imposed as a result of a present or former connection between the jurisdiction
imposing such Tax and the applicable Lender (other than a present or former
connection arising solely as a result of having executed, delivered, been a
party to, performed its obligations or received a payment under, or enforced any
Loan Document) with respect to an assignment (other than an assignment made
pursuant to Section 2.19(b)).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).





--------------------------------------------------------------------------------





“Parent Entity”: any Person that is a direct or indirect parent company (which
may be organized as a partnership) of Holdings.
“Participant”: as defined in Section 9.1(c).
“Patent Security Agreement”: each patent security agreement executed and
delivered pursuant to the Security Agreement or any other Security Document.
“PATRIOT Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).
“Payment Item”: each check, draft or other item of payment payable to the
Borrower, including those constituting proceeds of any Collateral.
“PBGC”: the Pension Benefit Guaranty Corporation.
“Pension Plan”: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years and with respect to which any Obligor has any
ongoing obligation.
“Perfection Certificate”: that certain perfection certificate, dated as of the
Closing Date, executed and delivered by each Grantor (as defined in the Security
Agreement) to the Administrative Agent.
“Permitted Acquisition”: any Acquisition by the Borrower so long as
(i)    no Event of Default under Section 7.1(a) or (h) exists or would result
after giving pro forma effect to such Acquisition; and
(ii)    the aggregate consideration paid by the Borrower and the other Obligors
that is attributable to the acquisition of Equity Interests of Persons that do
not become Obligors and assets that are not owned by the Borrower or an Obligor
(other than Holdings except and only to the extent such Equity Interests or
assets so acquired are substantially concurrently with the closing of such
acquisition being contributed by Holdings to an Obligor (other than Holdings))
shall not exceed in the aggregate for all such Permitted Acquisitions (except to
the extent permitted by another clause of the definition of “Permitted
Investments”) the greater of (x) $50,000,000 and (y) 3.00% of Total Assets at
the time of any such Permitted Acquisition; provided that the limitation under
this clause (vi) shall not apply to any acquisition to the extent not less than
75.0% of the EBITDA of the Person(s) or assets acquired in such acquisition (for
this purpose and for the component definitions used therein, in the case of an
acquisition of any Person(s), determined on a consolidated basis for such
Persons and their Subsidiaries) is directly generated by Person(s) that become
Obligors or is attributable to assets that are owned by Obligors (other than
Holdings except and only to the extent such Equity Interests or assets so
acquired are substantially concurrently with the closing of such acquisition
being contributed by Holdings to an Obligor (other than Holdings)).
“Permitted Asset Disposition”: an Asset Disposition that is:
(a)    a sale of Inventory or goods (or other assets) in the Ordinary Course of
Business;
(b)    any disposition of property or equipment in the Ordinary Course of
Business that is obsolete, worn-out, unmerchantable or otherwise unsalable and
any





--------------------------------------------------------------------------------





disposition of property or equipment no longer used or useful in the conduct of
the business of the Borrower and its Restricted Subsidiaries;
(c)    a disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value (as determined in good faith by the Borrower) of
less than the greater of (i) $5,000,000 and (ii) 1.0% of Total Assets;
(d)    a disposition of property or assets or issuance of securities (i) by the
Borrower or any Restricted Subsidiary to any Obligor (other than Holdings) or
(ii) by any Obligor or a Restricted Subsidiary to another Restricted Subsidiary;
provided that in the case of this clause (d)(ii), where the transferor is an
Obligor, the recipient is not an Obligor and such disposition is for less than
fair market value (as reasonably estimated by the Borrower in good faith), to
the extent such disposition constitutes a Permitted Investment;
(e)    an exchange of like property for use in a Similar Business;
(f)    a sale, lease, assignment, sublease, license or sublicense of any real or
personal property in the Ordinary Course of Business;
(g)    an issuance or sale of Equity Interests in, or Debt or other securities
of, an Unrestricted Subsidiary or any other disposition of such Unrestricted
Subsidiary or any disposition of assets of such Unrestricted Subsidiary;
(h)    a disposition arising from (i) casualty, condemnation, expropriation or
similar action or transfers by reason of eminent domain with respect to any
property or other assets, or (ii) exercise of termination rights under any
lease, sublease, license, sublicense, concession or other agreement, or pursuant
to buy/sell arrangements under any joint venture or similar agreement or
arrangement;
(i)    the grant in the Ordinary Course of Business of any licenses or
sublicenses of Intellectual Property;
(j)    any financing transaction with respect to property built or acquired by
the Borrower or any Restricted Subsidiary after the Closing Date, including any
Sale and Leaseback Transaction;
(k)    a discount of Inventory or notes receivable or the conversion of accounts
receivable to notes receivable in the Ordinary Course of Business;
(l)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(m)    a disposition in connection with the outsourcing of services in the
Ordinary Course of Business;





--------------------------------------------------------------------------------





(n)    an abandonment of Intellectual Property (and rights thereto) in the
Ordinary Course of Business;
(o)    voluntary terminations of obligations under Hedging Agreements;
(p)    as long as no Event of Default exists, Asset Dispositions not otherwise
permitted hereunder (i) in an aggregate amount not to exceed the greater of (x)
$100,000,000 and (y) 5.50% of Total Assets and (ii) in which (x) the sales price
is at least the fair market value of the assets sold and (y) solely in the case
of any Asset Disposition involving assets with a fair market value in an amount
exceeding the greater of (A) $15,000,000 and (B) 1.00% of Total Assets, at least
75% of the consideration therefor is in the form of cash or Cash Equivalents;
(q)    a sale or other disposition of Equity Interests of the Borrower;
(r)    a transfer or other Asset Disposition by any Obligor to any other
Obligor;
(s)    an Asset Disposition constituting a merger, consolidation or other
business combination or the disposition of all or substantially all of the
assets of the Borrower or its Restricted Subsidiaries, in each case as permitted
hereunder;
(t)    sales of accounts receivable, including in connection with the
collection, settlement or compromise thereof or in an Insolvency Proceeding, in
the Ordinary Course of Business;
(u)    a Permitted Restricted Payment or Permitted Investment; or
(v)    a disposition of cash and Cash Equivalents or Investment Grade Securities
in the Ordinary Course of Business.
“Permitted Contingent Obligations”: Contingent Obligations that are:
(a)    arising from endorsements of Payment Items or other instruments for
collection or deposit or otherwise from the honoring by a bank or other
financial institution of a Payment Item drawn against insufficient funds, in
each case in the Ordinary Course of Business;
(b)    arising from Hedging Agreements permitted hereunder;
(c)    existing on the Closing Date and set forth on Schedule 6.4 and any
extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed;
(d)    incurred in the Ordinary Course of Business with respect to surety,
appeal or performance bonds, or other similar obligations;





--------------------------------------------------------------------------------





(e)    arising from customary indemnification obligations, adjustments of
purchase price, earnout or similar obligations, in each case, in favor of
purchasers in connection with Permitted Asset Dispositions;
(f)    arising under the Loan Documents or other Debt permitted by Section 6.1;
(g)    arising under guarantees of Subordinated Debt; provided that such
guarantee shall be subordinated to the same extent as such Subordinated Debt is
subordinated to the Secured Obligations;
(h)    arising with respect to customary indemnification obligations in favor of
sellers in connection with Permitted Acquisitions;
(i)    arising with respect to customary provisions of any customer agreement or
purchase order (including to pay the deferred purchase price of goods or
services or progress payments in connection with such goods or services)
incurred in the Ordinary Course of Business;
(j)    consisting of guarantees of Debt incurred for the benefit of any other
Obligor (other than, solely with respect to Debt for borrowed money, Holdings)
or Restricted Subsidiary if the primary obligation is permitted under
Section 6.1;
(k)    otherwise incurred in the Ordinary Course of Business; or
(l)    in an aggregate amount of $10,000,000 or less at any time outstanding.
“Permitted Debt Securities”: Debt of the Borrower or any Restricted Subsidiary
(i) that is unsecured or secured by Liens on the Collateral ranking junior to
the Liens securing the Secured Obligations pursuant to an intercreditor
agreement in form reasonably satisfactory to the Administrative Agent, (ii) the
terms of which do not provide for any scheduled repayment, mandatory redemption
(other than pursuant to customary provisions relating to redemption or
repurchase upon change of control or sale of assets) or sinking fund obligation
prior to the date that is, at the time of issuance of such Debt, ninety-one (91)
days after the Final Maturity Date and (iii) in the case of Debt with an
outstanding principal amount in excess of $20,000,000, the covenants, events of
default, and remedy provisions of which, taken as a whole, are (A) not
materially more restrictive to, or the mandatory repurchase or redemption
provisions thereof are not materially more onerous or expansive in scope, taken
as a whole, on, the Borrower and the Restricted Subsidiaries than the terms of
the Loan Documents or (B) consistent with then current market terms for the type
of Debt issued, in each case, in the good faith determination of the Borrower.
“Permitted Investment”: any Investment:
(a)    by the Borrower and Restricted Subsidiaries in Subsidiaries to the extent
existing on the Closing Date;
(b)    existing on the Closing Date and set forth in Schedule 6.5 or made
pursuant to a binding commitment in effect on the Closing Date and set forth in
Schedule 6.5 or consisting of any extension, modification or renewal of any such
Investment; provided that the amount of any such Investment may be increased
(i) as required by the terms of such Investment as in existence on the Closing
Date or (ii) as otherwise permitted under this Agreement;





--------------------------------------------------------------------------------





(c)    in cash, Cash Equivalents or Investment Grade Securities or in securities
or other assets not constituting cash, Cash Equivalents or Investment Grade
Securities and received in connection with a Permitted Asset Disposition;
(d)    by an Obligor in (i) another Obligor (other than Holdings), and (ii) any
Restricted Subsidiary that is not an Obligor, which consists solely of
contributions or other Dispositions of Equity Interests in any Person that is
not an Obligor;
(e)    in any Person in connection with Permitted Acquisitions (including any
Investment held by such Person so long as such Investment was not acquired by
such Person in contemplation of such Permitted Acquisition);
(f)    consisting of or constituting Permitted Contingent Obligations;
(g)    in bank deposits or other endorsements for collection or deposit in the
Ordinary Course of Business;
(h)    acquired or received (i) in exchange for any other Investment or accounts
receivable held by the Borrower or any of its Subsidiaries in connection with
any plan of reorganization, bankruptcy workout or recapitalization or similar
arrangement upon the bankruptcy or insolvency of the issuer/account debtor of
such other Investment or accounts receivable, (ii) as a result of a foreclosure
by the Borrower or any of its Restricted Subsidiaries with respect to any
secured Investment or other transfer of title with respect to any secured
Investment in default, (iii) as a result of the settlement, compromise or
resolution of litigation, arbitration or other disputes with Persons who are not
Affiliates or (iv) in settlement of debts created in the Ordinary Course of
Business;
(i)    consisting of or constituting (x) Permitted Acquisitions, (y) Permitted
Asset Dispositions (other than pursuant to clause (d) and (u) thereof) and (z)
transactions permitted under Section 6.7 (other than pursuant to clauses
(ii)(x)(2), (iii) and (iv)(b) of such Section), in each case as permitted
hereunder;
(j)    consisting of or constituting the capitalization or forgiveness of any
Debt owed to an Obligor by any other Obligor to the extent that the first
Obligor is permitted to make equity Investments in the second Obligor hereunder;
(k)    received as the non-cash portion of consideration received in connection
with Permitted Asset Dispositions;
(l)    by Restricted Subsidiaries that are not Obligors in (i) other Restricted
Subsidiaries that are not Obligors, and (ii) Obligors;
(m)    consisting of or constituting obligations under Hedging Agreement
permitted hereunder;
(n)    the payment for which consists of Qualified Capital Stock of the Borrower
or Equity Interests of Holdings or any Parent Entity;





--------------------------------------------------------------------------------





(o)    consisting of Debt and guarantees thereof permitted hereunder, to the
extent constituting an Investment;
(p)    consisting of, or to finance, purchase and/or acquire Inventory,
supplies, material, services or equipment or purchase of contract rights or
license or leases of Intellectual Property in the Ordinary Course of Business;
(q)    in an amount not to exceed (i) the Available Basket Amount at the time of
any such Investment plus (ii) the portion of Excluded Contributions on the date
of such election, in each case, that the Borrower elects to apply pursuant to
this clause (q);
(r)    consisting of or constituting advances to, or guarantees of Debt of,
directors, employees, members of management, officers and consultants not in
excess of $10,000,000 outstanding at any one time, in the aggregate;
(s)    consisting of or constituting loans and advances to officers, directors,
employees, members of management and consultants for business related travel
expenses, moving expenses and other similar expenses, in each case incurred in
the Ordinary Course of Business or consistent with past practices to fund such
Person’s purchase of Equity Interests of the Borrower or any Parent Entity;
(t)    consisting of or constituting receivables owing to the Borrower or any of
its Restricted Subsidiaries if created or acquired in the Ordinary Course of
Business;
(u)    consisting of or constituting pledges or deposits (i) with respect to
leases or utilities provided to third parties in the Ordinary Course of Business
or (ii) otherwise described in the definition of “Permitted Liens” or made in
connection with such Permitted Liens;
(v)    in an aggregate principal amount not to exceed the greater of (x)
$75,000,000 and (y) 4.50% of Total Assets at the time of any such Investment at
any time outstanding;
(w)    consisting of or constituting earnest money deposits made in connection
with any letter of intent or purchase agreement or otherwise in connection with
any escrow arrangements with respect to any acquisition;
(x)    consisting of or constituting loans and advances relating to
indemnification or reimbursement of any officers, directors, employees,
consultants or members of management in respect of liability relating to their
serving in any such capacity or as otherwise permitted hereunder;
(y)    by any Obligor in any Restricted Subsidiary that is not an Obligor;
provided that the aggregate amount of Investments outstanding at any time
pursuant to this clause (y) other than in the form of transfers of Equity
Interests or Debt of a Restricted Subsidiary that is not an Obligor to a
Restricted Subsidiary shall not exceed





--------------------------------------------------------------------------------





the greater of (x) $75,000,000 and (y) 4.50% of Total Assets at the time of any
such Investment); and provided further that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and the Restricted Subsidiaries shall not
be included in calculating the limitation in this clause (y) at any time;
(z)    loans or advances of payroll to officers, directors, members of
management, consultants and employees in the Ordinary Course of Business;
(aa)    any transaction, to the extent it constitutes an Investment, that (i) is
permitted and made in accordance with Section 6.10 (other than clause (viii)
thereof) or Section 6.3, or (ii) is made as part of the Transactions;
(bb)    any Investments made by Restricted Subsidiaries that are not Obligors,
to the extent such Investments are made with the proceeds of a Permitted
Investment made by an Obligor in such Restricted Subsidiary in accordance with
the terms of clause (q), (v), (y) (but only to the extent used to make a
Permitted Acquisition), (dd), (ee) or (ff) of this definition;
(cc)    in Holdings in amounts and for purposes for which Permitted Restricted
Payments to Holdings are permitted under the definition thereof;
(dd)    made in connection with the creation, formation and/or acquisition of
any joint venture, or in any Restricted Subsidiary to enable such Restricted
Subsidiary to create, form and/or acquire any joint venture, in an aggregate
outstanding amount not to exceed the greater of (x) $15,000,000 and (y) 1.0% of
Total Assets as of the last day of the most recently ended Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.2(a) or (b), as applicable;
(ee)    Investments so long as the Total Net Leverage Ratio, on a Pro Forma
Basis, as of the last day of the most recently ended Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.2(a) or (b) does not exceed 4.5 to 1.0; and
(ff)    made after the Closing Date by the Borrower and/or any of its Restricted
Subsidiaries in an aggregate amount not to exceed the greater of $40,000,000 and
2.5% of Total Assets as of the last day of the most recently ended Test Period
for which financial statements have been delivered (or were required to be
delivered) pursuant to Section 5.2(b) or (b) minus (A) the amount of Restricted
Payments made by the Borrower or any Restricted Subsidiary in reliance on clause
(n) of the definition of “Permitted Restricted Payments,” minus (B) the amount
of Restricted Debt Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.6(y).
“Permitted Investors”: (i) the Sponsor, (ii) the members of the Management Group
and (iii) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that, in the case of such group and without
giving effect to the existence of such group or any other group, Persons
specified in clauses (i) and (ii), collectively, have





--------------------------------------------------------------------------------





beneficial ownership of more than 50% of the Total Voting Power of the Borrower
(or any of its direct or indirect parent entities).
“Permitted Lien”: as defined in Section 6.2.
“Permitted Purchase Money Debt”: Purchase Money Debt of the Borrower and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount of such Purchase Money Debt (taken together with amounts
incurred under Section 6.1(k)) and Permitted Refinancing Debt in respect of Debt
originally incurred pursuant to Section 6.1(g) and (k)) does not exceed at the
time any such Debt is incurred the greater of $50,000,000 and 3.00% of Total
Assets at the time such Purchase Money Debt is incurred.
“Permitted Refinancing Debt”: any Debt issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund (collectively, to “Refinance”), the Debt being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Debt); provided that
(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount (or accreted value, if
applicable) of the Debt so Refinanced (plus unpaid accrued interest and premium
thereon and underwriting discounts, fees, commissions and expenses, associated
with such Permitted Refinancing Debt), except as otherwise permitted under
Section 6.1, (b) other than with respect to Debt permitted pursuant to Sections
6.1(g), (j), (k), (x), (cc)(ii) and (gg), such Permitted Refinancing Debt has a
final maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Debt being Refinanced, (c) if the Debt being Refinanced
is by its terms subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Debt shall be subordinated in right of
payment to such Obligations on terms not materially less favorable to the
Lenders as those contained in the documentation governing the Debt being
Refinanced, taken as a whole, (d) no Permitted Refinancing Debt in respect of
Debt of an Obligor shall have obligors or contingent obligors that are not
Obligors except to the extent otherwise permitted under Section 6.1 or 6.4,
(e) if the Debt being Refinanced is (or would have been required to be) secured
by the Collateral (whether on a pari passu or junior basis to the Secured
Parties), such Permitted Refinancing Debt may be secured by such Collateral on
terms not materially less favorable, taken as a whole, to the Secured Parties
than (i) in respect of such Permitted Refinancing Debt secured by the Collateral
on a pari passu basis to the Secured Parties, those contained in the Security
Documents and (ii) in respect of such Permitted Refinancing Debt secured by the
Collateral on a junior basis to the Secured Parties, those contained in the
collateral agreement outstanding in respect of the Debt being Refinanced; and;
provided further that, except as otherwise provided herein, with respect to a
Refinancing of (x) Permitted Debt Securities such Permitted Refinancing Debt
shall meet the requirements of clauses (i), (ii) and (iii) of the definition of
“Permitted Debt Securities” and (y) Debt secured by a Lien on the Collateral,
any Liens securing such Permitted Refinancing Debt shall be subject to an
intercreditor agreement that is not materially less favorable, taken as a whole,
to the Secured Parties than the intercreditor agreement outstanding in respect
of the Debt being Refinanced and (f) except as otherwise permitted by Section
6.2 (other than Section 6.2(x)), the Permitted Refinancing Debt may not be
secured by any assets of the Borrower or any Restricted Subsidiary that did not
secure the Debt being Refinanced (other than after-acquired property that would
have been required to secure the Debt being Refinanced and, if the Debt that is
being Refinanced is secured by Liens on the Collateral ranking pari passu with
or junior to the Liens on the Collateral securing the Obligations, on any other
assets that constitute Collateral at the time such Permitted Refinancing Debt is
incurred); provided further that individual equipment, purchase money or capital
lease financings provided by one lender (or its Affiliates) may be
cross-collateralized to other equipment, purchase money or capital lease
financings incurred pursuant to this Agreement and can be provided by such
lender (or its Affiliates).
“Permitted Restricted Payments”: any Restricted Payment
(a)    payable solely in Qualified Capital Stock of the Borrower;
(b)    consisting of or constituting a Permitted Tax Distribution;





--------------------------------------------------------------------------------





(c)    by the Borrower to Holdings to enable Holdings (or any Parent Entity) or
any of its Subsidiaries to purchase, redeem, retire or otherwise acquire shares
of its Equity Interests (or options or rights to acquire its Equity Interests)
held by any present, former or future officers, directors, employees, members of
management or consultant (or the estate, heirs, family members, spouse, former
spouse, domestic partner or former domestic partner of any of the foregoing)
(including any Equity Interests rolled over by management of Mold-Masters or of
the Borrower or any direct or indirect parent companies or Subsidiaries in
connection with the 2012 Transactions, the Specified Transactions or the
Transactions), in an aggregate cash amount not exceeding $15,000,000 in any
calendar year, with unused amounts in any calendar year being carried over to
succeeding calendar years subject to a maximum of $25,000,000 in any calendar
year; provided further that such amount in any calendar year may be increased by
an amount not to exceed:
(i)    the cash proceeds from the sale of Qualified Capital Stock of the
Borrower and, to the extent contributed to the capital of the Borrower, Equity
Interests of Holdings or any Parent Entity, in each case to present or former
employees, officers, directors, members of management or consultants (or the
estate, heirs, family members, spouse, former spouse, domestic partner or former
domestic partner of any of the foregoing) of the Borrower, any of its
Subsidiaries or any of their respective direct or indirect parent companies that
occurs after the Closing Date (other than Equity Interests the proceeds of which
are used to fund the 2012 Transactions, the Specified Transactions or the
Transactions); plus
(ii)    the cash proceeds of key man life insurance policies received by the
Borrower or any of its Restricted Subsidiaries after the Closing Date; less
(without duplication)
(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this clause (c);
(d)    (i) so long as no Event of Default shall have occurred and be continuing
or would otherwise result therefrom, Restricted Payments in an amount not to
exceed the Available Basket Amount at the time of any such Restricted Payment
and (ii) Restricted Payments in an amount not to exceed the portion of Excluded
Contributions on the date of such election that the Borrower elects to apply to
this clause (d)(ii);
(e)    deemed to occur upon the exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;
(f)    by the Borrower (or a Restricted Payment to Holdings or any Parent Entity
to fund such payment of dividends on such Person’s common stock) following a
Qualified IPO, of up to 6.0% per annum of the net cash proceeds received by (or,
in the case of a Restricted Payment to a direct or indirect parent entity,
contributed to the capital of) the Borrower in or from any such Qualified IPO;
(g)    by the Borrower, or by the Borrower to Holdings to enable Holdings or any
Parent Entity, to purchase or redeem fractional shares (or cash payments in lieu
thereof) of Equity Interests in connection with the exercise of warrants,
options, other





--------------------------------------------------------------------------------





rights to acquire Equity Interests or other securities convertible or
exchangeable for Equity Interests of the Borrower (or any Parent Entity);
(h)    as shall be necessary to allow Holdings (or any Parent Entity) to pay (i)
operating expenses in the Ordinary Course of Business and other corporate
overhead, legal, accounting and other professional fees and expenses (including,
without limitation, those owing to third parties plus any customary
indemnification claims made by directors, officers, employees, members of
management or consultants of Holdings (or any Parent Entity)), the Borrower and
the Restricted Subsidiaries attributable to the ownership of or operations of
Holdings (or any Parent Entity), the Borrower and the Restricted Subsidiaries,
(ii) fees and expenses related to any debt or equity offering, Permitted
Investment or acquisition permitted hereunder (in each case, whether or not
successful), (iii) franchise or similar taxes and other fees and expenses
required in connection with the maintenance of its organizational existence or
qualification to do business, (iv) the consideration to finance any Permitted
Investment; provided that (A) such Restricted Payments under this clause (h)(iv)
shall be made substantially concurrently with the closing of such Permitted
Investment and (B) Holdings (or any Parent Entity) shall, promptly following the
closing thereof, cause all such property acquired to be contributed to the
Borrower or one of its Restricted Subsidiaries or the merger or amalgamation of
the Person formed or acquired into the Borrower or one of its Restricted
Subsidiaries in order to consummate such Permitted Investment, (v) customary
salary, bonus, severance, indemnification obligations and other fees, benefits
or expenses reimbursements payable to directors, officers, employees, members of
management and consultants of Holdings (or any Parent Entity), the Borrower and
the Restricted Subsidiaries and any payroll, social security or similar taxes
thereof to the extent such salaries, bonuses, severance, indemnification
obligations and other fees, benefits or expense reimbursements are attributable
to the ownership or operation of Holdings (or any Parent Entity), the Borrower
and the Restricted Subsidiaries, (vi) any incremental state or local income or
franchise tax (net of any federal income tax benefits, as determined in good
faith by the Borrower) payable by Holdings or any Parent Entity as a result of
any Restricted Payment to such entity permitted by this clause (h) and clauses
(b), (g) and (i), (vii) any amounts permitted to be paid pursuant to clauses
(ii), (iii), (iv), (v), (vii), (x) and (xiii) of Section 6.10; and
(viii) without duplication of clause (v), Public Company Costs;
(i)    made or expected to be made by the Borrower in respect of withholding or
similar Taxes payable by any future, present or former officers, directors,
employees, members of management or consultants of Holdings (or any Parent
Entity) or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of the
foregoing) and any repurchases of Equity Interests in consideration of such
payments including demand repurchases in connection with the exercise of stock
options and any retirement of Equity Interest in consideration of such payment;





--------------------------------------------------------------------------------





(j)    of regularly scheduled amounts then due and payable to holders of any
class or series of Disqualified Equity Interests;
(k)    made within 60 days after the date of declaration thereof, if at the date
of declaration such Restricted Payment would have complied with the provisions
of this Agreement;
(l)    to fund the Transactions and the fees and expenses related thereto or
owed to Affiliates (in each case, as permitted under this Agreement) and, to the
extent constituting a Restricted Payment, for purposes of entering into and
consummating the Transactions and the transactions expressly permitted under
this Agreement;
(m)    payable in shares of Equity Interests of, or consisting of rights to
payment on Debt owed to the Borrower or any Restricted Subsidiary by,
Unrestricted Subsidiaries;
(n)    by the Borrower in an aggregate amount not to exceed the greater of
$40,000,000 and 2.5% of Total Assets as of the last day of the most recently
ended Test Period for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.2(a) or (b) minus (A) the amount
of Restricted Debt Payments made by the Borrower or any Restricted Subsidiary in
reliance on Section 6.6(y), minus (B) the outstanding amount of Investments made
by the Borrower or any Restricted Subsidiary in reliance on clause (ff) of the
definition of “Permitted Investment”;
(o)    by the Borrower so long as the Total Net Leverage Ratio, on a Pro Forma
Basis, as of the last day of the most recently ended Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.2(a) or (b) is less than or equal to 4.00 to 1.00; and
(p)    made on the Closing Date to consummate the Transactions, including the
Specified Distribution.
“Permitted Tax Distributions”: for each taxable year or portion thereof with
respect to which Borrower and/or any of its Subsidiaries are members (or
constituent parts) of a consolidated, combined, unitary or similar income or
franchise tax group for U.S. federal and/or applicable state or local income or
franchise Tax purposes of which a direct or indirect parent of the Borrower is
the common parent (a “Tax Group”), aggregate distributions (which may be made in
quarterly installments to fund estimated Tax payments) to pay the portion of any
consolidated, combined, unitary or similar U.S. federal, state or local income
and franchise Taxes (as applicable) of such Tax Group for such taxable year that
are attributable to the income (or the applicable franchise tax base) of the
Borrower and/or such Subsidiaries, as applicable; provided that (i) the amount
of such dividends or other distributions for any taxable year or portion thereof
shall not exceed the amount of such Taxes that the Borrower and/or such
Subsidiaries, as applicable, would have paid had the Borrower and/or such
Subsidiaries, as applicable, been a stand-alone corporate taxpayer (or a
stand-alone corporate Tax Group) and (ii) dividends or other distributions in
respect of an Unrestricted Subsidiary shall be permitted only to the extent that
cash distributions were made by such Unrestricted Subsidiary to the Borrower or
any of its Restricted Subsidiaries for such purpose.
“Person”: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.





--------------------------------------------------------------------------------





“Plan”: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established or maintained by an Obligor or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, an ERISA
Affiliate.
“Platform”: as defined in Section 5.2.
“Pledge Agreement”: the Pledge Agreement, dated as of May 14, 2015, by each
Obligor in favor of the Administrative Agent.
“PPSA”: the Personal Property Security Act (Ontario) and the regulations
thereunder.
“Prepayment Fees”: as defined in Section 2.11(i).
“Prime Rate”: the rate of interest per annum determined from time to time by
JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal office in
New York City and notified to the Borrower (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMorgan Chase Bank, N.A. in
connection with extensions of credit to debtors).
“Pro Forma Basis”: as to any calculation of the Total Net Leverage Ratio, the
Total Net Secured Leverage Ratio and Total Assets for any events as described
below that occur subsequent to the commencement of any Test Period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the Test Period (for income statement items) or the last day of the Test Period
(for balance sheet items), after giving effect thereto (it being understood and
agreed that (x) such pro forma adjustments shall be excluded to the extent
already accounted for in the calculation of EBITDA for such period and (y) if
any person that became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any Restricted Subsidiary shall have
experienced any event requiring adjustments pursuant to this definition, then
such calculation shall give pro forma effect thereto for such period as if such
event occurred at the beginning of such period): (i) in making any determination
of EBITDA, pro forma effect shall be given to any Asset Disposition of a
Restricted Subsidiary, manufacturing facility or line of business, to any asset
acquisition, any discontinued operation or any operational change and any
Subsidiary designation as an Unrestricted Subsidiary or redesignation as a
Restricted Subsidiary in each case that occurred during the Test Period or
thereafter and through and including the date of such determination) and (ii) in
making any determination on a Pro Forma Basis, all Debt (including Debt incurred
or assumed and for which the financial effect is being calculated, whether
incurred under this Agreement or otherwise, but excluding normal fluctuations in
revolving Debt incurred for working capital purposes) incurred or permanently
repaid, returned, redeemed or extinguished following the first day of such Test
Period shall be deemed to have been incurred or repaid, returned, redeemed or
extinguished on the last day of such Test Period.
Pro forma calculations or determinations made pursuant to the definition of the
term “Pro Forma Basis” shall be determined in good faith by a Senior Officer of
the Borrower and, for any fiscal period ending on or prior to the last day of
the four full consecutive Fiscal Quarters ended after the occurrence of any such
event described above, may include (a) adjustments of the nature used in
connection with the calculation of “Adjusted EBITDA” as set forth in note (1) to
“Summary Historical and Unaudited Pro Forma Condensed Consolidated Financial and
Other Data” in the offering memorandum in connection with the Existing Secured
Notes Debt; (b) adjustments calculated in accordance with Regulation S‑X under
the Exchange Act; and (c) adjustments to give effect to any Pro Forma Cost
Savings in an amount pursuant to this clause (c) not to exceed 30% of EBITDA for
the applicable Test Period before giving effect to such Pro Forma Cost Savings.
“Pro Forma Cost Savings”: without duplication, with respect to the eighteen (18)
month period referenced below and any pro forma event, the net reduction in
costs (including sourcing), operating expenses and other operating improvements
or synergies for which specified actions have been taken or are reasonably
expected to be taken during the eighteen (18) month period ended after the date
of such pro forma event and that are reasonably identifiable and factually
supportable, as if all such reductions in costs had been effected as of the
beginning of such





--------------------------------------------------------------------------------





period, net of the amount of actual benefits realized during such period from
such actions based on the good faith reasonable beliefs of the Borrower.
“Properly Contested”: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not reasonably be expected to have a Material Adverse
Effect; and (e) if the obligation results from entry of a judgment or other
order, such judgment or order is stayed pending appeal or other judicial review.
“Property”: any property or asset, whether real, personal or mixed, or tangible
or intangible.
“PTE” a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Company Costs”: any Charge associated with, or in anticipation of, or
preparation for, compliance with the requirements of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith and
Charges relating to compliance with the provisions of the Securities Act and the
Exchange Act (and, in each case, similar Requirements of Law under other
jurisdictions), as applicable to companies with equity or debt securities held
by the public, the rules of national securities exchange companies with listed
equity or debt securities, directors’ or managers’ compensation, fees and
expense reimbursement, any Charge relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors’ and officers’
insurance and to the extent relating thereto, other executive costs, legal and
other professional fees and listing fees.
“Public Lender”: as defined in Section 5.2.
“Purchase Money Debt”: (a) Debt incurred to finance the purchase, lease,
construction, repair, replacement, improvement or acquisition, as the case may
be, of real or personal property or other assets, and whether acquired through
the direct acquisition of property or assets or the acquisition of Equity
Interest of any Person owning such property or assets, or otherwise and (b) any
renewals, extensions, modifications or refinancings thereof.
“Purchase Money Lien”: a Lien that secures Purchase Money Debt, encumbering only
the real or personal property or other assets financed, purchased, leased,
constructed, repaired, replaced, improved or acquired, as the case may be, with
such Purchase Money Debt; provided that individual equipment, purchase money or
capital lease financings provided by one lender (or its Affiliates) may be
cross-collateralized to other equipment, purchase money or capital lease
financings, which consist of Purchase Money Debt incurred pursuant to this
Agreement and are provided by such lender (or its Affiliates).
“Purchasing Term B Lender” shall have the meaning set forth in Amendment No. 2.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Obligor that
has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as constitutes an “ECP” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an “ECP” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Capital Stock”: any Equity Interest of the Borrower that is not a
Disqualified Equity Interest.
“Real Estate”: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
“Refinance”: as defined in the definition of the term “Permitted Refinancing
Debt,” and “Refinanced” shall have a meaning correlative thereto.





--------------------------------------------------------------------------------





“Refinancing Term Loans”: Incremental Term Loans that the Borrower has
designated as “Refinancing Term Loans” in the applicable Increased Facility
Activation Notice; provided that (i) such Refinancing Term Loans will have a
maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than, the Loans being
refinanced, (ii) the other terms and conditions relating to such Refinancing
Term Loans (excluding pricing (including interest, fees and premiums) and
optional prepayment or redemption terms) are substantially identical to, or
taken as a whole are no more favorable (as reasonably determined by the
Borrower) to the lenders providing such Refinancing Term Loans than those
applicable to the Loans being refinanced (except for covenants or other
provisions applicable only to periods after the latest final maturity date of
the Loans existing at the time of such refinancing) and (iii) the aggregate
principal amount of any Refinancing Term Loans does not exceed the aggregate
principal amount of the Loans being refinanced therewith, plus fees, premiums,
accrued interest and costs and expenses related thereto and (iv) the proceeds of
such Refinancing Term Loans shall be applied, within three (3) Business Days
following the date of incurrence thereof, to the prepayment of outstanding Loans
so refinanced in an amount equal to the aggregate principal amount of such
Refinancing Term Loans minus the aggregate amount of fees and expenses incurred
by the Borrower in connection therewith.
“Regulation T”: Regulation T of the Board of Governors as from time to time in
effect and rulings and interpretations thereunder or thereof, and any successor
provision thereto.
“Regulation U”: Regulation U of the Board of Governors as from time to time in
effect and rulings and interpretations thereunder or thereof, and any successor
provision thereto.
“Regulation X”: Regulation X of the Board of Governors as from time to time in
effect and rulings and interpretations thereunder or thereof, and any successor
provision thereto.
“Related Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and is administered, advised or managed by (i) such Lender, (ii) an
Affiliate of such Lender or (iii) an entity or an Affiliate of an entity that
administers, advises or manages such Lender.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Related Real Estate Documents”: (i) a Mortgage, (ii) a mortgagee title
insurance policy, insuring the Administrative Agent’s interest under the
Mortgage, in a form and amount and by an insurer reasonably acceptable to the
Administrative Agent, which must be fully paid on such effective date; (iii)
either (a) a new ALTA survey or (b) an existing as-built survey of the Mortgaged
Property (together with a no change affidavit) sufficient for the title company
to remove the standard survey exceptions and issue survey-related endorsements;
(iv) a life-of-loan flood hazard determination and, if the Mortgaged Property is
located in a special flood hazard area, an acknowledged notice to borrower and
evidence of flood insurance in accordance with Section 5.13 hereof; (v) mortgage
opinions, addressed to the Administrative Agent and the Secured Parties covering
the due authorization, execution, delivery and enforceability of the applicable
Mortgage and such other customary matters incident to the transactions
contemplated herein as Administrative Agent may reasonably request (if not
covered by title insurance), and shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent; (vi) evidence reasonably
satisfactory to the Administrative Agent that the applicable Obligors have
delivered to the title company such standard and customary affidavits,
certificates, information, instruments of indemnification (including a so-called
“gap” indemnification) and other documents as may be reasonable necessary to
cause the title company to issue the title insurance policies as contemplated by
clause (ii) above; and (vii) evidence reasonably satisfactory to the
Administrative Agent of payment by the Borrower of all title policy premiums,
search and examination charges, escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages, fixture filings and other real estate documents and the issuance
of the title policies contemplated by clause (ii) above.





--------------------------------------------------------------------------------





“Release”: any spilling, leaking, seepage, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
“Removal Effective Date”: as defined in Section 8.6(a).
“Replacement Term Loans”: as defined in Section 11.1(d).
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.
“Representatives”: as defined in Section 11.11.
“Repricing Transaction”: other than in the context of a transaction involving a
Permitted Acquisition or similar Investment or a Change of Control, the
refinancing or repricing of all or a portion of the Term B Loans the primary
purpose of which is to reduce the all-in yield applicable to the Term B Loans
through (a) the incurrence by the Borrower of any secured term loans (including,
without limitation, any new or additional term loans under this Agreement,
whether incurred directly or by way of the conversion of Term B Loans into a new
tranche or series of replacement term loans under this Agreement) (i) having an
Effective Yield for such Debt that is less than the Effective Yield for the Term
B Loans, and (ii) the proceeds of which are used to prepay (or, in the case of a
conversion, deemed to prepay or replace), in whole or in part, outstanding
principal of Term B Loans or (b) any effective reduction in the Effective Yield
for the Term B Loans (e.g., by way of amendment, waiver or otherwise).
“Required Lenders”: Lenders having Loans that, taken together, represent more
than 50% of the sum of all Loans outstanding. The Loans of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.
“Required Percentage”: 50%; provided that the Required Percentage with respect
to any Excess Cash Flow Period shall be reduced to (i) 25% if the Total Net
Secured Leverage Ratio at the end of such Excess Cash Flow Period is equal to or
less than 2.75 to 1.00 but greater than 2.25 to 1.00 and (ii) 0% if the Total
Net Secured Leverage Ratio at the end of such Excess Cash Flow Period is equal
to or less than 2.25 to 1.00.
“Requirements of Law”: with respect to any Person, collectively, the common law
and all federal, state, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of any Governmental Authority, in each case whether or not having the
force of law and that are applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Response”: (a) any “response” as such term is defined in CERCLA, 42 U.S.C.
§ 9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate or in any other way
address any Hazardous Material in the Environment; (ii) prevent the Release or
threat of Release, or minimize the further Release, of any Hazardous Material;
or (iii) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
clause (i) or (ii) above.
“Responsible Officer”: any Senior Officer, and the treasury director and the
director of financial analysis.
“Restricted Debt Payment”: as defined in Section 6.6.
“Restricted Payment”: (a) any dividend or other distribution in respect of any
Equity Interest (other than payment-in-kind) of the Borrower and (b) any
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest of the Borrower.





--------------------------------------------------------------------------------





“Restricted Subsidiary”: any direct or indirect Subsidiary of the Borrower that
is not an Unrestricted Subsidiary.
“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
“Sale and Leaseback Transaction”: an arrangement with any Person relating to
Property used or useful in the business of the Borrower or its Subsidiaries,
whether now owned or acquired after the Closing Date, whereby the Borrower or a
Subsidiary sells or transfers such Property to a Person and thereafter rents or
leases such Property or other Property which it intends to use for substantially
the same purpose or purposes as the Property being sold or transferred.
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.
“Sanctioned Person”: at any time, (a) any Person, or any Person controlled by a
Person, listed in any Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury, the
U.S. Department of State, (b) any person listed in any Sanctions-related list of
designated Persons maintained by the United Nations Security Council, or (c) any
person with whom it is prohibited to do business on account of Sanctions imposed
on a country in which the Person is organized or operating.
“SEC”: the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“Secured Bank Product Obligations”: Bank Product Debt owing to a Secured Bank
Product Provider (provided that (i) Secured Bank Product Obligations of any
Obligor shall not include any Excluded Swap Obligations with respect to such
Obligor, (ii) Secured Bank Product Obligations shall not include Bank Product
Debt in respect of Noticed Hedges (as defined in the ABL Facility) under the ABL
Facility and (iii) for the avoidance of doubt, any Bank Product Debt owing to a
Person prior to such Person becoming a Secured Bank Product Provider shall
constitute Secured Bank Product Obligations upon such Person becoming a Secured
Bank Product Provider).
“Secured Bank Product Provider”: any Agent, Lender, ABL Facility Lender or any
Affiliate thereof (provided that if any such Affiliate is not an Agent or a
Lender, such Affiliate shall have executed an instrument reasonably satisfactory
to the Borrower and the Administrative Agent agreeing to the provisions of
Section 11.18).


“Secured Obligations”: the Obligations and the Secured Bank Product Obligations.
“Secured Parties”: the Administrative Agent, the Lenders and Secured Bank
Product Providers.
“Securities Act”: the Securities Act of 1933.
“Security Agreement”: that certain security agreement, dated as of May 14, 2015,
by and among the Administrative Agent, the Borrower and the Guarantors.
“Security Documents”: the Pledge Agreement, the Security Agreement, the
Mortgages, the Intercreditor Agreement and the Intellectual Property Security
Agreements, in each case including joinders and replacements thereto and all
other documents, instruments and agreements now or hereafter utilized to pledge
or grant or purport to pledge or grant a security interest or Lien on any
property as collateral for the Secured Obligations.
“Senior Notes Debt”: the Borrower’s 7.75% Senior Notes due 2021, issued pursuant
to the Senior Notes Indenture, dated as of the March 28, 2013, as the same may
be amended, modified and/or supplemented from time to time in accordance with
the terms hereof and thereof and the guarantees thereof.





--------------------------------------------------------------------------------





“Senior Notes Indenture”: the Indenture, dated as of March 28, 2013, among the
Borrower, the Guarantors and U.S. Bank National Association, as trustee.
“Senior Officer”: the chairman of the board, president, chief administrative
officer, chief executive officer, chief financial officer, chief operating
officer or treasurer of the Borrower or, if the context requires, of another
Obligor.
“Series”: with respect to any Incremental Term Loans, Extended Term Loans or
Replacement Term Loans all such Loans established pursuant to an Increased
Facility Activation Notice or the applicable amendment in connection with the
establishment of such Extended Term Loans unless any such Incremental Term
Loans, Extended Term Loans or Replacement Term Loans have the same terms (other
than upfront fees or original issue discount) as the Loans of any existing Class
and are specified to be an increase in the amount of Loans of such existing
Class.
“Significant Subsidiary”: any Subsidiary that, on a consolidated basis with its
subsidiaries, accounts for more than 10% of the Total Assets or more than 10% of
the Borrower’s and the Restricted Subsidiaries’ consolidated revenues.
“Similar Business”: any business conducted or proposed to be conducted by the
Borrower and its Subsidiaries on the Closing Date or any business that is
similar, reasonably related, incidental or ancillary thereto.
“Sold Entity or Business”: as defined in the definition of “EBITDA.”
“Solvent”: as to Holdings, the Borrower and their Restricted Subsidiaries on the
Closing Date, (i) the sum of the debt (including contingent liabilities) of
Holdings, the Borrower and their Restricted Subsidiaries, taken as a whole, does
not exceed the fair value or the present fair saleable value of the assets of
Holdings, the Borrower and their Restricted Subsidiaries, taken as a whole; (ii)
the capital of Holdings, the Borrower and their Restricted Subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of Holdings,
the Borrower and their Restricted Subsidiaries, taken as a whole, contemplated
as of the date hereof; and (iii) Holdings, the Borrower and their Restricted
Subsidiaries, taken as a whole, do not intend to incur, or believe that they
will incur, debts (including current obligations and contingent liabilities)
beyond their ability to pay such debts as they mature in the Ordinary Course of
Business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Specified Distribution”: the one-time special distribution to the existing
shareholders of Holdings in an aggregate amount not to exceed $145,000,000.
“Specified Mortgaged Property” the Mortgaged Property located at 70 E. Hillis
Street, Youngwood, PA 15697.
“Specified Transactions”: collectively, (i) the transactions contemplated by the
Securities Purchase Agreement, dated as of February 11, 2013 (together with the
exhibits and disclosure schedules thereto, among the Borrower, Mold-Masters, the
selling equityholders of Mold-Masters party thereto and the Seller’s (as defined
therein) representative party thereto), the equity investments in Holdings the
issuance of the Senior Notes Debt, the ABL Amendment and Restatement, the
refinancing or repayment of certain third party Debt for borrowed money of
Mold-Masters and its subsidiaries, and the entry into and borrowings under the
Existing Term Loan Agreement, consummated March 28, 2013, (ii) the transactions
contemplated by Amendment No. 1  to the Existing Term Loan Agreement, dated as
of March 31, 2014, including, but not limited to, the borrowings of the
incremental term loans thereunder, and (iii) the transactions contemplated by
 that certain Amendment Agreement, dated as of October 17, 2014, by and among
Holdings, the Borrower, Mold-Masters (2007) Limited, the subsidiaries of
Holdings party thereto, the lenders party thereto and Bank of America, N.A., a
national banking association, as administrative agent and collateral agent,
including, but not limited to, the amendment and restatement of the Existing ABL
Facility.
“Sponsor”: CCMP and its Affiliates, other than any operating portfolio
companies.





--------------------------------------------------------------------------------





“Subordinated Debt”: Debt incurred by the Borrower or a Restricted Subsidiary
that is expressly subordinate and junior in right of payment to the Obligations.
“Subsidiary”: with respect to any Person, any entity more than 50% of whose
voting Equity Interests is owned by such Person (including indirect ownership by
such Person through other entities in which an Obligor directly or indirectly
owns more than 50% of the voting Equity Interests). When used without reference
to Holdings, the term “Subsidiary” shall be deemed to refer to a Subsidiary of
the Borrower.
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agent”: Keybanc Capital Markets Inc.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, remittances, fees or charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Tax Group”: as defined in the definition of “Permitted Tax Distributions.”
“Term Facility”: the Term B Commitment and the Term B Loans made hereunder.
“Term B Commitment”: with respect to the Initial Term B Lender, its commitment
to make a Term B Loan on the Amendment No. 1 Effective Date in an amount equal
to $939,897,500.
“Term B Loan”: as defined in Section 2.1.
“Term B Loan Installment Date”: as defined in Section 2.10(a).
“Term Loans”: all term loans outstanding under this Agreement immediately prior
to the Amendment No. 1 Effective Date.
“Term Priority Collateral”: as defined in the Intercreditor Agreement.
“Termination Date”: as defined in Section 5.
“Test Period”: each period of four consecutive fiscal quarters of the Borrower
then last ended for which financial statements have been delivered pursuant to
Section 5.2(a) or (b), in each case taken as one accounting period.
“Total Assets”: with respect to any Person and its Restricted Subsidiaries, the
total assets of such Person and its Restricted Subsidiaries on a consolidated
basis prepared in accordance with GAAP, shown on the most recent balance sheet
of the Borrower and the Restricted Subsidiaries as may be expressly stated.
“Total Net Leverage Ratio”: as at the last day of any Test Period, the ratio of
(a) an amount equal to (i) Consolidated Total Debt on such day minus (ii) an
amount equal to the sum of (x) unrestricted cash and cash equivalents of the
Borrower and its Restricted Subsidiaries on such date plus (y) the cash and cash
equivalents of the Borrower and its Restricted Subsidiaries restricted in favor
of the Secured Parties and any Debt permitted under Section 6.1 that is secured
by a Lien on the Collateral permitted by Section 6.2, (in each case determined
in accordance with GAAP), to (b) EBITDA for such Test Period.
“Total Net Secured Leverage Ratio”: as at the last day of any Test Period, the
ratio of (a) an amount equal to (i) Consolidated Total Debt on such day (other
than any portion thereof that is unsecured or is secured by Liens on the
Collateral ranking junior to the Liens securing the Secured Obligations pursuant
to an intercreditor agreement, in





--------------------------------------------------------------------------------





each case, except for Incremental Equivalent Debt, which in the case of any such
Incremental Equivalent Debt shall be included) minus (ii) an amount equal to the
sum of (x) unrestricted cash and cash equivalents of the Borrower and its
Restricted Subsidiaries on such date plus (y) the cash and cash equivalents of
the Borrower and its Restricted Subsidiaries restricted in favor of the Secured
Parties and any Debt permitted under Section 6.1 that is secured by a Lien on
the Collateral permitted by Section 6.2 (in each case determined in accordance
with GAAP) to (b) EBITDA for such Test Period.
“Total Voting Power”: with respect to any Person, the total number of votes
which holders of Equity Interests having the ordinary power to vote, in the
absence of contingencies, are entitled to cast for the election of directors
(determined on a fully diluted basis).
“Trademark Security Agreement”: each trademark security agreement executed and
delivered pursuant to the Security Agreement or any other Security Document.
“Transaction Costs”: as defined in the definition of “Transactions.”
“Transactions”: each of the following transactions consummated or to be
consummated in connection therewith:
(a)    the execution, delivery and performance of the Loan Documents and any
Borrowing hereunder (including any Borrowing to fund the Transaction Costs);
(b)    the repayment, redemption, defeasance, discharge, refinancing,
termination or satisfaction in full of the obligations under the Existing Term
Loan Agreement and the Existing Secured Notes Debt;
(c)    the Specified Distribution and the 2017 Transactions;
(d)    the execution, delivery and performance of the ABL Amendment Agreement
and the amendment and restatement of the Existing ABL Credit Agreement;
(e)    the payment of all fees, premiums, costs and expenses incurred in
connection with the transactions described in the foregoing provisions of this
definition (the “Transaction Costs”).
“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.
“UCC”: the Uniform Commercial Code as in effect in the State of New York or,
when the laws of any other United States jurisdiction govern the perfection or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.
“Unfunded Pension Liability”: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.
“United States”: United States of America. “U.S.” has a correlative meaning.
“Unrestricted Subsidiary”: as of the Closing Date, the entities listed on
Schedule 1.1(a); and subsequent to the Closing Date, any Subsidiary of the
Borrower designated by it as an Unrestricted Subsidiary pursuant to
Section 5.15.
“U.S. Tax Compliance Certificate”: as defined in Section 2.17(f)(ii)(B)(3).





--------------------------------------------------------------------------------





“Voluntary Prepayments”: (a) any voluntary prepayment of Loans pursuant to
Section 2.11(a) and (b) any voluntary prepayment of ABL Loans in accordance with
the ABL Facility to the extent that the commitments in respect of such loans are
substantially concurrently reduced voluntarily in an equal amount, in each case,
to the extent not financed using the proceeds of the incurrence of any long-term
Debt (other than revolving Debt).
“Weighted Average Life to Maturity”: when applied to any Debt at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.
“Write-Down and Conversion Powers” with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Holdings delivered to Administrative Agent before the
Closing Date; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any provision of this
Agreement or the other Loan Documents to reflect the effect of any change in
GAAP or the application thereof occurring after the date of this Agreement on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith;
provided further that if an amendment is requested by the Borrower or the
Required Lenders, then the Borrower and the Administrative Agent shall negotiate
in good faith to enter into an amendment of such affected provisions (without
the payment of any amendment or similar fees to the Administrative Agent or the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof subject to the approval of the Required Lenders (not
to be unreasonably withheld, conditioned or delayed); provided further that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of the Borrower or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof. If the Borrower notifies the
Administrative Agent that it is required to report under IFRS or has elected to
do so through an early adoption policy, “GAAP” shall mean international
financial reporting standards pursuant to IFRS. Notwithstanding anything to the
contrary above or the definition of Capital Lease or Capitalized Lease
Obligation, in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that they were in
existence on the date hereof) that would constitute Capital Leases on the
Closing Date hereof shall be considered Capital Leases and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith.
1.3    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York from time to time:
“Deposit Account,” “Document,” “Equipment,” “Goods” and “Instrument.”
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Wherever the
context may require, any pronoun used shall be deemed to cover all genders. In
the computation of





--------------------------------------------------------------------------------





periods of time from a specified date to a later specified date, “from” means
“from and including,” and “to” and “until” each mean “to but excluding.” The
terms “including” and “include” shall mean “including, without limitation” and,
for purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the interpretation of any Loan
Document. All references to (a) laws or statutes include all related rules,
regulations, interpretations, amendments and successor provisions consolidating,
amending, replacing, supplementing, or interpreting such law or statute, except
as specifically provided otherwise; (b) unless specifically provided otherwise,
any document, instrument or agreement (including any Loan Documents) includes
any amendments, restatements, amendments and restatements, supplements, waivers
and other modifications, extensions or renewals (to the extent not prohibited by
the Loan Documents); (c) any section means, unless the context otherwise
requires, a section of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto,
which are hereby incorporated by reference; (e) any Person include successors
and permitted assigns; (f) unless specified otherwise, all references herein to
times of day shall be references to New York time (daylight or standard, as
applicable); or (g) discretion of the Administrative Agent or any Lender means
the sole and absolute discretion of such Person acting reasonably and in good
faith. All fundings of Loans and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of fair market value, Available Basket Amount and covenants) made
from time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of the Borrower’s
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Senior Officer. In the event that payment or performance
of any covenant, duty or obligation is stated to be due or performance is
required on (or before) a day that is not a Business Day, then the time for such
performance or payment shall be extended to the next Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.
When applying baskets, thresholds and other exceptions to the representations,
covenants and Events of Default, the Dollar Equivalent to any relevant amount
shall be calculated (i) in the case of any Investment, lease, Lien, loan, Debt
or other relevant transaction in place on the Closing Date, as at the Closing
Date, and (ii) in the case of any Permitted Asset Disposition, Permitted
Acquisition, Permitted Investment, lease, Permitted Lien, loan, Debt or taking
other relevant action, as at the date the relevant Obligor incurs or makes the
relevant Asset Disposition, Acquisition, Investment, lease, Lien, loan, Debt or
takes the other relevant action. No Event of Default or breach of any
representation or covenant shall arise solely as a result of a subsequent change
in the Dollar equivalent of any relevant amount due to fluctuations in exchange
rates.
1.5    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up for
five).
1.6    Certain Calculations and Tests.
(a)    Notwithstanding anything to the contrary herein, to the extent that the
terms of this Agreement require (i) compliance with any financial ratio or test
(including, without limitation, the Total Net Leverage Ratio, or the Total Net
Secured Leverage Ratio) and/or the amount of EBITDA or Total Assets or (ii) the
absence of a Default or Event of Default (or any type of Default or Event of
Default) as a condition to (A) the consummation of any transaction in connection
with any acquisition or similar Investment (including the assumption or
incurrence of Indebtedness), (B) the making of any Restricted Payment and/or (C)
the making of any Restricted Debt Payment (such action pursuant to clause (A),
(B) or (C), a “Limited Condition Transaction”), the determination of whether the
relevant condition is satisfied may be made, at the election of the Borrower (a
“LCT Election”), (1) in the case of any acquisition or similar Investment, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) either (x) the execution of the definitive
agreement with respect to such acquisition or Investment or (y) the consummation
of such acquisition or Investment, (2) in the case of any Restricted Payment, at
the time of (or on the basis of the financial statements for the most recently
ended Test Period at the time of) (x)





--------------------------------------------------------------------------------





the declaration of such Restricted Payment or (y) the making of such Restricted
Payment and (3) in the case of any Restricted Debt Payment, at the time of (or
on the basis of the financial statements for the most recently ended Test Period
at the time of) (x) delivery of irrevocable (which may be conditional) notice
with respect to such Restricted Debt Payment or (y) the making of such
Restricted Debt Payment (the applicable date pursuant to clause (1), (2) or (3),
as applicable, the “LCT Test Date”), in each case, after giving effect to the
relevant acquisition, Restricted Payment and/or Restricted Debt Payment on a Pro
Forma Basis. If the Borrower has made a LCT Election for any Limited Condition
Transaction, then in connection with any subsequent determination of compliance
with any financial ratio or test (including, without limitation, the Total Net
Leverage Ratio, or the Total Net Secured Leverage Ratio) and/or the amount of
EBITDA or Total Assets with respect to the incurrence of Indebtedness or Liens,
or the making of Restricted Payments or Restricted Debt Payments on or following
the relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the definitive agreement for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, compliance with any such financial ratio
or test and/or the amount of EBITDA or Total Assets shall be tested by
calculating the availability under such financial ratio or test and/or the
amount of EBITDA or Total Assets, as applicable, on a pro forma basis assuming
such Limited Condition Transaction and any other transactions in connection
therewith have been consummated (including any incurrence of Indebtedness and
the use of proceeds thereof).
(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Total Net Leverage Ratio test
and/or any Total Net Secured Leverage Ratio test) (any such amounts, the “Fixed
Amounts”) substantially concurrently with any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
requires compliance with a financial ratio or test (including, without
limitation, any Total Net Leverage Ratio test and/or any Total Net Secured
Leverage Ratio test) (any such amounts, the “Incurrence-Based Amounts”), it is
understood and agreed that the Fixed Amounts shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.
1.7    Changes in Calculations. For purposes of determining the permissibility
of any action, change, transaction or event that by the terms of the Loan
Documents requires a calculation of any financial ratio or test (including the
Total Net Leverage Ratio, the Total Net Secured Leverage Ratio or the amount of
Total Assets), such financial ratio or test shall be calculated at the time such
action is taken, such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.
SECTION 2.    

CREDIT FACILITIES
2.1    Term Commitments.
(i)    The Initial Term B Lender agrees to make a term loan to the Borrower in
Dollars (a “Term B Loan” on the Amendment No. 1 Effective Date in an amount not
to exceed the amount of its Term B Commitment. The Term B Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.
2.2    Procedure for Borrowing.
(a)    [Reserved.]
(b)    Subject to Section 2.14, the Borrowing on the Amendment No. 1 Effective
Date shall be comprised entirely of Base Rate Loans or LIBOR Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any Base Rate Loan or LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Term B Loan; provided that any exercise of
such option shall not affect the





--------------------------------------------------------------------------------





obligation of the Borrower to repay such Term B Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of additional costs
resulting from such exercise and existing at the time of such exercise.
(c)    Borrowings of more than one Type may be outstanding at the same time;
provided that, without the consent of the Administrative Agent, there shall not
at any time be more than a total of fifteen (15) Borrowings of LIBOR Loans
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
2.3    Requests for Borrowings. To request the Borrowing of Term B Loans on the
Amendment No. 1 Effective Date, the Borrower shall notify the Administrative
Agent of such request pursuant to a Borrowing Request (a) in the case of a LIBOR
Loan, not later than 1:00 p.m., three (3) Business Days before the proposed
Amendment No. 1 Effective Date or (b) in the case of a Base Rate Loan, not later
than 1:00 p.m., one (1) Business Day before the proposed Amendment No. 1
Effective Date. Such Borrowing Request shall be delivered by hand delivery, fax
or other electronic transmission (including “.pdf” or “.tif”) to the
Administrative Agent. The Borrowing Request shall specify the following
information in compliance with Section 2.2:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be of Base Rate Loans or LIBOR Loans;
(iv)    in the case of Borrowings of LIBOR Loans, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and
(v)    location and number of the Borrower’s account to which funds are to be
disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans. If no Interest Period is
specified with respect to a requested LIBOR Loan, then the Borrower shall be
deemed to have selected a LIBOR Loan with an Interest Period of one (1) month’s
duration. Promptly following receipt of the Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Term B Loan to be made as part of the
requested Borrowing.
2.4    [Reserved].
2.5    [Reserved].
2.6    Funding of Borrowings.
(a)    The Initial Term B Lender shall make the Term B Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 p.m., to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make the proceeds of such Term B Loan available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the Borrowing Request.
(b)    Unless the Administrative Agent shall have received notice from the
Initial Term B Lender prior to the Amendment No. 1 Effective Date that such
Lender will not make available to the Administrative Agent such Lender’s share
of the Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with clause (a) above and may,
in reliance upon such assumption, make





--------------------------------------------------------------------------------





available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent; provided that any such payment by the Borrower to the
Administrative Agent is without prejudice to any claim the Borrower may have
against such applicable Lender, forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to Base Rate
Loans. If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Term B Loan included in such Borrowing.
2.7    Interest Elections.
(a)    The Borrowing on the Amendment No. 1 Effective Date initially shall be of
the Type specified in the Borrowing Request and, in the case of a LIBOR Loan,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a LIBOR Loan, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. No LIBOR Loans may
be converted to a different Type prior to the last day of the Interest Period
applicable thereto.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent in writing of such election by the time that a
Borrowing Request would be required under Section 2.3 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a Base Rate Loan or a LIBOR
Loan; and
(iv)    if the resulting Borrowing is a LIBOR Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period.”
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Loan prior to the time specified in clause (b) above, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Base Rate Loan. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the written request (including a
request through electronic means) of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a





--------------------------------------------------------------------------------





LIBOR Loan and (ii) unless repaid, each LIBOR Loan shall be converted to a Base
Rate Loan at the end of the Interest Period applicable thereto.
2.8    Termination of Commitments. The Term B Commitment of the Initial Term B
Lender on the Amendment No. 1 Effective Date shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Term B Loan to the
Borrower pursuant to Section 2.1.
2.9    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loans of such Lender as provided in Section 2.10.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent (or its agent or sub-agent appointed by it)
shall maintain the Register, as set forth in Section 9.1(b)(iv), in which it
shall record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement and; provided
further that in the event of any inconsistency between the Register and any
Lender’s records, the recordations in the Register shall govern.
(e)    Any Lender may request that the Loans made by it be evidenced by a
promissory note (a “Note”) in the form of Exhibit D. In such event, the Borrower
shall prepare, execute and deliver to such Lender a promissory note payable to
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Borrower.
2.10    Repayment of Term B Loans.
(a)    Subject to the other paragraphs of this Section, commencing March 31,
2017, the Borrower shall (subject to the application of clause (b) below and
Section 2.23) repay Borrowings on the last day of March, June, September and
December in each year prior to the Maturity Date (each such date being referred
to as a “Term B Loan Installment Date”), in each case in an amount equal to
0.25% of the original principal amount of the Term B Loans outstanding on the
Amendment No. 1 Effective Date and the final principal repayment installment of
the Term B Loans shall be repaid on the Maturity Date (subject to Section 2.23)
and shall be in an amount equal to the aggregate principal amount outstanding on
such date.
(b)    Prepayment of the Borrowings from:
(i)    Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow pursuant to
Section 2.11(c) shall be applied first to Base Rate Loans and then to LIBOR
Loans, with the application thereof to remaining installments as directed by the
Borrower (or if the Borrower fails to specify, in direct order of maturity); and
(ii)    any optional prepayments of the Loans pursuant to Section 2.11(a) shall
be applied to the remaining installments thereof, in each case, as directed by
the Borrower (or if the Borrower fails to





--------------------------------------------------------------------------------





specify, shall be applied first to Base Rate Loans and then to LIBOR Loans, in
each case, in direct order of maturity).
(c)    Prior to any optional repayment of any Borrowing hereunder, the Borrower
shall notify the Administrative Agent by telephone (confirmed by fax or other
electronic transmission (including “.pdf” or “.tif”)) of the Borrowings to be
repaid not later than 12:00 p.m., (i) in the case of a Base Rate Loan, one (1)
Business Day before the scheduled date of such repayment and (ii) in the case of
a LIBOR Loan, three (3) Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Borrowings shall be accompanied
by accrued interest on the amount repaid. In the event the Borrower fails to
specify the Borrowings to which any such voluntary prepayment shall be applied,
such prepayment shall be applied as follows first to prepay the Base Rate Loans
and then to the LIBOR Loans, in each case, in direct order of maturity.
(d)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of each Lender with Term Loans, the full amount of Term Loans on
the Amendment No. 1 Effective Date.
2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing of any Class of Loans in whole or in part, in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in accordance with Section 2.10(c). Prepayments shall be
accompanied by Prepayment Fees required by Section 2.11(i), if any, and accrued
interest.
(b)    Subject to Section 2.11(f), the Borrower shall apply, without
duplication, all Net Proceeds within three (3) Business Days of receipt thereof
to prepay Loans in accordance with Section 2.10(b); provided that to the extent
any other Debt (other than Loans) is secured on a pari passu basis with the
Loans is outstanding at the time of any such prepayment, the amount of such Net
Proceeds required to repay Loans shall be the product of (x) the amount of such
Net Proceeds and (y) a fraction, the numerator of which is the outstanding
principal amount of the Loans and the denominator of which is the aggregate
principal amount of the Loans and such other pari passu secured Debt requiring
such a prepayment; provided, that to the extent the holders of any such other
pari passu secured Debt decline their respective share of any such prepayment,
such share may be retained by the Borrower and treated as a “Declined Prepayment
Amount” for all purposes hereunder.
(c)    Subject to Section 2.11(f), not later than 100 days after the end of each
Excess Cash Flow Period (the date of such prepayment, the “Excess Cash Flow
Prepayment Date”), the Borrower shall prepay Loans in an aggregate amount equal
to (i) an amount equal to the Required Percentage of Excess Cash Flow for such
Excess Cash Flow Period, and, at the option of the Borrower, minus (ii) without
duplication of amounts previously deducted in respect of prior Excess Cash Flow
Periods, the aggregate amount of Voluntary Prepayments made at any time from the
first day of the applicable Excess Cash Flow Period until the Excess Cash Flow
Prepayment Date; provided that no prepayment under this Section 2.11(c) shall be
required to the extent that the amount thereof would not exceed $2,500,000.
Prepayments pursuant to the immediately preceding sentence shall be applied in
accordance with Section 2.10(b).
(d)    [Reserved]
(e)    Concurrently with any prepayment pursuant to Section 2.11(b), the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer demonstrating the calculation of the amount of the
applicable Net Proceeds required to repay Loans. In the event that the Borrower
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, the Borrower shall promptly make an additional
prepayment of the Loans in an amount equal to such excess, and the Borrower
shall concurrently therewith deliver to Administrative Agent a certificate of a
Responsible Officer demonstrating the derivation of such excess.





--------------------------------------------------------------------------------





(f)    Notwithstanding any other provisions of Section 2.11(b), (A) to the
extent that any of or all the Net Proceeds received by a Foreign Subsidiary
giving rise to a prepayment pursuant to Section 2.11(b) (a “Foreign Prepayment
Event”) are prohibited or delayed by applicable local law, from being
repatriated to the Borrower, the portion of such Net Proceeds so affected will
not be required to be applied to repay Loans at the times provided in Section
2.11(b); it being understood that if the repatriation of the relevant affected
Net Proceeds is permitted under the applicable local law, within 365 days
following the applicable Foreign Prepayment Event, such repatriation will be
promptly effected and such repatriated Net Proceeds will be promptly applied
(net of additional Taxes payable or reasonably reserved against in good faith as
a result thereof) to the repayment of the Loans pursuant to Section 2.11(b) and
(B) to the extent that the Borrower has reasonably determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Prepayment Event
would have a material adverse Tax consequence (taking into account any foreign
Tax credit or benefit actually realized in connection with such repatriation)
the Net Proceeds so affected may be retained by the applicable Foreign
Subsidiary; provided that to the extent that the repatriation of such Net
Proceeds from the applicable Foreign Subsidiary would no longer have a material
adverse Tax consequence within the 365-day period following the Foreign
Prepayment Event, the applicable Foreign Subsidiary will promptly repatriate the
applicable Net Proceeds and such repatriated Net Proceeds will be promptly
applied (net of additional Taxes payable or reasonably reserved against in good
faith as a result thereof) to the repayment of the Loans pursuant to Section
2.11(b).
(g)    Notwithstanding any other provisions of Section 2.11(c), (A) to the
extent that any of or all the Excess Cash Flow attributable to a Foreign
Subsidiary is prohibited or delayed by applicable local law, from being
repatriated to the Borrower, the portion of such Excess Cash Flow so affected
will not be required to be applied to repay Loans at the times provided in
Section 2.11(c); it being understood that if the repatriation of such Excess
Cash Flow is permitted under the applicable local law within 365 days following
the end of the applicable Excess Cash Flow Period, such repatriation will be
promptly effected and such repatriated Excess Cash Flow will be promptly applied
(net of additional Taxes payable or reasonably reserved against in good faith as
a result thereof) to the repayment of the Loans pursuant to Section 2.11(c), and
(B) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Excess Cash Flow attributable to a Foreign
Subsidiary would have a material adverse Tax consequence (taking into account
any foreign Tax credit or benefit actually realized in connection with such
repatriation), the Excess Cash Flow so affected may be retained by the
applicable Foreign Subsidiary; provided that to the extent that the repatriation
of such Excess Cash Flow from the applicable Foreign Subsidiary would no longer
have a material adverse Tax consequence within the 365-day period following the
end of the applicable Excess Cash Flow Period, the applicable Foreign Subsidiary
will promptly repatriate the applicable Excess Cass Flow and such repatriated
Excess Cash Flow will be promptly applied (net of additional Taxes payable or
reasonably reserved against in good faith as a result thereof) to the repayment
of the Loans pursuant to Section 2.11(c).
(h)    Each prepayment of Loans required pursuant to this Section 2.11 shall be
applied pro rata among the Term B Loans and any other Classes of Loans requiring
such prepayment and with respect to scheduled installments of principal of any
such Class of Loans to such installments as directed by the Borrower, or in the
absence of such direction, in the direct order of maturity. Notwithstanding
anything to the contrary contained in this Section 2.11, if any Lender shall
notify the Administrative Agent on the date of any prepayment that it wishes to
decline its share of any prepayment made pursuant to Section 2.11(b) or Section
2.11(c), such share (the “Declined Prepayment Amount”) may be retained by the
Borrower; provided that in no event shall any Lender decline any prepayment in
connection with Net Proceeds from Debt.
(i)    If the Borrower (x) prepays, refinances, substitutes or replaces any
Loans in connection with a Repricing Transaction, or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, then the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the Lenders,
(I) in the case of clause (x), a prepayment premium of 1.00% of the aggregate
principal amount of the Loans so prepaid, refinanced, substituted or replaced
and (II) in the case of clause (y), a fee equal to 1.00% of the aggregate
principal amount of the applicable Loans outstanding immediately prior to such
amendment. Such amounts shall be due and payable on the date of effectiveness of
such Repricing Transaction (as applicable, the “Prepayment Fees”); provided that
the Borrower shall be subject to the requirements of this Section 2.11(i) only
until the date that is six months following





--------------------------------------------------------------------------------





the Amendment No. 2 Effective Date. Such amounts shall be due and payable on the
date of effectiveness of such Repricing Transaction.
(j)    Additionally, notwithstanding anything else in this Agreement to the
contrary, in the event that any Loan of any Lender would otherwise be repaid or
prepaid from the proceeds of other Loans being funded on the date of such
repayment or prepayment, if agreed to by the Borrower and such Lender and
notified to the Administrative Agent prior to the date of the applicable
repayment or prepayment, all or any portion of such Lender’s Loan that would
have otherwise been repaid or prepaid in connection therewith may be converted
on a “cashless roll” basis into a new Loan.
2.12    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the agency fees set forth in the Fee Letter, at the
times and in the amount specified therein (the “Fees”).
(b)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent. Once paid, none of the Fees shall be refundable
under any circumstances.
2.13    Interest.
(a)    The Base Rate Loans shall bear interest at the Base Rate plus the
Applicable Margin.
(b)    The LIBOR Loans included in each Borrowing shall bear interest at the
LIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Notwithstanding the foregoing, during the occurrence and continuation of
an Event of Default under Section 7.1(a), if any principal of or interest on any
Loan or any fees payable by the Borrower hereunder are not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of, or interest on, any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any fees, 2% plus the rate
applicable to Base Rate Loans as provided in paragraph (a) of this Section (in
each case, the “Default Rate”).
(d)    Accrued interest shall be payable in arrears on each Interest Payment
Date and on the Maturity Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any LIBOR Loan prior to
the end of the current Interest Period therefor, accrued interest on such LIBOR
Loan shall be payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days and the actual number of days elapsed, except that
interest computed by reference to the Base Rate at times when the Base Rate is
based on the Prime Rate shall be computed on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). Each determination of an
interest rate by the Administrative Agent pursuant to this Agreement shall be
conclusive and binding on the Borrower and the Lenders absent manifest error.
2.14    Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Loan:





--------------------------------------------------------------------------------





(%3)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or
(%3)    the Administrative Agent is advised by the Required Lenders that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Term B Loans included in
such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Loan shall be ineffective and such
Borrowing shall be converted to or continued as on the last day of the Interest
Period applicable thereto a Base Rate Loan, and (ii) if the Borrowing Request
requests a LIBOR Loan, such Borrowing shall be made as a Base Rate Loan.
2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Rate); or
(ii)    subject any Lender to any Taxes (other than (A) Indemnified Taxes or
Other Taxes indemnified under Section 2.17 and (B) Excluded Taxes); or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBOR Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then within thirty (30) days of receipt of a certificate
of the type specified in paragraph (d) below the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
requirements or liquidity requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
within thirty (30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or such Lender’s holding company for
any such reduction suffered.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted, issued or implemented.





--------------------------------------------------------------------------------





(d)    A certificate of a Lender setting forth in reasonable detail the
calculation of the amount or amounts necessary to compensate such Lender or its
holding company, as applicable, as specified in clauses (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.
(e)    Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.15, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.
2.16    Break Funding Payments. In the event of (a) the payment of any principal
of any LIBOR Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBOR Loan
on the date specified in any notice delivered pursuant hereto or (d) the
assignment of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (excluding loss of
margin). Such loss, cost and expense to any Lender shall be deemed to be the
amount reasonably determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
to such Loan but exclusive of the Applicable Margin relating thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for U.S. Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.
2.17    Taxes.
(a)    Any and all payments by or on account of any Obligor shall be free and
clear of and without reduction for any Taxes except as required by Applicable
Law. If Applicable Law requires any applicable withholding agent to withhold or
deduct any Tax from any such payment, then the applicable withholding agent
shall make such withholdings or deductions and timely pay any such Taxes to the
relevant Governmental Authority in accordance with Applicable Law. If the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the applicable Obligor shall be increased as necessary so
that after all required withholdings and deductions for Indemnified Taxes and
Other Taxes (including withholdings and deductions applicable to additional sums
payable under this Section 2.17) have been made, the Lender (or, in the case of
a payment received by the Administrative Agent for its own account, the
Administrative Agent) receives on the due date an amount equal to the sum it
would have received if no such withholding or deduction had been made.
(b)    Without limiting the provisions of Section 2.17(a), the Borrower shall
timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with Applicable Law.
(c)    Without limiting the provisions of, and without duplication for amounts
paid under, Section 2.17(a) and Section 2.17(b), the Borrower shall indemnify,
hold harmless and reimburse (within 30 days after written demand therefor) the
Agents and the Lenders for any Indemnified Taxes (including those attributable
to amounts payable under this Section 2.17) withheld or deducted by any Obligor
or Agent, or paid by any Agent or





--------------------------------------------------------------------------------





Lender, with respect to any payment on account of any Obligations or Loan
Documents, and Other Taxes, whether or not such Taxes were properly asserted by
the relevant Governmental Authority (other than penalties attributable to the
gross negligence, willful misconduct or bad faith of such Agent or Lender) and
reasonable expenses relating thereto. A certificate as to the amount of any such
payment or liability delivered to the Borrower by any Agent, or by a Lender
(with a copy to the Administrative Agent), shall be conclusive, absent manifest
error. If the Borrower reasonably believes that any Agent or any Lender is
entitled to receive a refund in respect of any Indemnified Taxes or Other Taxes
as to which indemnification or additional amounts have been paid to such Agent
or Lender by any Obligor pursuant to or in respect of this Section 2.17, the
Borrower (on behalf of itself and on behalf of the other Obligors) may notify
(in writing) the Administrative Agent or the applicable Agent or Lender of the
availability of such refund. Upon receipt of such a notice, the applicable Agent
or Lender shall promptly apply for such refund unless, in the good faith
judgment of such Agent or Lender, applying for such refund would cause such
Agent or Lender to suffer any material economic, legal or regulatory
disadvantage. The Borrower shall reimburse such Agent or Lender for all
reasonable out-of-pocket expenses of such Agent or Lender incurred in pursuing
such refund. If any Agent or Lender receives any such refund, it shall be
governed by Section 2.17(e).Notwithstanding anything to the contrary contained
in this Section 2.17, the Obligors shall not be required to indemnify the
Administrative Agent or any Lender pursuant to this Section 2.17 for any
Indemnified Taxes or Other Taxes (and any related expenses) to the extent the
Administrative Agent or the relevant Lender, as the case may be, fails to notify
the relevant Obligor of such possible indemnification claim within 180 days
after the Administrative Agent or such Lender, as the case may be, receives
written notice from the applicable Governmental Authority of the specific tax
assessment giving rise to such indemnification claim.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Obligor to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of payment reasonably satisfactory to
the Administrative Agent.
(e)    If any Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by any
Obligor or with respect to which any Obligor has paid additional amounts
pursuant to this Section 2.17, it shall pay to such Obligor an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Obligor under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such Agent or Lender, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that (i) such Obligor, upon the request of such Agent or
Lender agrees to repay the amount paid over to such Obligor (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
such Agent or Lender in the event such Agent or Lender is required to repay such
refund to such Governmental Authority and (ii) nothing herein contained shall
obligate any Lender or Agent to make available its tax returns or disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled. Notwithstanding anything to the contrary, in no event
will any Agent or any Lender be required to pay any amount to any Obligor the
payment of which would place such Agent or such Lender, as applicable, in a less
favorable net after tax position than such Agent or such Lender, as applicable,
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid.
(f)    (%4) Each Lender shall, at such times as are reasonably requested by the
Administrative Agent or the Borrower, provide the Administrative Agent and the
Borrower with any documentation prescribed by Applicable Law or reasonably
requested by the Administrative Agent or the Borrower certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in Section 2.17(f)(ii) or (iii)) obsolete, expired or inaccurate
in any material respect, deliver promptly to the Administrative Agent and the
Borrower updated or other appropriate documentation (including any new
documentation reasonably requested by the Administrative Agent or the Borrower)
or promptly notify the Administrative Agent and the Borrower in writing of its
inability to do so.





--------------------------------------------------------------------------------





(ii)    Without limiting the provisions of Section 2.17(f)(i), above,
(%5)    Each Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to the Administrative Agent and
the Borrower on or before the date on which it becomes a party to this Agreement
two properly completed and duly signed original copies of IRS Form W‑9 (or any
successor forms) certifying that such Lender is exempt from U.S. federal backup
withholding or information reporting requirements.
(%5)    Each Foreign Lender shall deliver to the Administrative Agent and the
Borrower, on or before the date on which it becomes a party to this Agreement
(and from time to time upon request by the Administrative Agent or the
Borrower), whichever of the following is applicable:
(1)    two properly completed and duly signed original copies of IRS Form W‑8BEN
or W-8BEN-E, as applicable, (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party;
(2)    two properly completed and duly signed original copies of IRS Form W‑8ECI
(or any successor forms);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 871(h) or 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit E-1, E-2, E-3 or E-4, as applicable (any such certificate, a “U.S. Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of IRS Form W‑8BEN or W-8BEN-E, as applicable (or any successor forms);
(4)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), two
properly completed and duly signed original copies of IRS Form W‑8IMY (or any
successor forms) of the Foreign Lender, accompanied by a Form W‑8ECI, W‑8BEN,
W-8BEN-E, U.S. Tax Compliance Certificate, Form W‑9, Form W‑8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 2.17 if such beneficial owner were a
Lender, as applicable (provided that, if the Foreign Lender is a partnership for
U.S. federal income tax purposes (and not a participating lender) and one or
more beneficial owners are claiming the portfolio interest exemption, the U.S.
Tax Compliance Certificate may be provided by such Foreign Lender on behalf of
such beneficial owner); or
(5)    two properly completed and duly signed original copies of any other form
prescribed by Applicable Law as a basis for claiming a complete exemption from,
or a reduction in, U.S. federal withholding Tax on any payments to such Lender
under any Loan Document.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Administrative Agent, such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.





--------------------------------------------------------------------------------





(iv)    Notwithstanding any other provision of this Section 2.17(f), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.
(v)    Each Lender hereby authorizes the Administrative Agent with to deliver to
the Obligors and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.17(f).
2.18    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00
p.m., on the date when due, in immediately available funds, without condition or
deduction for any defense, recoupment, set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent. The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof. All payments
hereunder shall be made in Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds (except as
otherwise provided in the Collateral Agreement with respect to the application
of amounts realized from the Collateral) shall be applied (i) first, towards
payment of interest and fees then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(c)    If (other than (x) any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans to any assignee or
participant, including any assignee or participation that is an Obligor, the
Sponsor or any of their respective Affiliates or (y) as otherwise expressly
provided elsewhere herein, including, without limitation, as provided in or
contemplated by Section 2.22, Section 2.23, Sections 9.1(f), (i) and (j) or
Section 11.1(d)) any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement. The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount





--------------------------------------------------------------------------------





due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b) or Section 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.
2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender or becomes an Affected Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) repay all Obligations of the Borrower owing to such
Lender relating to the Loans held by such Lender as of such termination date or
(ii) require such Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.1), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) the Borrower shall
be liable to such Lender under Section 2.16 if any LIBOR Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (v) such assignment shall otherwise comply with Section 9.1;
provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein and (vi) until such time as such obligations
are repaid or such assignment is consummated, the Borrower shall pay all
additional amounts (if any) required pursuant to Section 2.15 or Section 2.17,
as the case may be. Nothing in this Section 2.19 shall be deemed to prejudice
any rights that the Borrower, the Administrative Agent or any Lender may have
against any replaced Lender. Each Lender hereby grants to the Administrative
Agent an irrevocable power of attorney (which power is coupled with an interest)
to execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(b).
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 11.1 requires the consent of all of the Lenders or all
of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace such Non-Consenting Lender
by (i) repaying all obligations of the Borrower owing to such Lender relating to
the Loans and participations held by such Lender as of such termination date or
(ii) requiring such Non-Consenting





--------------------------------------------------------------------------------





Lender to assign (except in the case of Amendment No. 2 Assignments, in
accordance with and subject to the restrictions contained in Section 9.1) all or
the affected portion of its Loans hereunder to one (1) or more assignees;
provided that (a) the replacement Lender (which, in the case of Amendment No. 2
Assignments shall be the Purchasing Term B Lender) shall purchase the foregoing
by paying to such Non-Consenting Lender a price equal to the principal amount
thereof and the Borrower shall pay to such Non-Consenting Lender all accrued and
unpaid interest thereon, (b) the Borrower shall be liable to such Lender under
Section 2.16 if any LIBOR Loan owing to such Lender is repaid or purchased other
than on the last day of the Interest Period relating thereto, (c) with respect
to any such assignment occurring on or prior to the six month anniversary of the
Amendment No. 2 Effective Date in connection with any amendment, amendment and
restatement or other modification of this Agreement resulting in a Repricing
Transaction, the Borrower shall be liable to such Lender (and not the Lender
that replaces such Lender) under Section 2.11(h) for the payment of a prepayment
premium in accordance with the terms thereof, (d) except in the case of
Amendment No. 2 Assignments, such assignment shall otherwise comply with Section
9.1; provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein, and (e) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(c); provided
that, notwithstanding the provisions of Section 9.1, no Assignment and
Acceptance shall be required in connection with Amendment No. 2 Assignments and
such assignments shall become effective as to any Amendment No. 2 Non-Consenting
Lender upon the receipt by the Administrative Agent (who shall promptly
distribute the same to the applicable Amendment No. 2 Non-Consenting Lender) of
the amounts set forth in clause (a) of the proviso above for the account of such
Amendment No. 2 Non-Consenting Lender.
2.20    Illegality. If any Lender reasonably determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted after the
Closing Date that it is unlawful, for any Lender or its applicable Lending
Office to make or maintain any LIBOR Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent (at which time such
Lender shall be deemed an “Affected Lender”), any obligations of such Affected
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Affected Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Affected Lender (with a copy to the Administrative Agent), either
convert all LIBOR Loans of such Affected Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Affected Lender may
lawfully continue to maintain such LIBOR Loans to such day, or immediately, if
such Affected Lender may not lawfully continue to maintain such Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.
2.21    [Reserved].
2.22    Incremental Extensions of Credit.
(i)    immediately prior to and after giving effect to any Increased Facility
Activation Notice (and the making of any Incremental Term Loans pursuant
thereto), except as otherwise agreed by the Lenders providing such Incremental
Term Loans, no Event of Default has occurred and is continuing or shall result
therefrom,
(ii)    the aggregate principal amount of all Incremental Term Loans pursuant to
this Section 2.22 shall not exceed the Maximum Incremental Facilities Amount;
provided that for the avoidance of doubt, any borrowing of the Term B Loans on
the Amendment No. 1 Effective Date shall not be deemed to utilize any capacity
under the foregoing,
(iii)    the Incremental Term Loans shall have a Weighted Average Life to
Maturity no shorter than the Weighted Average Life to Maturity of the Term B
Loans,





--------------------------------------------------------------------------------





(iv)    the Incremental Term Facility shall have an Incremental Term Maturity
Date no earlier than the Maturity Date,
(v)    the provisions with respect to payment of interest, original issue
discount and upfront fees shall be as set forth in the applicable Increased
Facility Activation Notice; provided that if the Effective Yield in respect of
any Incremental Term Loans (other than Refinancing Term Loans) that are pari
passu in right of payment and are secured equally and ratably with the Term B
Loans provided to the Borrower exceeds the Effective Yield for the existing
Term B Loans by more than 0.50%, the Applicable Margin for the existing Term B
Loans shall be increased so that the Effective Yield in respect of such existing
Term B Loans is equal to the Effective Yield for the Incremental Term Loans less
0.50%; provided, that if the applicable Incremental Term Facility includes an
interest rate floor greater than that applicable to the Term B Loans, such
excess amount shall be equated to yield for purposes of determining whether an
increase to the Applicable Margin for the existing Term B Loans shall be
required; provided, further, that if such increase is required as above, the
interest rate floor (but not the Applicable Margin) applicable to the existing
Term B Loans shall be increased by the lesser of (x) such excess amount and (y)
the required amount of the increase,
(vi)    all Incremental Term Loans shall rank pari passu or junior in right of
payment and right of security in respect of the Collateral with the Term B Loans
or may be unsecured; provided that any Incremental Term Loans that are junior
lien or unsecured shall be documented pursuant to a separate credit agreement,
and
(vii)    all terms (except for covenants or other provisions applicable only to
periods after the Final Maturity Date) of any Incremental Term Facility not set
forth herein, if not consistent with the applicable existing Term Facility,
shall be reasonably satisfactory to the Administrative Agent (or, in the case of
Refinancing Term Loans, if not consistent with then current market terms, as
reasonably determined by the Borrower); provided that each Incremental Term
Facility shall share ratably in any mandatory prepayments of the Term Facility
unless the Borrower and the lenders in respect of such Incremental Term Facility
elect lesser payments.
Notwithstanding the foregoing, without the consent of the Administrative Agent,
each increase effected pursuant to this paragraph shall be in a minimum amount
of at least $25,000,000. No Lender shall have any obligation to participate in
any increase described in this paragraph unless it agrees to do so in its sole
discretion.
(b)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower and (to the extent such consent would be required
under Section 9.1 with respect to an assignment of Term B Loans to such person)
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld), elects to become a “Lender” under this Agreement in connection with
any transaction described in Section 2.22(a) shall execute the Incremental
Activation Notice, whereupon such bank, financial institution or other entity (a
“New Lender”) shall become a Lender for all purposes and to the same extent as
if originally a party hereto and shall be bound by and entitled to the benefits
of this Agreement and the other Loan Documents; provided that (i) the Sponsor
and any Non-Debt Fund Affiliate shall be permitted (without Administrative Agent
consent) to provide Incremental Term Loans, it being understood that in
connection with such Incremental Term Loans, the Sponsor and any such Non-Debt
Fund Affiliate, as applicable, shall be subject to the restrictions applicable
to such persons under Section 9.1 and (ii) any Debt Fund Affiliate shall be
permitted to provide any Incremental Term Loans; provided that in connection
therewith, such Debt Fund Affiliate shall be subject to the restrictions
applicable to Debt Fund Affiliates under Section 9.1.
(c)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans evidenced
thereby. Any such deemed amendment may be effected in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto. Without limiting the
foregoing, in connection with





--------------------------------------------------------------------------------





any Incremental Term Facility the respective Obligors shall (at their expense)
amend (and the Administrative Agent is hereby directed to amend) any Mortgage as
necessary to reflect the increase in Debt under this Agreement.
(d)    Prior to the effectiveness of any Increased Facility Activation Notice
and the Incremental Term Loans thereunder, the Administrative Agent shall have
received legal opinions, board resolutions and other closing documents and
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 3.1. The proceeds of the
Incremental Term Loans may be used for any purpose not otherwise prohibited
hereunder.
2.23    Extension Offers.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans of any Class, in each case on a pro rata basis
(based on the aggregate outstanding principal amount of the respective Loans of
such Class) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Loans of such Class and otherwise modify the terms of
such Loans pursuant to the terms of the relevant Extension Offer of such Class
(including by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Lender’s
Loans) (each, an “Extension”; any Extended Term Loans shall constitute a
separate Class of Loans from the Class of Loans from which they were converted),
so long as the following terms are satisfied:
(i)    no Default or Event of Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders,
(ii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Loans of any Lender that agrees to an extension with respect to such Loans
extended pursuant to any Extension (any such extended Loans, “Extended Term
Loans”) shall have the same terms as the Class of Loans subject to such
Extension Offer until the Final Maturity Date,
(iii)    the final maturity date of any Extended Term Loans shall be no earlier
than the maturity date of the Class of Loans subject to such Extension Offer,
(iv)    the Weighted Average Life to Maturity of any Extended Term Loans shall
be no shorter than the remaining Weighted Average Life to Maturity of the Loans
extended thereby,
(v)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments of the Loans, in each case as specified in
the respective Extension Offer,
(vi)    if the aggregate principal amount of Loans (calculated on the face
amount thereof) in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Loans
offered to be extended by the Borrower pursuant to such Extension Offer, then
the Loans of such Lenders of the applicable Class shall be extended ratably up
to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer,
(vii)    all documentation in respect of such Extension shall be consistent with
the foregoing and
(viii)    any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower.





--------------------------------------------------------------------------------





(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.23, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.8, 2.9, 2.11 and
2.18, (ii) the amortization schedule set forth in Section 2.10 shall be adjusted
to give effect to the Extension of the relevant Loans and (iii) no Extension
Offer is required to be in any minimum amount or any minimum increment; provided
that the Borrower may at its election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Extension that a minimum amount
(to be determined and specified in the relevant Extension Offer in the
Borrower’s sole discretion and may be waived by the Borrower) of Loans of any or
all applicable Classes be tendered. The Lenders hereby consent to the
transactions contemplated by this Section 2.23 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Extension Offer) and,
subject to compliance with this Section 2.23 hereby waive the requirements of
any provision of this Agreement (including Sections 2.8, 2.9, 2.11, and 2.18)
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section.
(c)    No consent of any Lender shall be required to effectuate any Extension,
other than (A) the consent of each Lender agreeing to such Extension with
respect to its Loans (or a portion thereof). All Extended Term Loans and all
obligations in respect thereof shall be Secured Obligations under this Agreement
and the other Loan Documents that are secured by the Collateral and guaranteed
on a pari passu basis with all other applicable Secured Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new Classes in respect of Loans so extended and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Classes,
in each case on terms consistent with this Section 2.23. Without limiting the
foregoing, in connection with any Extensions the respective Obligors shall (at
their expense) amend (and the Administrative Agent is hereby directed to amend)
any Mortgage that has a maturity date prior to the then latest maturity date so
that such maturity date is extended to the then latest maturity date (or such
later date as may be advised by local counsel to the Administrative Agent) or
otherwise amend such Mortgage to the extent the Administrative Agent determines
such amendment is necessary (based on the advice of local counsel) to ensure
such Extended Term Loans benefit from such Mortgage.
(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.23.
SECTION 3.    

CONDITIONS PRECEDENT
3.1    Conditions Precedent to Closing. The Lenders shall not be required to
fund any requested Term Loan, or otherwise extend credit to the Borrower
hereunder on the Closing Date, until the following conditions have been
satisfied (or waived):
(a)    The Loan Documents required on the Closing Date and the Perfection
Certificate shall have been duly executed and delivered to the Administrative
Agent by each of the Obligor signatories thereto.
(b)    The Administrative Agent shall have received UCC, tax, judgment and
intellectual property lien searches, each of a recent date listing all effective
financing statements, lien notices or comparable documents that name any Obligor
as debtor and that are filed in those state and county jurisdictions in which
any Loan Party is organized or maintains its principal place of business and
such other searches as the Administrative Agent may reasonably require, none of
which encumber the Collateral covered or intended to be covered by the Security
Documents (other than Permitted Liens) and all actions necessary to establish
that the Administrative Agent, for the benefit of the Secured Parties, will have
a perfected security interest in and Lien on the Collateral with the priority





--------------------------------------------------------------------------------





required by the Loan Documents and (subject to Permitted Liens and to the terms
of the Intercreditor Agreement) shall have been taken to the extent required by
the terms of this Agreement and the Security Documents (other than the
Mortgages); (provided, that the only actions that shall be required on the
Closing Date to establish that the Administrative Agent will have a perfected
Lien on the Collateral shall be the delivery of certificated securities, if any,
evidencing the Equity Interests of the Obligors (other than Holdings) and their
direct, wholly-owned subsidiaries and the perfection of the Administrative
Agent’s security interest in any other Collateral of the Obligors pursuant to
which a lien may be perfected by the filing of UCC financing statements.
(c)    The Administrative Agent shall have received certificates, reasonably
satisfactory to it (A) from the Chief Financial Officer of Holdings and the
Borrower certifying that, after giving effect to the Transactions, Holdings, the
Borrower and their Restricted Subsidiaries, taken as a whole, are Solvent; and
(B) from a Senior Officer of the Borrower certifying that (i) the
representations and warranties in Section 4 and in the Security Documents are
true and correct in all material respects (except in the case of any
representation or warranty which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be); provided that to the extent any representation and warranty is qualified by
or subject to a “material adverse effect,” “material adverse change” or similar
term or qualification, the definition thereof shall be a Material Adverse Effect
for purposes of the making (or deemed making) of such representations and
warranties on, or as of, the Closing Date (or any date prior thereto) and (ii)
after giving effect to the Transactions, the Borrower and its Subsidiaries shall
have no outstanding third party indebtedness for borrowed money or
“disqualified” preferred stock other than the Loans and other extensions of
credit under this Agreement, the ABL Facility, the Senior Unsecured Debt and
Debt permitted by Section 6.1.
(d)    The Administrative Agent shall have received evidence reasonably
satisfactory to it of the repayment, redemption, defeasance, discharge,
refinancing or termination in full of all Existing Term Loans and all accrued
interest and other amounts then due and owing under the Existing Term Loan
Agreement and the release (or the making of arrangements for the release) of
Liens in favor of the Existing Secured Notes Agent for the benefit of the
lenders thereunder.
(e)    The Administrative Agent shall have received evidence reasonably
satisfactory to it of the delivery of irrevocable notice for the repayment or
redemption of the Existing Secured Notes Debt to the extent accompanied by any
prepayments or deposits required to defease, terminate and satisfy in full the
obligations under the Existing Secured Notes Indenture or Existing Secured Notes
Debt (including the delivery of an Officer’s Certificate pursuant to Section
3.01 of the Existing Secured Notes Indenture and the release (or the making of
arrangements for the release) of Liens in favor of the Existing Secured Notes
Agent for the benefit of the noteholders thereunder.
(f)    The Administrative Agent shall have received a certificate of a duly
authorized officer of each Obligor, certifying (i) that an attached copy of such
Obligor’s Organic Documents is true and complete and continue in full force and
effect; (ii) that an attached copy of resolutions or written consent authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are or written consent is in full force and effect as of the Closing
Date and were duly adopted; and (iii) to the title, name and signature of each
Person authorized to sign the Loan Documents.
(g)    The Administrative Agent shall have received a written opinion of counsel
to the Borrower, in form reasonably satisfactory to the Administrative Agent.
(h)    The Administrative Agent shall have received good standing certificates
for each Obligor, issued by the Secretary of State or other appropriate official
of such Obligor’s jurisdiction of organization.
(i)    The Administrative Agent shall have received certificates of insurance of
the Obligors evidencing liability and casualty insurance meeting the
requirements set forth in the Loan Documents.
(j)    PATRIOT Act. To the extent requested at least ten (10) calendar days
prior to the Closing Date, the Borrower and each of the Guarantors shall have
provided the documentation and other information to the





--------------------------------------------------------------------------------





Administrative Agent that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the PATRIOT
Act, at least three (3) business days prior to the Closing Date.
(k)    To the extent invoiced at least three (3) Business Days prior to the
Closing Date, the Borrower shall have paid all expenses required to be paid or
reimbursed to the Administrative Agent and the Lenders on the Closing Date.
Furthermore, the Borrower shall have paid all fees payable on the Closing Date
under the Engagement Letter.
(l)    The Borrower shall have delivered to the Administrative Agent a customary
Borrowing Request in accordance with Section 2.
SECTION 4.    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make available the Loans, to the extent required pursuant to Section 3.1,
each of Holdings (where applicable) and the other Obligors represent and warrant
(it being understood that such representations and warranties shall be construed
as though the Transactions have been consummated) that on the Closing Date:
4.1    Organization and Qualification. Each Obligor and each Restricted
Subsidiary is duly organized or formed, validly existing and in good standing
under the laws of the jurisdiction of its organization or formation, except
where the failure to exist (other than in the case of the Borrower) or to be in
good standing could not reasonably be expected to have a Material Adverse
Effect. Each Obligor and each Restricted Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign entity in each
jurisdiction where such qualification is required except where the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect.
4.2    Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform the Loan Documents to which it is a party. The execution, delivery
and performance of the Loan Documents to which each Obligor is a party have been
duly authorized by all necessary corporate or organizational action, and do not
(a) contravene the applicable Organic Documents of any Obligor; (b) violate or
cause a default under any Applicable Law; or (c) result in or require the
imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor, except with respect to contravention, violation or imposition of any
Lien referred to in clauses (b) and (c) above, could not reasonably be expected
to result in a Material Adverse Effect.
4.3    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, receivership, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
4.4    Capital Structure. Schedule 4.4 shows, as of the Closing Date, for
Holdings, each other Obligor and each Subsidiary of any other Obligor, its name,
its jurisdiction of organization, its issued Equity Interests and the holders of
its Equity Interests. Holdings has good title to its Equity Interests in the
Borrower, and each other Obligor has good title to its Equity Interests in its
Subsidiaries, in each case subject only to the Permitted Liens, and all such
Equity Interests are validly issued, fully paid and non-assessable. As of the
Closing Date there are no outstanding purchase options, warrants, subscription
rights, agreements to issue or sell, convertible interests, phantom rights or
powers of attorney relating to Equity Interests of any Obligor or any pledged
Equity Interests except as set forth on Schedule 4.4.
4.5    Title to Properties; Security Interests. As of the Closing Date, each
Obligor (other than Holdings) has good and indefeasible title to (or valid
leasehold interests in) all of its Real Estate and Mortgaged Property, and good
title to all of its personal Property, in each case necessary for the conduct of
business, free of Liens except Permitted Liens or any defects in title which do
not constitute Liens or that individually or in the





--------------------------------------------------------------------------------





aggregate could not reasonably be expected to have a Material Adverse Effect.
All security interests granted to secure the Secured Obligations in the
Collateral are perfected security interests in and Liens on the Collateral
subject only to Permitted Liens and the terms and provisions of the
Intercreditor Agreement.
4.6    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Holdings and its
Subsidiaries that have been delivered to the Administrative Agent and the
Lenders, were prepared in accordance with GAAP (subject to year-end adjustments
and the omission of notes thereto in the case of interim statements), and fairly
present in all material respects the financial positions and results of
operations of Holdings and Subsidiaries at the dates and for the periods
indicated.
4.7    No Material Adverse Effect. Since December 31, 2014, no Material Adverse
Effect has occurred.
4.8    Solvency. On the Closing Date, after giving effect to the Transactions,
Holdings, the Borrower and their Restricted Subsidiaries, taken as a whole, are
Solvent.
4.9    Taxes. The Borrower and each Restricted Subsidiary has timely filed or
caused to be filed all material Tax returns that it is required by Applicable
Law to file, and has paid, caused to be paid or made provision for the payment
of, all Taxes levied or imposed upon it, its income and its Properties that are
due and payable (including in its capacity as a withholding agent), except in
each case to the extent such Taxes are being Properly Contested or where the
failure to file or pay could not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect. Neither the Obligors nor any
Restricted Subsidiary is aware of any proposed or pending Tax assessments,
deficiencies or audits that, individually or in the aggregate could be
reasonably expected to have a Material Adverse Effect.
4.10    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, to the Borrower’s knowledge, the Borrower and
each Subsidiary owns or has the lawful right to use all Intellectual Property
necessary for the conduct of its business as presently conducted and as proposed
to be conducted, without conflict with any rights of others. To the Borrower’s
knowledge, as of the Closing Date there is no pending or, to the Borrower’s
knowledge, threatened in writing, Intellectual Property Claim with respect to
the Borrower, any Subsidiary or any of their Intellectual Property which could
reasonably be expected to result in a Material Adverse Effect. Schedule 4.10
sets forth all registered United States Intellectual Property and all
applications for registration thereof owned by any Obligor as of the Closing
Date.
4.11    Governmental Approvals. As of the Closing Date, the Borrower and each
Restricted Subsidiary is in compliance with, and is in good standing with
respect to, all Governmental Approvals necessary to conduct its business and to
own, lease and operate its Properties, except where noncompliance could not
reasonably be expected to result in a Material Adverse Effect.
4.12    Compliance with Laws. The Borrower and each Restricted Subsidiary has
duly complied, and its Properties and business operations are in compliance,
with all Applicable Law, except where noncompliance could not reasonably be
expected to result in a Material Adverse Effect. There have been no citations,
notices or orders of noncompliance issued to the Borrower and Restricted
Subsidiaries under any Applicable Law, except as could not reasonably be
expected to result in a Material Adverse Effect.
4.13    Compliance with Environmental Laws.
(a)    Except as individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect:
(i)    The Borrower and each Restricted Subsidiary and their businesses,
operations and property are in compliance with applicable Environmental Law;





--------------------------------------------------------------------------------





(ii)    The Borrower and each Restricted Subsidiary has obtained all
Environmental Permits required for the conduct of their businesses and
operations as presently conducted, and the ownership, operation and use of their
properties, under Environmental Law, and all such Environmental Permits are
valid and in good standing;
(iii)    There has been no Release or threatened Release of Hazardous Material
on, at, under or from any property presently or, to the knowledge of the
Borrower and the Restricted Subsidiaries, formerly owned, leased or operated by
the Borrower and the Restricted Subsidiaries that could reasonably be expected
to result in liability to the Borrower and the Restricted Subsidiaries under any
applicable Environmental Law;
(iv)    There is no Environmental Claim pending or, to the knowledge of the
Borrower, threatened against the Borrower and the Restricted Subsidiaries, or
relating to the property currently or, to the knowledge of the Borrower,
formerly owned, leased or operated by the Borrower and the Restricted
Subsidiaries or their predecessors in interest or relating to the operations of
the Borrower and the Restricted Subsidiaries and, to the knowledge of the
Borrower, there are no actions, activities, circumstances, conditions, events or
incidents that could reasonably be expected to form the basis of such an
Environmental Claim;
(v)    To the knowledge of the Borrower, no Person with an indemnity or
contribution obligation to the Borrower and the Restricted Subsidiaries relating
to compliance with or liability under Environmental Law is in default with
respect to such obligation;
(vi)    Neither the Borrower nor the Restricted Subsidiaries are obligated to
perform any action or otherwise incur any material expense under Environmental
Law pursuant to any order, decree, judgment or agreement by which it is bound or
has assumed by contract, agreement or operation of law, and neither the Borrower
nor the Restricted Subsidiaries are conducting or financing any Response
pursuant to any Environmental Law with respect to any property at any location;
(vii)    No property owned, operated or leased by the Borrower or the Restricted
Subsidiaries and, to the knowledge of the Borrower and the Restricted
Subsidiaries, no property formerly owned, operated or leased by the Borrower or
the Restricted Subsidiaries is (i) listed or formally proposed for listing on
the National Priorities List promulgated pursuant to CERCLA or (ii) listed on
the Comprehensive Environmental Response, Compensation and Liability Information
System promulgated pursuant to CERCLA or (iii) included on any similar list
maintained by any Governmental Authority including any such list relating to
petroleum;
(viii)    No Environmental Lien has been recorded relating to the property
currently or, to the knowledge of the Borrower, formerly owned, leased or
operated by the Borrower and the Restricted Subsidiaries; and
(ix)    To the knowledge of the Borrower or the Restricted Subsidiaries, the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby will not require any notification,
registration, filing, reporting, disclosure, investigation, remediation or
cleanup pursuant to any applicable Environmental Law.
(b)    The representations and warranties contained in this Section 4.13 are the
sole and exclusive representations and warranties of the Obligors with respect
to environmental matters, including regarding Environmental Laws and Hazardous
Materials.
4.14    Litigation. As of the Closing Date, there are no proceedings or
investigations pending or, to the Borrower’s knowledge, threatened in writing,
against the Borrower or any Restricted Subsidiary, or any of their businesses or
Properties that relate to any Loan Documents or transactions contemplated
thereby that could reasonably be expected to result in a Material Adverse Effect
if determined adversely to the Borrower or any





--------------------------------------------------------------------------------





Restricted Subsidiary. As of the Closing Date, neither the Borrower nor any
Restricted Subsidiary is in default in any material respect with respect to any
order, injunction or judgment of any Governmental Authority.
4.15    ERISA. Except as individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect:
(a)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code, and other federal and state laws. Each Plan that is intended to qualify
under Section 401(a) of the Code has received a favorable determination letter
or is entitled to rely on an opinion letter from the IRS or an application for
such a letter has been submitted to the IRS with respect thereto and, to the
knowledge of the Borrower, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
(b)    There are no pending or, to the knowledge of the Borrower, threatened
claims (other than routine claims for benefits), actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan.
(c)     (i) no ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability; and (iii) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could
reasonably be expected to result in any Obligor incurring any liability pursuant
to Section 4069 or 4212(c) of ERISA.
(d)    (i) all employer and employee contributions of the Obligors and their
respective employers required by law or by the terms of any Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; and (ii) each Foreign Plan has been registered as required and has
been maintained in good standing with applicable regulatory authorities.
4.16    Margin Regulations; Investment Company Act.
(a)    Neither the Borrower nor any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock. No part of the
proceeds of any Loan will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of the provisions of Regulation T, U or X.
(b)    Neither the Borrower nor any Restricted Subsidiary is an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940.
4.17    PATRIOT Act, Etc.
(a)    To the extent applicable, the Borrower and each Restricted Subsidiary is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the PATRIOT Act. No part of the proceeds of the Loans will knowingly be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
(b)    None of the Borrower or any Restricted Subsidiary nor, to the knowledge
of the Borrower, any director, officer, agent, employee or controlled Affiliate
of the Borrower is currently the subject of any Sanctions; and the Borrower will
not directly or indirectly use the proceeds of the Loans or otherwise knowingly
make





--------------------------------------------------------------------------------





available such proceeds to any Person for the purpose of financing the
activities of any Person currently the subject of any Sanctions or in violation
of any Sanctions, except to the extent licensed or otherwise approved by OFAC.
4.18    Complete Disclosure. As of the Closing Date all written information
concerning the Borrower and its Subsidiaries (other than projected financial
information, other forward looking information, and information of a general
economic or industry-specific nature) furnished by the Borrower or its
representatives to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement on or
prior to the date hereof (the “Information”), when, taken as a whole, did not,
when furnished (a) contain any untrue statement of a material fact or (b) omit
to state a material fact necessary to make the statements contained therein in
the light of the circumstances under which they were made not materially
misleading (after giving effect to all supplements and updates thereto).
4.19    EEA Financial Institutions. No Obligor is an EEA Financial Institution.
SECTION 5.    

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the principal of and interest on each
Loan, all Fees and all other expenses or amounts payable under any Loan Document
(other than obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made or, in the case of indemnifications, no notice been
given (or reasonably satisfactory arrangements have otherwise been made)) shall
have been paid in full (such occurrence, the “Termination Date”), unless the
Required Lenders shall otherwise consent in writing, the Borrower (and Holdings
solely to the extent applicable to it) will, and the Borrower will cause each of
the Restricted Subsidiaries to:
5.1    Inspections; Appraisals and Books and Records.
(a)    Maintain all financial records in a manner sufficient to permit the
preparation of consolidated financial statements in accordance with GAAP.
(b)    Permit the Administrative Agent, subject (except when an Event of Default
exists) to reasonable advance notice to, and reasonable coordination with, the
Borrower and normal business hours, to visit and inspect the Properties of the
Borrower or any Guarantor, at the Borrower’s expense as provided in clause (c)
below, inspect, audit and make extracts from the Borrower’s books and records,
including corporate, financial or operating records, and discuss with its
officers, employees, agents, advisors and independent accountants (subject to
such accountants’ customary policies and procedures) the Borrower or any
Guarantor’s business, financial condition, assets and results of operations (it
being understood that a representative of the Borrower is allowed to be present
in any discussions with officers, employees, agent, advisors and independent
accountants). No such inspection or visit shall unduly interfere with the
business or operations of the Borrower or any Guarantor, nor result in any
damage to the Property or other Collateral. No inspection shall involve invasive
testing without the prior written consent of the Borrower. Neither
Administrative Agent nor any Lender shall have any duty to the Borrower or any
Guarantor to make any inspection, nor to share any results of any inspection,
appraisal or report with the Borrower or any Guarantor. The Borrower and each
Guarantor acknowledges that all inspections, appraisals and reports are prepared
by the Administrative Agent and Lenders for their purposes, and the Borrower
shall not be entitled to rely upon them.
(c)    Reimburse the Administrative Agent for all reasonable out-of-pocket costs
and expenses (other than any legal fees or costs and expenses covered under
Section 11.2) of the Administrative Agent in connection with examinations of the
Borrower’s or Guarantor’s books and records or any other financial or Collateral
matters as the Administrative Agent deems appropriate.





--------------------------------------------------------------------------------





5.2    Financial and Other Information; Certificates. Keep proper records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP; and furnish to the Administrative
Agent (with sufficient copies for the Administrative Agent’s distribution to the
Lenders):
(%3)    within 95 days after the close of each Fiscal Year (or, so long as such
financial statements are required to be filed on periodic reports under the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated by the SEC thereunder, such later date as permitted by the
Securities Act and Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the SEC thereunder), its consolidated balance sheets
as of the end of such Fiscal Year and the related statements of income, cash
flow and shareholders’ equity for such Fiscal Year, on a consolidated basis for
the Borrower and its Subsidiaries, (i) which consolidated statements shall be
audited and accompanied by a report and opinion by a firm of independent
certified public accountants of recognized standing selected by the Borrower and
acceptable to Administrative Agent (it being agreed that Ernst & Young LLP is
acceptable to the Administrative Agent), which report and opinion shall be
prepared in accordance with GAAP and shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit, (ii) all of which consolidated statements shall set forth
in comparative form corresponding figures for the preceding Fiscal Year and
other information acceptable to the Administrative Agent and (iii) which
consolidated statements shall be accompanied by a customary management’s
discussion and analysis of financial information;
(%3)    within 50 days after the end of each Fiscal Quarter (or, so long as such
financial statements are required to be filed on periodic reports under the
Securities and Exchange Act of 1934, as amended, and the rules and regulations
promulgated by the SEC thereunder, such later date as permitted by the
Securities Act and Exchange Act of 1934, as amended, and the rules and
regulations promulgated by the SEC thereunder), unaudited balance sheets as of
the end of such Fiscal Quarter for the first three Fiscal Quarters of such
Fiscal Year and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for the Borrower and its Subsidiaries, (i) setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by the
chief financial officer of the Borrower as prepared in accordance with GAAP and
fairly presenting, in all material respects, the financial position and results
of operations, on a consolidated basis, for such Fiscal Quarter and period,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) which consolidated statements shall be accompanied by a customary
management’s discussion and analysis of financial condition and results of
operations;
(%3)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
the Borrower by their accountants in connection with such financial statements
(in each case, to the extent available for distribution);
(%3)    not later than 95 days after the end of each Fiscal Year, a reasonably
detailed consolidated budget prepared by management of the Borrower (including





--------------------------------------------------------------------------------





projected consolidated balance sheets, results of operations and cash flow
statements of the Borrower and its Subsidiaries) for the next Fiscal Year;
(%3)    promptly after the same become publicly available, copies of any proxy
statements, financial statements or reports that the Borrower has made generally
available to its shareholders in their capacities as such; copies of any
regular, periodic and special reports or registration statements or prospectuses
that the Borrower files with the Securities and Exchange Commission or any other
Governmental Authority, or any securities exchange; and copies of any press
releases or other statements made available by the Borrower to the public
concerning material changes to or developments in the business of the Borrower;
(%3)    together with each delivery of financial statements under clauses (a)
and (b) above, a completed Financial Statements Certificate on behalf of the
Borrower by a Responsible Officer of the Borrower; and
(%3)    such other reports and information (financial or otherwise) as the
Administrative Agent may reasonably request from time to time in connection with
the Borrower’s, any Subsidiary’s or other Obligor’s financial condition or
business.
The Borrower will hold and participate in a quarterly conference call for
Lenders to discuss financial information delivered pursuant to paragraphs (a)
and (b) above. The Borrower will hold such conference call following the last
day of each Fiscal Quarter of the Borrower and not later than ten (10) Business
Days from the time that the Borrower delivers the financial information as set
forth in paragraphs (a) and (b) above. Prior to each conference call, the
Borrower shall issue a press release to the appropriate wire services announcing
the time and date of such conference call and, unless the call is to be open to
the public, Lenders, securities analysts and prospective lenders to contact the
office of the Borrower’s chief financial officer or investor relations
department to obtain access. If the Borrower is holding a conference call open
to the public to discuss the most recent Fiscal Quarter’s financial performance
or holding a conference call for the holders of any debt or equity securities
issued by the Borrower or any direct or indirect parent company thereof, the
Borrower will not be required to hold a second, separate call for the Lenders as
long as Lenders are provided access to such call.
Notwithstanding the foregoing, (i) if the Borrower’s financial statements are
consolidated with Holdings or any Parent Entity or (ii) Holdings or any Parent
Entity is subject to the reporting requirements of the Exchange Act and the
Borrower is not subject to such reporting requirements, then the requirement to
deliver consolidated financial statements of the Borrower and its Subsidiaries
(and the related opinion from independent public accountants) pursuant to
Sections 5.2(a) and 5.2(b) above may be satisfied by delivering consolidated
financial statements of such parent (and the related opinion from independent
public accountants); provided, however, if such parent holds any material assets
other than cash, Cash Equivalents and the Equity Interests of the Borrower, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent company and any of its Subsidiaries other than the Borrower and its
Subsidiaries, on the one hand, and the information relating to the Borrower and
its Subsidiaries on a standalone basis, on the other hand.
Information required to be delivered pursuant to this Section 5.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall be have been posted by the
Administrative Agent on SyndTrak, IntraLinks or a similar site to which the
Administrative Agent and the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of the Borrower. Information required to be
delivered pursuant to this Section 5.2 may also be delivered by electronic
communications pursuant to procedures approved by the Administrative





--------------------------------------------------------------------------------





Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (; provided, however, that to the extent such Borrower Materials
constitute Confidential Information, they shall be treated as set forth in
Section 11.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Joint Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”
5.3    Notices. Notify the Administrative Agent and the Lenders in writing,
promptly after any Senior Officer of the Borrower obtains knowledge thereof, of
any of the following that affects the Borrower or any Restricted Subsidiary: (a)
the filing or commencement of any action, suit, proceeding or investigation
(including any Intellectual Property Claim), if an adverse determination would
reasonably be expected to result in a Material Adverse Effect; (b) the existence
of any Default or Event of Default; (c) any event that would reasonably be
expected to result in a Material Adverse Effect; or (d) the occurrence of any
ERISA Event or similar event in respect of Foreign Plans that would reasonably
be expected to result in a Material Adverse Effect.
5.4    Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws with which the Borrower and its Restricted Subsidiaries
shall comply in all material respects) or maintain could not reasonably be
expected to result in a Material Adverse Effect. Without limiting the generality
of the foregoing, if any Release of Hazardous Materials that could reasonably be
expected to result in a Material Adverse Effect occurs at or on any Properties
of the Borrower or any Restricted Subsidiary, the Borrower or any Restricted
Subsidiary shall act promptly and diligently to investigate and report to the
Administrative Agent and all appropriate Governmental Authorities the extent of,
and to take appropriate remedial action to eliminate, such Release of Hazardous
Materials, in each case to the extent required by applicable Environmental Laws
or lawfully required by any Governmental Authority.
5.5    Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless (i) such Taxes are being Properly
Contested or (ii) the failure to pay such Taxes could not reasonably be expected
to result in a Material Adverse Effect.
5.6    Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.
5.7    Insurance. Maintain insurance (including flood insurance) with insurers
reasonably satisfactory to the Administrative Agent, (a) with respect to the
Properties and business of the Borrower and the Restricted





--------------------------------------------------------------------------------





Subsidiaries of such type and in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated; and (b) business
interruption insurance in an amount as is customary for companies similarly
situated. All such insurance shall name the Administrative Agent as additional
insured or loss payee, as applicable.
5.8    Use of Proceeds. The Borrower will use the proceeds of the Term B Loans
to repay the Term Loans, redeem the Senior Notes Debt and for general corporate
purposes.
5.9    Maintenance of Ratings. Use commercially reasonable efforts to (i)
maintain corporate credit ratings and corporate family ratings, as applicable,
with respect to the Borrower and (ii) ratings with respect to the Loans, in each
case, from S&P and Moody’s (but not, in each case, to maintain a specific
rating).
5.10    Further Assurances; After-Acquired Property.
(a)    The Borrower will, and will cause each of its Restricted Subsidiaries to,
execute any and all further documents, financing statements, agreements and
instruments, and take all such further action (including the filing and
recording of financing statements and other documents) that may be required
under any applicable law, or that the Administrative Agent or the Lenders may
reasonably request, in order to grant, preserve and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents, all at the expense of the Borrower. Subject to the terms of
this Agreement, the Security Documents, and the Intercreditor Agreement, the
Borrower will, and will cause each of its Restricted Subsidiaries to do the
following:
(%5)    with respect to any fee owned Real Estate acquired after the Closing
Date, with a fair market value at the time of acquisition of at least
$5,000,000, within 90 days (but in no event prior to thirty (30) days after the
Borrower has given notice of such acquisition to the Administrative Agent and in
no event prior to the Borrower receiving confirmation from the Administrative
Agent that flood insurance due diligence and compliance in accordance with
Section 5.13 hereof has been completed, or such longer period as the
Administrative Agent may agree in its sole reasonable discretion) of such
acquisition, deliver to the Administrative Agent the Related Real Estate
Documents;
(%5)    with respect to any wholly owned Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date by the Borrower or at any
time any Subsidiary ceases to be an Excluded Subsidiary, promptly notify the
Administrative Agent of such occurrence and promptly and in any event prior to
or concurrently with the next succeeding reports to be delivered pursuant to
Sections 5.2(a) and (b), (i) execute and deliver to Administrative Agent for the
benefit of the Secured Parties, such amendments and/or supplements to the
Security Agreement and the Pledge Agreement as the Administrative Agent shall
reasonably deem necessary to grant to the Administrative Agent for the benefit
of the Administrative Agent and the other Secured Parties, a security interest
in the Equity Interests and Property of such wholly owned Subsidiary in
accordance with the terms and provisions of the Security Documents and
Intercreditor Agreement, (ii) cause such wholly owned Subsidiary to become a
party to this Agreement by executing a joinder hereto, (iii) deliver to the
Administrative Agent the certificates (if any) representing such Equity
Interest, together with undated stock powers, executed and delivered in blank by
a duly authorized officer of the Borrower, (iv) cause such wholly owned domestic
Subsidiary to take all other actions expressly required by the applicable
Security Documents and (v) if such wholly owned Subsidiary created or acquired
after the Closing Date owns any Real Estate with a fair market value in excess
of $5,000,000, within 90 days (but in no event prior to thirty (30) days after
the Borrower has given notice of such acquisition to the Administrative Agent
and in no event prior to the Borrower receiving confirmation from the
Administrative Agent that flood insurance due diligence and compliance in
accordance with Section 5.13 hereof has been completed, or such longer period as
the Administrative Agent may agree in its sole reasonable discretion) of such
Subsidiary becoming a party to this Agreement, deliver to the Administrative
Agent the Related Real Estate Documents;
(%5)    with respect to any first tier Foreign Subsidiary, Disregarded Domestic
Person or non-wholly owned Subsidiary (other than an Excluded Subsidiary)
created or acquired after the Closing Date by





--------------------------------------------------------------------------------





the Borrower, promptly notify the Administrative Agent of such occurrence and if
the Administrative Agent or the Required Lenders so request, promptly and in any
event prior to or concurrently with the next succeeding reports to be delivered
pursuant to Sections 5.2(a) and (b), (i) execute and deliver to Administrative
Agent such amendments and/or supplements to the Pledge Agreement as the
Administrative Agent shall reasonably deem necessary to grant to the
Administrative Agent for the benefit of the Secured Parties, a security interest
in such entity in accordance with the terms and provisions of the Security
Documents and Intercreditor Agreement and (ii) to the extent reasonably deemed
advisable by the Administrative Agent, deliver to the Administrative Agent the
certificates, if any, representing such Equity Interests (other than Excluded
Capital Stock (as defined in the Security Agreement)), together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the Borrower and take such other actions as may be reasonably deemed necessary
to perfect the Administrative Agent’s security interest therein for the benefit
of the Administrative Agent and the other Secured Parties; provided that in no
event shall more than 65% of such Equity Interest be required to be pledged; and
(%5)    notwithstanding anything to the contrary in this Agreement and the other
Loan Documents, (i) no Lien is or will be granted pursuant to any Loan Document
or otherwise in any right, title or interest of any Obligor in, and Collateral
shall not include, any Excluded Assets, (ii) none of the Borrower, any Guarantor
or any of their Affiliates shall be required to take any action in any
non-United States jurisdiction or required by the laws of any non-United States
jurisdiction in order to create any security interest in assets located or
titled outside of the United States or to perfect any such security interests
and it being understood and agreed that there shall be no security agreements,
pledge agreements or similar agreements governed under the laws of any
non-United States jurisdiction, (iii) the Borrower, any Guarantor or any of
their Affiliates shall not be required to deliver landlord waivers or consents
or similar letters or agreements and (iv) in no event shall control agreements
or control or similar arrangements be required with respect to any deposit,
securities or commodities accounts or any other assets requiring perfection
through control agreements.
5.11    Consolidated Corporate Franchises. The Borrower will do, and will cause
each Restricted Subsidiary to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, corporate rights and
authority, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect; provided, however, that the
Borrower and its Restricted Subsidiaries may consummate any transaction
specifically permitted under this Agreement.
5.12    Conduct of Business. Engage only in the businesses conducted on the
Closing Date and any activities reasonably related, ancillary or incidental
thereto or logical extensions thereof.
5.13    Flood Hazard. If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then the
Borrower shall, or shall cause the applicable Obligors to (i) maintain, or cause
to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and shall
otherwise be in form and substance satisfactory to the Lenders, and (iii)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Lenders, including, without limitation,
evidence of annual renewals of such insurance.
5.14    Post-Closing Covenant.
(a)    Real Estate.    The Secured Obligations shall also be secured by
Mortgages upon each Mortgaged Property, which such Mortgaged Properties are set
forth in Schedule 5.14(a) hereto. Within 90 days (or such later date as
Administrative Agent may agree in its sole reasonable discretion) following the
Amendment No. 1 Effective Date, the Borrower shall have delivered or shall have
caused the applicable Obligor to deliver all Related Real Estate Documents.





--------------------------------------------------------------------------------





5.15    Designation of Unrestricted Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary to be an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing and (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” (or
the equivalent term) for the purpose of the ABL Facility or Senior Notes Debt.
The designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the Borrower therein at the
date of designation in an amount equal to the fair market value of the
Borrower’s Investments therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Debt or Liens of such Subsidiary existing at such
time and (ii) a return on any Investment by the Borrower in such Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s Investment in
such Subsidiary at such time.
SECTION 6.    

NEGATIVE COVENANTS
As long as any Commitments or Obligations (other than contingent obligations as
to which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, are outstanding, the
Borrower will not, and will not permit any Restricted Subsidiary to (and, in the
case of Section 6.12, Holdings will not), directly or indirectly:
6.1    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(%3)    Debt described on Schedule 6.1 as of the Closing Date;
(%3)    the Obligations;
(%3)    the Senior Notes Debt existing as of the Closing Date;
(%3)    Permitted Debt Securities, so long as after giving effect to the
issuance thereof on a Pro Forma Basis (but excluding the cash proceeds thereof
for purposes of calculating the Total Net Leverage Ratio), the Total Net
Leverage Ratio as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.2(a) or (b) is
less than or equal to 6.0 to 1.0; provided that the aggregate principal amount
of Debt permitted to be incurred by Restricted Subsidiaries that are not
Obligors pursuant to this Section 6.1(d), when aggregated with the aggregate
principal amount of Debt incurred by Restricted Subsidiaries that are not
Obligors pursuant to Section 6.1(ff) and any Permitted Refinancing Debt in
respect of Debt of such Restricted Subsidiaries that are not Obligors originally
incurred pursuant to Section 6.1(ff) and any Permitted Refinancing Debt in
respect of Debt incurred under this Section 6.1(d), shall not exceed the greater
of (x) $75,000,000 and (y) 3.00% of Total Assets at the time of incurrence of
any such Permitted Debt Securities;
(%3)    Debt under the ABL Facility in an aggregate outstanding principal (or
committed) amount not to exceed the greater of (i) $125,000,000 and (ii) the
Borrowing Base as of the date of such incurrence;
(%3)    [Reserved];





--------------------------------------------------------------------------------





(%3)    Permitted Purchase Money Debt;
(%3)    Debt under Hedging Agreements incurred in the Ordinary Course of
Business and not for speculative purposes;
(%3)    Bank Product Debt;
(%3)    Purchase Money Debt that is in existence when a Person becomes a
Subsidiary or that is secured by an asset when acquired by the Borrower or
Subsidiary, as long as such Purchase Money Debt was not incurred in
contemplation of such Person becoming a Subsidiary or such acquisition;
(%3)    Capital Lease Obligations and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) in an aggregate principal amount at any
time outstanding, when combined with the aggregate principal amount of all Debt
incurred pursuant to Section 6.1(g) and Permitted Refinancing Debt in respect of
Debt originally incurred pursuant to Section 6.1(g) and this Section 6.1(k)) not
in excess of the greater of (x) $50,000,000 and (y) 3.00% of Total Assets at the
time any such Capital Lease Obligations are incurred and any extension, renewal,
refunding, modification or refinancing thereof;
(%3)    Permitted Contingent Obligations;
(%3)    Debt consisting of the deferred purchase price or notes issued to
future, current or former officers, directors, employees, members of management
and consultants of the Borrower or any of its Restricted Subsidiaries (or any
direct or indirect parent entity thereof), their respective estates, heirs,
family members, spouses and former spouses, domestic partners or former domestic
partners to purchase, redeem or acquire or retire for value Equity Interests to
the extent that such purchases or redemptions are otherwise permitted hereunder
(or options or warrants or similar instruments);
(%3)    Debt arising from agreements providing for indemnification, adjustment
of purchase price, earnout or similar obligations, or from guarantees or letters
of credit, securing the performance of the Borrower or a Restricted Subsidiary
pursuant to such agreements, incurred or contracted for on or before the Closing
Date or in connection with Permitted Acquisitions or Permitted Investments;
(%3)    obligations under incentive, non-compete, consulting, deferred
compensation, or other similar arrangements incurred by it;
(%3)    notes or loans that are unsecured or secured by Liens on the Collateral
ranking junior to or pari passu with the Liens securing the Secured Obligations
pursuant to the Intercreditor Agreement or an intercreditor agreement in form
reasonably satisfactory to the Administrative Agent (any such Debt, “Incremental
Equivalent Debt”); provided that (A) the aggregate initial principal amount of
all Incremental Equivalent Debt shall not exceed the Maximum Incremental
Equivalent Amount, (B) the incurrence





--------------------------------------------------------------------------------





of such Debt shall be subject to clauses (iii), (iv) and, in the case of loans
secured by Liens on the Collateral ranking pari passu with the Liens securing
the Secured Obligations, (v) of the proviso to Section 2.22(a), as if such
Incremental Equivalent Debt constituted Incremental Term Loans and (C) the
covenants and events of default applicable to such Incremental Equivalent Debt
shall (1) not be, when taken as a whole, materially more favorable, to the
holders of such Debt than those applicable under this Agreement (except for
covenants or other provisions applicable only to periods after the Final
Maturity Date) or (2) be consistent with then current market terms for the type
of Debt issued, in the good faith determination of the Borrower;
(%3)    Debt incurred in connection with (i) the financing of insurance
premiums, (ii) take or pay obligations contained in supply arrangements or (iii)
obligations of suppliers, customers, franchises and licenses;
(%3)     (i) Debt incurred in the Ordinary Course of Business in respect of
netting services, overdraft protections, employee credit card programs, Cash
Management Services and otherwise in connection with Deposit Accounts and (ii)
Debt incurred in connection with letters of credit, bankers’ acceptances, bank
guarantees, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, in each case incurred or undertaken
in the Ordinary Course of Business;
(%3)    Debt or other obligations in respect of bids, trade contracts, leases,
statutory obligations, surety, stay, customs and appeal bonds and performance,
performance and completion guarantees, return of money bonds, government
contracts, financial assurances and completion guarantees and similar
obligations (or Debt in respect of letters of credit, bank guarantees or similar
instruments in lieu of such items to support the issuance thereof), in each case
in the Ordinary Course of Business;
(%3)    unsecured Debt of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided that (i) Debt of any
Subsidiary that is not an Obligor to the Borrower or Restricted Subsidiary that
is an Obligor shall be permitted only if permitted under the definition of
“Permitted Investments” and (ii) Debt of the Borrower and any Obligor to any
Subsidiary that is not an Obligor shall be expressly subordinate and junior in
right of payment to Full Payment of the Obligations on terms reasonably
satisfactory to the Administrative Agent;
(%3)    Debt incurred by Borrower or any Restricted Subsidiary owed to
(including obligations in respect of letters of credit, bank guarantees or
similar instruments for the benefit of) any Person providing workers’
compensation, securing unemployment insurance, other social security laws or
regulation or similar obligations or legislation securing unemployment
insurance, health, disability or other employee benefits, or property, casualty
or liability insurance, self-insurance or other similar obligations or other
Debt with respect to reimbursement type obligations regarding workers’
compensation claims, or letters of credit in the nature of a security deposit
(or similar deposit or security) given to a lessor under an operating lease of
real property under which such Person is lessee;





--------------------------------------------------------------------------------





(%3)    Permitted Refinancing Debt in respect of Debt incurred pursuant to
clauses (a), (b), (c), (d), (g), (j), (k), (p), (w), (x), (cc)(ii), (ff) and
(gg);
(%3)    Debt in an aggregate principal amount at any time outstanding not to
exceed, when aggregated with the amount of Permitted Refinancing Debt incurred
in respect of Debt originally incurred pursuant to this clause (w), the greater
of (x) $100,000,000 and (y) 5.50% of Total Assets at the time of incurrence of
any such Debt;
(%3)    Debt of the Borrower and its Restricted Subsidiaries assumed or acquired
in connection with Permitted Acquisitions, which Debt may be secured or
unsecured, and provided that (A) such Debt exists at the time of such Permitted
Acquisition and is not created in contemplation of such event and (B) after
giving effect to the assumption or acquisition of such Debt incurred in
connection therewith on a Pro Forma Basis, (1) that is unsecured, the Total Net
Leverage Ratio as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.2(a) or (b) is
less than or equal to 6.0 to 1.0 and (2) that is secured, the Total Net Secured
Leverage Ratio as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.2(a) or (b) is
less than or equal to 4.0 to 1.0;
(%3)    Debt incurred by Restricted Subsidiaries that are not Obligors in an
aggregate principal amount not to exceed at any one time outstanding
$50,000,000;
(%3)    Debt under Existing Foreign Facilities, and any extension, renewal,
refunding, modification or refinancing thereof, in an aggregate principal amount
not to exceed $40,000,000 at any time outstanding (which, if secured, is only
secured by the Equity Interests in, and the Property of, Foreign Subsidiaries);
(%3)    Debt incurred on behalf of, or representing guarantees of Debt of, joint
ventures of the Borrower or any of its Restricted Subsidiaries, in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;
(%3)    in connection with letters of credit, bankers’ acceptances, bank
guarantees, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, in each case incurred or undertaken
in the Ordinary Course of Business on arm’s-length commercial terms on a
recourse basis;
(%3)     (i) Debt arising out of the creation of any Permitted Lien and (ii)
Debt arising in connection with any Sale and Leaseback Transaction (including
Attributable Debt);
(%3)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Debt described under
this Section 6.1;





--------------------------------------------------------------------------------





(%3)    Debt supported by a letter of credit issued under the ABL Facility, in a
principal amount not in excess of the stated amount of such letter of credit;
(%3)    Debt incurred to finance acquisitions permitted hereunder after the
Closing Date; provided that (i) before and after giving effect to such
acquisition on a Pro Forma Basis, no Event of Default exists, (ii) after giving
effect to such acquisition on a Pro Forma Basis, (A) if such Debt is unsecured,
the Total Net Leverage Ratio as of the last day of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to
Section 5.2(a) or (b) would not exceed the greater of (x) 6.0 to 1.0 and (y) the
Total Net Leverage Ratio as of the last day of the most recently ended Test
Period and (B) if such Debt is secured, the Total Net Secured Leverage Ratio as
of the last day of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 5.2(a) or (b) would not exceed 4.0 to
1.0 and, in the case of loans secured by Liens on the Collateral ranking pari
passu with the Liens securing the Secured Obligations, clause (v) of the proviso
to Section 2.22(a) shall apply, as if such other Debt constituted Incremental
Term Loans, (iii) the aggregate principal amount of such Debt permitted to be
incurred by Restricted Subsidiaries that are not Obligors pursuant to this
Section 6.1(ff), when aggregated with the aggregate principal amount of Debt
incurred by Restricted Subsidiaries that are not Obligors pursuant to
Section 6.1(d) and any Permitted Refinancing Debt in respect of Debt of such
Restricted Subsidiaries that are not Obligors originally incurred pursuant to
Section 6.1(d), and any Permitted Refinancing Debt in respect of such Debt
incurred under this Section 6.1(ff) shall not exceed the greater of (x)
$75,000,000 and (y) 3.00% of Total Assets at the time of incurrence of any such
Debt, (iv) any such Debt that is subordinated to the Obligations in right of
payment or security shall be subject to intercreditor arrangements that are
reasonably satisfactory to the Administrative Agent and (v) such Debt does not
mature or require any scheduled amortization or scheduled payment of principal
or require any mandatory redemption, repurchase, repayment or sinking fund
obligation (other than (A) payments as part of an “applicable high yield
discount obligation” catch-up payment, (B) customary offers to repurchase in
connection with any change of control, Disposition or casualty event and (C)
customary acceleration rights after an event of default), in each case, prior to
the date which is ninety-one (91) days after the Final Maturity Date as of the
date of incurrence thereof; and
(%3)    Debt of the Borrower and/or any Restricted Subsidiary in an aggregate
outstanding principal amount not to exceed 100% of the amount of Net Proceeds
received by the Borrower from (i) the issuance or sale of Qualified Capital
Stock or (ii) any cash contribution to its common equity with the Net Proceeds
from the issuance and sale by any Parent Entity of its Qualified Capital Stock
or a contribution to the common equity of any Parent Entity, in each case, (A)
other than any Net Proceeds received from the sale of Qualified Capital Stock
to, or contributions from, the Borrower or any of its Restricted Subsidiaries
and (B) to the extent the relevant Net Proceeds have not otherwise been applied
to make Investments, Restricted Payments or Restricted Debt Payments hereunder.





--------------------------------------------------------------------------------





6.2    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(%3)    Liens under the Loan Documents to secure the Secured Obligations;
(%3)    Liens (x) securing obligations under the ABL Facility and any “Secured
Bank Products” (as defined in the ABL Facility) provided that any Liens on any
assets of any Obligor shall be subject to the Intercreditor Agreement and (y) on
the Collateral securing Indebtedness permitted under Section 6.1(d), (p) and
(ff) so long as (A) in the case of Debt pursuant to Section 6.1(p) or (ff), at
the option of the Borrower, such Liens rank pari passu to the Liens securing the
Secured Obligations pursuant to the Intercreditor Agreement and (B) in the case
of Permitted Debt Securities incurred pursuant to Section 6.1(d) and, at the
option of the Borrower, Debt incurred pursuant to Section 6.1(p) or (ff), such
Liens rank junior to the Liens securing the Secured Obligations pursuant to an
intercreditor agreement in form reasonably satisfactory to the Administrative
Agent;
(%3)    Purchase Money Liens securing Permitted Purchase Money Debt and Liens
securing additional Debt permitted under Sections 6.1(j) and 6.1(k) attaching
only to the assets acquired with such Debt; provided that individual equipment,
purchase money or capital lease financings provided by one lender (or its
Affiliates) may be cross-collateralized to other equipment, purchase money or
capital lease financings incurred pursuant to this Agreement and can be provided
by such lender (or its Affiliates);
(%3)    Liens for Taxes the payment of which is not, at the time, required by
Section 5.5;
(%3)    statutory (including mechanics’, carriers’, storers’, repairers’,
landlords’, employees’, materialmens’ and repairmens’) Liens (other than Liens
for Taxes or imposed under ERISA) arising in the Ordinary Course of Business,
but only if (i) payment of the obligations secured thereby is not yet overdue
for a period of more than 30 days or is being Properly Contested, and (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of the Borrower or Subsidiary;
(%3)    Liens incurred or arising under, and/or pledges and deposits made, in
each case in the Ordinary Course of Business to secure (A) the performance of
tenders, bids, leases, contracts (except those relating to payment of Debt),
public or statutory obligations (including workers’ compensation, unemployment
insurance and other social security legislation), liability to insurance
carriers under insurance or self-insurance arrangements, (B) all Debt incurred
under Section 6.1(h), (i), (l), (r), (s), (t) and (u), (C) in favor of the
issuer of surety, customs, stay and appeal bonds, performance, performance and
completion and return of money bonds, bid bonds and other similar obligations,
or arising as a result of progress payments under government contracts,
financial assurances and completion obligations and similar obligations with
respect to other regulatory requirements and (D) as security for contested Taxes
or import duties or





--------------------------------------------------------------------------------





for the payment of rent (in each case of clauses (A) through (D), including
Liens to secure letters of credit or bank guarantees that were posted to support
such obligations);
(%3)    Liens arising in the Ordinary Course of Business that are subject to
lien waivers;
(%3)    judgment Liens securing judgments not constituting an Event of Default
under Section 7.1;
(%3)    all Liens and other matters disclosed in existing mortgagee title
insurance policies and any replacement, modification, extension or renewal of
such Lien and (ii) reservations, limitations, provisos and conditions expressed
in an original grant from the Crown, minor survey exceptions, minor title
defects or irregularities, minor encumbrances, easements or reservations of, or
rights of others for, licenses, rights-of-way, sewers, electric lines, telegraph
and telephone lines, optic fiber and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not incurred in connection with Debt and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;
(%3)     (i) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relationships with banks not given in connection
with the issuance of Debt for borrowed money, (B) relating to pooled deposit or
sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the Ordinary Course
of Business, and (C) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Restricted Subsidiary in the Ordinary
Course of Business and (ii) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights;
(%3)    existing Liens shown on Schedule 6.2 or, to the extent not listed in
such Schedule, where the aggregate principal amount of obligations secured
thereby does not exceed $5,000,000;
(%3)    any interest or title of a lessor, sublessor, licensor or sublicense
under any leases, subleases, licenses or sublicenses entered into by the
Borrower or any Restricted Subsidiary in the Ordinary Course of Business;
(%3)    Liens on insurance policies and the proceeds of insurance in connection
with the financing of insurance premiums;
(%3)    Liens encumbering customary initial deposits and margin deposits, and
similar Liens in favor of the broker thereof attaching to commodity trading
accounts and other brokerage accounts incurred in the Ordinary Course of
Business;





--------------------------------------------------------------------------------





(%3)     (i) licenses, sublicenses, leases or subleases of property granted to
third parties in the Ordinary Course of Business not materially interfering with
the business of the Borrower or any Restricted Subsidiary or (ii) rights
reserved to or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any Restricted Subsidiary or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require period payments as a condition to the continuance
thereof;
(%3)    rights of setoff or bankers’ Liens upon deposits of cash in favor of
banks or other depository institutions and Liens associated with overdraft
protection and netting services;
(%3)    Liens on goods or other property in the possession of customs
authorities in favor of such customs authorities which secure payment of customs
duties in connection with importation of goods or other property;
(%3)    Liens deemed to exist in connection with permitted repurchase
obligations or set-off rights;
(%3)    Liens in favor of collecting banks arising under Section 4-210 of the
UCC or other Applicable Law;
(%3)    licenses and sublicenses of Intellectual Property in the Ordinary Course
of Business;
(%3)    Liens securing Debt or other obligations not to exceed the greater of
(x) $50,000,000 and (y) 3.00% of Total Assets at any time such Lien is provided
in the aggregate outstanding at any time; provided that to the extent such Liens
are on Collateral and secure Debt for money borrowed, such Liens shall rank pari
passu with or junior to the Liens securing the Obligations pursuant to an
intercreditor agreement in form reasonably satisfactory to the Administrative
Agent;
(%3)    Liens on Property or Equity Interest of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens were not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided, further, however, that such Liens shall be limited to all
or part of the same Property (including after acquired property to the extent it
would have been subject to a Lien in respect of the arrangements under which
such Liens arose) that secured the obligations to which the original Liens
relate (plus improvements on such Property); provided, further, that such Lien
(A) in the case of Liens securing Capital Lease Obligations and purchase money
Debt, applies solely to the assets securing such Debt immediately prior to the
consummation of the related Permitted Acquisition and after acquired property,
to the extent required by the documentation governing such Debt (without giving
effect to any amendment thereof effected in contemplation of such acquisition or
assumption), and the proceeds and products thereof; provided, that individual
financings otherwise permitted to be secured hereunder provided by one (1)





--------------------------------------------------------------------------------





person (or its affiliates) may be cross collateralized to other such financings
provided by such person (or its affiliates) and (B) in the case of Liens
securing Debt other than Capital Lease Obligations or purchase money Debt, such
Liens do not extend to the property of any person other than the person acquired
or formed to make such acquisition and the subsidiaries of such person (and the
Equity Interests in such person);
(%3)    Liens on Property at the time the Borrower or a Restricted Subsidiary
acquired the Property, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or any of the Restricted
Subsidiaries; provided, however, that such Liens were not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens shall be limited to all or part of the same Property
(including after acquired Property to the extent it would have been subject to a
Lien in respect of the arrangements under which such Liens arose) that secured
the obligations to which the original Lien relate (plus improvements on such
property); provided, further, that such Lien (A) in the case of Liens securing
Capital Lease Obligations and purchase money Debt, applies solely to the assets
securing such Debt immediately prior to the consummation of the related
Permitted Acquisition and after acquired property, to the extent required by the
documentation governing such Debt (without giving effect to any amendment
thereof effected in contemplation of such acquisition or assumption), and the
proceeds and products thereof; provided, that individual financings otherwise
permitted to be secured hereunder provided by one (1) person (or its affiliates)
may be cross collateralized to other such financings provided by such person (or
its affiliates) and (B) in the case of Liens securing Debt other than Capital
Lease Obligations or purchase money Debt, such Liens do not extend to the
property of any person other than the person acquired or formed to make such
acquisition and the subsidiaries of such person (and the Equity Interests in
such person);
(%3)    Liens securing Permitted Refinancing Debt;
(%3)    Liens on assets of any Restricted Subsidiary that is not an Obligor
securing Debt of a Restricted Subsidiary that is not an Obligor;
(%3)    Liens in favor of the Obligors (other than Holdings);
(%3)    Liens (i) solely on any cash earnest money deposits made by the Borrower
or any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement or otherwise in connection with any escrow arrangements with
respect to any Permitted Acquisition or other Permitted Investment and (ii)
consisting of an agreement to dispose of any property in a transaction permitted
hereunder;
(%3)    Liens on specific items of Inventory or other goods and proceeds of any
person securing such Person’s obligations in respect of letters of credit or
bankers’ acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such Inventory or other goods;





--------------------------------------------------------------------------------





(%3)    Liens arising from precautionary UCC financing statements (or similar
filings under the PPSA or other Applicable Law) regarding operating leases or
consignment or bailee arrangements;
(%3)     (i) Liens on Equity Interests in joint ventures or Unrestricted
Subsidiaries securing obligations of such joint ventures (or of the Borrower or
any Restricted Subsidiary for any joint venture partner) or Unrestricted
Subsidiaries, and (ii) customary rights of first refusal and tag, drag, put,
call and similar rights in joint venture agreements or similar arrangements;
(%3)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods, including equipment, entered into
in the Ordinary Course of Business and (ii) arising by operation of law under
Article 2 of the UCC;
(%3)    ground leases in the Ordinary Course of Business in respect of Real
Estate on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; and
(%3)    Liens securing obligations in respect of any Sale and Leaseback
Transaction permitted hereunder.
6.3    Restricted Payments. Declare or make any Restricted Payments, except
Permitted Restricted Payments.
6.4    Investments. Make any Investments, except Permitted Investments.
6.5    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition.
6.6    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Subordinated Debt, except for (i) payments of
regularly scheduled interest, fees, expenses and indemnification obligations
and, to the extent this Agreement is then in effect, principal on the scheduled
maturity date thereof, (ii) any Permitted Refinancing Debt in respect of such
Subordinated Debt permitted under Section 6.1 and (iii) the conversion of any
Subordinated Debt to, or payment with the proceeds of, Equity Interests (each
such payment or distribution, a “Restricted Debt Payment”)); provided, however,
that any such Subordinated Debt may be repurchased, redeemed, retired, acquired,
cancelled or terminated if (w) (A) no Event of Default shall have occurred and
be continuing or would otherwise result therefrom and (B) the aggregate
principal amount of such repurchases pursuant to this clause (w) shall not
exceed the Available Basket Amount; (x) the aggregate principal amount of such
repurchases under this clause (x) shall not exceed the portion, if any, of the
Excluded Contributions that the Borrower elects to apply to this clause (x); (y)
at the time of the delivery of the irrevocable notice with respect thereto, the
aggregate principal amount of such repurchases pursuant to this clause (y) shall
not exceed the greater of $40,000,000 and 2.5% of Total Assets as of the last
day of the most recently ended Test Period minus (A) the amount of Restricted
Payments made by the Borrower or any Restricted Subsidiary in reliance on clause
(n) of the definition of “Permitted Restricted Payments”, minus (B) the
outstanding amount of Investments made by the Borrower or any Restricted
Subsidiary in reliance on clause (ff) of the definition of “Permitted
Investment”; or (z) (A) no Event of Default shall have occurred and be
continuing or would otherwise result therefrom after giving effect to such
repurchases made pursuant to this clause (z) and (B) the Total Net Leverage
Ratio, on a Pro Forma Basis, as of the last day of the most recent Fiscal
Quarter for which financial statements have been delivered pursuant to Section
5.2(a) or (b), does not exceed 4.0 to 1.0.





--------------------------------------------------------------------------------





6.7    Fundamental Changes. Merge into or consolidate or amalgamate with any
Person, or liquidate, wind up its affairs or dissolve itself, in each case
whether in a single transaction or in a series of related transactions; provided
that (i) any Restricted Subsidiary of the Borrower may merge into or consolidate
or amalgamate with, or be liquidated into, (x) the Borrower (so long as the
Borrower is the surviving or continuing entity) or (y) any other Restricted
Subsidiary of the Borrower (so long as, if either constituent entity is an
Obligor, the surviving or continuing entity is an Obligor), and in each case so
long as no Event of Default has occurred and is continuing or would result
therefrom; (ii) any Restricted Subsidiary of the Borrower may merge into or
consolidate or amalgamate with another Person (that is not an Obligor), so long
as (x)(1) if the Restricted Subsidiary was an Obligor, the surviving entity is
an Obligor or (2) such merger or consolidation or amalgamation otherwise
constitutes a Permitted Investment, and (y) no Event of Default has occurred and
is continuing or would result therefrom; (iii) the Borrower may merge into or
consolidate or amalgamate with another Person (that is not an Obligor), so long
as (x) such Borrower is the surviving entity and, (y) such merger or
consolidation or amalgamation constitutes a Permitted Investment; (iv) any
Restricted Subsidiary may merge into or consolidate or amalgamate with (a) any
Obligor or (b) any other Restricted Subsidiary (that is not an Obligor) so long
as in the case of this clause (b), such merger or consolidation or amalgamation
constitutes a Permitted Investment and (v) to the extent not otherwise permitted
under the foregoing clauses, any Restricted Subsidiary that (A) has sold,
transferred or otherwise disposed of all or substantially all of its assets in
connection with a Permitted Asset Disposition and no longer conducts any active
trade or business and (B) in its good-faith determination, believes that a
dissolution, liquidation or winding-up or merger, amalgamation or consolidation
is in the best interest of the Borrower and it not materially disadvantageous to
the Lenders and any assets of such Restricted Subsidiary not otherwise disposed
of in accordance with a Permitted Asset Disposition are transferred to, or
otherwise owned by, an Obligor, may be liquidated, wound up and dissolved or
merged, amalgamated or consolidated out of existence into the Borrower or
another Restricted Subsidiary. Notwithstanding anything to the contrary herein,
any Obligor may merge into or consolidate or amalgamate with an Affiliate of the
Borrower for the purpose of reincorporating or reorganizing the Obligor in the
United States, any state thereof or the District of Columbia so long as the
amount of Debt of the Borrower and its Restricted Subsidiaries is not increased
to an amount not permitted hereunder.
6.8    Fiscal Year. Change its Fiscal Year.
6.9    Restrictive Agreements. Enter into any agreement that prohibits,
restricts or imposes any condition upon (i) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its Property to secure the Secured Obligations, or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary; provided that foregoing shall not apply to:
(x)    (A) restrictions and conditions imposed by Applicable Law or by any Loan
Document, the ABL Facility Documentation or, with respect to subclause (ii)
above, the Senior Notes Indenture,
(B)    restrictions and conditions existing on the date hereof and any extension
or renewal of, refinancings of, replacements of, refundings of or any amendment
or modification expanding the scope of, such restriction or condition, in each
case, so long as not done so in a manner materially adverse to the Lenders taken
as a whole,
(C)    in the case of any Subsidiary that is not a wholly owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement,
(D)    with respect to subclause (ii) above, customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale; provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,





--------------------------------------------------------------------------------





(E)    with respect to subclause (ii) above, customary restrictions and
conditions contained in agreements relating to Permitted Asset Dispositions
pending such disposition,
(F)    restrictions and conditions that were binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as the agreements providing
for such restrictions and conditions were not entered into in contemplation of
such Person becoming a Subsidiary, and
(G)    restrictions and conditions imposed by agreements relating to Excluded
Subsidiaries; and
(y)    clause (i) of the foregoing shall not apply to
(A)    customary restrictions or conditions imposed by any agreement relating to
secured Debt permitted by Section 6.1 (including any Permitted Refinancing Debt
in respect thereof) secured by a Lien permitted by Section 6.2 if, in the case
of the Borrower and its Restricted Subsidiaries that are Obligors, such
restrictions do not apply to Collateral and if such restrictions or conditions
apply only to such assets securing such Debt,
(B)    customary provisions in leases and other agreements restricting the
subletting or assignment thereof (including the granting of any Lien),
(C)    customary provisions in joint venture agreements and other similar
agreements entered into in connection with any joint venture,
(D)    restrictions on cash or other deposits imposed by customers under
contracts entered into in the Ordinary Course of Business,
(E)    customary net worth provisions contained in real property leases entered
into by the Borrower or any of its Subsidiaries, so long as the Borrower and
such Subsidiary have determined in good faith that such net worth provisions
would not reasonably be expected to impair the ability of the Borrower or any
Subsidiary to meet their ongoing obligations and
(F)    customary provisions contained in leases, subleases, licenses or
sublicenses of Intellectual Property and other similar agreements entered into
in the Ordinary Course of Business.
6.10    Affiliate Transactions. Enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) involving payment in excess of $5,000,000 with any of its Affiliates,
except (i) that the Borrower or any Restricted Subsidiary may engage in any of
the foregoing transactions at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary than could be obtained
on an arm’s-length basis from unrelated third parties; provided, that any
transaction or series of related transactions involving the payment of less than
$10,000,000 with any such Affiliate shall be deemed to have satisfied the
standard set forth in this clause (i) if such transaction is approved by a
majority of the Disinterested Directors of the board of managers (or equivalent
governing body) of any Parent Entity, the Borrower or such Restricted
Subsidiary, (ii) the Borrower or any Restricted Subsidiary may pay management,
monitoring, consulting, transaction, oversight, advisory and similar fees, in
aggregate amounts not to exceed the amounts provided for under the Management
Agreement, and payment of expenses and indemnification claims in connection with
the performance of such services under the Management Agreement, (iii) any such
transaction that is expressly permitted (or required) under this Agreement, any
issuance of securities, or other payments, awards or grants in cash, securities
or expressly pursuant to, or the funding of, employment arrangements, stock
options and stock ownership plans approved by the board of directors (or
equivalent governing body) of the Borrower (or any Parent Entity), (iv) loans or
advances to directors, officers, employees, members of management or consultants
(or the estate, heirs, family members, spouse, former spouse, domestic partner
or former domestic partner of any of the foregoing) of Holdings (or any Parent
Entity), the Borrower or any of its Subsidiaries permitted by this Agreement,
(v) the payment of fees and indemnities to directors, officers, employees,
members of management or consultants (or the estate, heirs, family





--------------------------------------------------------------------------------





members, spouse, former spouse, domestic partner or former domestic partner of
any of the foregoing) of Holdings (or any Parent Entity), the Borrower and its
Subsidiaries in accordance with customary practice, (vi) permitted agreements in
existence on the Closing Date and set forth on Schedule 6.10 or any amendment
thereto to the extent such amendment is not adverse to the Lenders in any
material respect, (vii) (x) any employment or severance agreements or
arrangements entered into by the Borrower or any of the Restricted Subsidiaries
in the Ordinary Course of Business, (y) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with employees, officers, directors, members of
management or consultants, and (z) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract or arrangement and
transactions pursuant thereto, (viii) Permitted Restricted Payments and
Permitted Investments, (ix) any purchase by Holdings or any other direct Parent
Entity of or contributions to, the equity capital of the Borrower, (x) payments
by the Borrower or any of the Restricted Subsidiaries made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including in connection with acquisitions or
divestitures, which payments are approved by the majority of the board of
directors (or equivalent governing body) of the Borrower, in good faith, (xi)
transactions among the Borrower and the Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the Ordinary Course of
Business, (xii) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors (or equivalent governing body) of the Borrower from an
accounting, appraisal or investment banking firm, in each case of nationally
recognized form of standing, which letter states that such transaction is on
terms that are no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate, (xiii) the Transactions, including the
payment of all fees, expenses, bonuses and awards (including Transaction Costs)
related to the Transactions, and (xiv) transactions with customers, clients,
suppliers or joint ventures for the purchase or sale of goods and services
entered into in the Ordinary Course of Business.
6.11    Amendments to Subordinated Debt. Amend or modify, or permit the
amendment or modification of, any provision of any Subordinated Debt of the
Borrower or any Restricted Subsidiary with an aggregate outstanding principal
amount in excess of $20,000,000, or any agreement relating thereto, other than
amendments or modifications that are not materially adverse to the Lenders (it
being understood that this Section 6.11 shall not restrict refinancing permitted
by Section 6.6).
6.12    Passive Holding Company. Holdings will not engage in any material
business or conduct any material activities other than (A) ownership and
acquisition of Equity Interests in the Borrower, together with activities
directly related thereto, (B) performance of its obligations under and in
connection with the Loan Documents and the other agreements contemplated hereby,
(C) the incurrence of and performance of its obligations under and in connection
with any other Debt with respect to which it is an issuer or guarantor and the
other agreements contemplated thereby, (D) actions incidental to the
consummation of the Transactions (including the payment of Transaction Costs and
the Specified Distribution), (E) the incurrence of and performance of its
obligations related to other activities referred to in or otherwise permitted
by, this Section 6.12, including the payment by Holdings of dividends or other
distributions (by reduction of capital or otherwise) whether in cash, property,
securities or any combination thereof, with respect to its Equity Interests, or
directly or indirectly redeeming, purchasing, retiring or otherwise acquiring
for value any of its Equity Interests or setting aside any amount for such
purpose, (F) actions required by law to maintain its existence, (G) the payment
of Taxes (including Permitted Tax Distributions) and other customary
obligations, (H) the issuance of any Equity Interests, (I) any transaction
contemplated or referred to in this Section 6 (including guaranteeing Debt or
obligations of the Borrower and its Subsidiaries) and (J) activities incidental
to its maintenance and continuance and to the foregoing activities.
Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
the Borrower (other than (i) Liens created by the Loan Documents, (ii) subject
to the Intercreditor Agreement, Liens created by the documents entered into in
connection with the ABL Facility, (iii) Liens arising by operation of law that
would be permitted under Section 6.2 or (iv) the sale, disposition or other
transfer (whether by purchase and sale, merger, consolidation, liquidation or
otherwise) of the Equity Interests of the Borrower to any Parent Entity that
becomes a Obligor and agrees to be bound by this Section 6.12.





--------------------------------------------------------------------------------





SECTION 7.    

EVENTS OF DEFAULT; REMEDIES ON DEFAULT
7.1    Events of Default. Each of the following shall be an “Event of Default”
hereunder:
(a)    the Obligors fail to pay (i) any principal in respect of the Obligations
when due (whether at stated maturity, upon acceleration or otherwise) or (ii)
any other interest, fees or other amounts within five (5) Business Days of the
date due;
(b)    any representation or warranty of the Borrower or any of its Restricted
Subsidiaries made in connection with any Loan Documents or transactions
contemplated thereby is incorrect or misleading in any material respect when
given;
(c)    any Obligor shall default in the observance or performance of any
agreement contained in Section 5.3(b), Section 5.11 (with respect to the
Borrower’s corporate existence) or Section 6 of this Agreement;
(d)    any Obligor shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 7.1), and such default
shall continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent;
(e)     (i) any Guarantor shall deny in writing that it has any further
liability under the guarantees in Section 10, (ii) other than with respect to
items of Collateral with a value not exceeding $10,000,000 in the aggregate, any
Lien granted to secure the Secured Obligations ceases to be a valid and
perfected Lien (or the priority of such Lien ceases to be in full force and
effect) (to the extent perfection is required hereunder or under any Security
Document), except to the extent that any such loss of validity, perfection or
priority results from the failure of the Administrative Agent to maintain
possession of Collateral requiring perfection through control to the extent such
Collateral was delivered to it under the Security Documents or to file or record
any document delivered to the Administrative Agent for filing or recording to
the extent it is authorized to make such filings under the Loan Documents and
the Administrative Agent and the Borrower have agreed that the Administrative
Agent will be responsible for filing such document and applicable law or (iii)
any material provision of this Agreement or any Security Document ceases to be
in full force and effect or any Obligor denies in writing the enforceability
thereof;
(f)    (i) the Borrower or any of its Restricted Subsidiaries fails to pay when
due (whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions or any waiver or
furtherance thereof) any principal of or interest on any Material Debt, which
failure enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of such Material Debt or any trustee or
agent on their behalf to cause any Material Debt to become due, or to require
the prepayment, repurchase or defeasance thereof, prior to its scheduled
maturity or that is a failure to pay such Material Debt at maturity (in each
case unless such Material Debt has been paid in full or the failure has been
waived or otherwise cured), or (ii) any other breach or default of the Borrower
or any of its Restricted Subsidiaries occurs that results in such Material Debt
becoming due prior to its scheduled maturity (other than, with respect to
Material Debt consisting of obligation under Hedging Agreements, termination
events or equivalent events not relating to the breach by the Borrower or any
Restricted Subsidiary of the terms thereof) (provided that this clause (f)(ii)
shall not apply to secured Debt that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Debt; provided further
that in the case of clause (f)(i) and clause (f)(ii), (x) a breach or default by
the Borrower or any of its Restricted Subsidiaries with respect to the ABL
Facility will not constitute an Event of Default unless (A) such breach or
default has continued for 60 consecutive days or (B) the ABL Administrative
Agent and/or lenders thereunder have demanded repayment of, or otherwise
accelerated, any of the Debt or other obligations thereunder (or terminated
commitments thereunder) and (y) notwithstanding clause (x)





--------------------------------------------------------------------------------





above, a breach or default by the Borrower or any of its Restricted Subsidiaries
under any financial maintenance covenant in the ABL Facility will not constitute
an Event of Default unless the ABL Administrative Agent and/or lenders
thereunder have terminated the commitments thereunder and demanded repayment of,
or otherwise accelerated, Debt or other obligations thereunder);
(g)    any judgment or order for the payment of money is entered against the
Borrower or any of its Restricted Subsidiaries in an amount that exceeds,
individually or cumulatively with all unsatisfied judgments or orders against
the Borrower and all Restricted Subsidiaries, $35,000,000 (net of any insurance
coverage therefor as to which a solvent insurance company has not denied
coverage in writing), and such judgment or order shall not have been paid,
discharged, bonded or vacated or had execution thereof stayed pending appeal
within 60 days after entry or filing thereof;
(h)    an Insolvency Proceeding is commenced by the Borrower or any Significant
Subsidiary; the Borrower or any such Significant Subsidiary makes an offer of
settlement, extension or composition to its unsecured creditors generally; a
trustee is appointed to take possession of any substantial Property of or to
operate any of the business of the Borrower or any such Significant Subsidiary;
an Insolvency Proceeding is commenced against the Borrower or any such
Significant Subsidiary and the Borrower or any such Significant Subsidiary
consents to institution of the proceeding, (it being understood that any
involuntary proceeding, petition or appointment described in this clause (h)
shall not constitute an Event of Default unless such proceeding, petition or
appointment shall continue undismissed for 60 days or an order for relief is
entered in the proceeding, petition or appointment);
(i)    an ERISA Event or similar event with respect to a Foreign Plan shall have
occurred that, when taken either alone or together with all other such ERISA
Events or similar events with respect to Foreign Plans, could reasonably be
expected to result in a Material Adverse Effect; or
(j)    a Change of Control occurs.
7.2    Action in Event of Default. (i) Upon any Event of Default specified in
clause (h) of Section 7.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and (ii) if
any other Event of Default under Section 7.1 occurs, with the consent of the
Required Lenders, the Administrative Agent shall, upon the request of the
Required Lenders, by notice to the Borrower, declare the Commitments to be
terminated and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately terminate and become
due and payable. Except as expressly provided above in this Section 7.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Obligors to the fullest extent permitted by law.
7.3    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral or received upon any enforcement of the Loan Documents in payment of
the Secured Obligations (and in the event the Loans and other Obligations are
accelerated pursuant to Section 7.2, the Administrative Agent shall, from time
to time, apply the proceeds constituting Collateral in payment of the Secured
Obligations) in the following order, subject to the terms of the Intercreditor
Agreement and the other Security Documents:
(a)    First, to the payment of all costs and expenses of any sale, collection
or other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including, without limitation, all reasonable costs and
expenses of every kind incurred in connection with any action taken pursuant to
any Loan Document or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, reasonable
attorneys’ fees and disbursements and any other amount required by any provision
of law (including, without limitation,





--------------------------------------------------------------------------------





Section 9-615(a)(3) of the Uniform Commercial Code)), and all amounts for which
the Administrative Agent is entitled to indemnification hereunder and under the
other Loan Documents and all advances made by the Administrative Agent hereunder
and thereunder for the account of any Obligor (excluding principal and interest
in respect of any Loans extended to such Obligor), and to the payment of all
costs and expenses paid or incurred by the Administrative Agent in connection
with the exercise of any right or remedy hereunder or under the Agreement or any
other Loan Document and to the payment or reimbursement of all indemnification
obligations, fees, costs and expenses owing to the Administrative Agent
hereunder or under the Agreement or any other Loan Document, all in accordance
with the terms hereof or thereof;
(b)    Second, for application by it towards all other Secured Obligations, pro
rata among the Secured Parties according to the amounts of the Secured
Obligations then held by the Secured Parties; provided that no amounts received
from any Obligor shall be applied to any Excluded Swap Obligations with respect
to such Obligor; and
(c)    Third, any balance of such proceeds remaining after all of the Secured
Obligations (other than, with respect to any Obligor, Excluded Swap Obligations
with respect to such Obligor) shall have been satisfied by payment in full in
immediately available funds and the Commitments shall have been terminated, be
paid over to or upon the order of the applicable Obligor or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.
Notwithstanding the foregoing, (a) the amounts received from the Borrower or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Secured Obligations that are Excluded Swap Obligations and (b) Obligations
arising under Cash Management Services and Bank Products shall be excluded from
the application described above if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may reasonably request, from the applicable provider of
Cash Management Services or Bank Products, as the case may be. Each provider of
Cash Management Services or Bank Products not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 8 hereof for itself and
its Affiliates as if a “Lender” party hereto.
7.4    Setoff. At any time during the existence and continuance of an Event of
Default, after acceleration of the Loans, the Administrative Agent, the Lenders,
and any of their Affiliates are authorized, to the fullest extent permitted by
Applicable Law, by each Obligor, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever
currency), funds, claims, obligations, liabilities or other Debt at any time
held or owing by the Administrative Agent, such Lender or such Affiliate to or
for the credit or the account of any Obligor against any Secured Obligations
(other than, with respect to any Obligor, Excluded Swap Obligations with respect
to such Obligor), irrespective of whether or not the Administrative Agent, such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such Secured Obligations may be contingent or
unmatured or are owed to a branch or office of the Administrative Agent, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of the Administrative
Agent, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application.
7.5    Remedies Cumulative; No Waiver.
(a)    Cumulative Rights. All agreements, covenants, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation or substitution of each other. The rights and
remedies of the Administrative Agent and the Lenders are cumulative, may be
exercised at any time and from time to time, concurrently or in any order, and
shall not be exclusive of any other rights or remedies available to the
Administrative Agent and the Lenders by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.





--------------------------------------------------------------------------------





(b)    Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of the Administrative Agent or any Lender to require strict
performance by the Borrower with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise; (b) the making
of any Loan during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by the Administrative Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein.
SECTION 8.    

AGENT
8.1    Appointment, Authority and Duties of the Administrative Agent.
(a)    Appointment and Authority. Each Secured Party hereby irrevocably appoints
and designates the Administrative Agent as the agent of such Secured Party under
this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each
Secured Party hereby authorizes the Administrative Agent to enter into or accept
all documents (including releases) with respect to the Collateral and the rights
of the Secured Parties with respect thereto, including each Security Document
and any other intercreditor arrangements or collateral trust arrangements
contemplated by this Agreement on behalf of and for the benefit of the Lenders
and the other Secured Parties named therein and agrees to be bound by the terms
of each Security Document and any other agreements or documents. Each Secured
Party agrees that any action taken by the Administrative Agent or Required
Lenders in accordance with the provisions of the Loan Documents, and the
exercise by the Administrative Agent or Required Lenders of any rights or
remedies set forth therein, together with all other powers reasonably incidental
thereto, shall be authorized by and binding upon all Secured Parties. Without
limiting the generality of the foregoing, the Administrative Agent shall have
the sole and exclusive authority to (a) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents; (b) execute and deliver as the
Administrative Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document from any
Obligor or other Person; (c) manage, supervise or otherwise deal with
Collateral; and (d) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise. No Secured Party shall have any right individually to take any
Enforcement Action or otherwise exercise any rights or remedies with respect to
any Collateral under the Loan Documents, Applicable Law or otherwise. The duties
of the Administrative Agent shall be ministerial and administrative in nature,
and the Administrative Agent shall not have a fiduciary relationship with any
Secured Party, Participant or other Person, by reason of any Loan Document or
any transaction relating thereto. Each Secured Party hereby irrevocably appoints
and designates the Administrative Agent as the agent of such Secured Party under
this Agreement and the Security Documents, and each such Secured Party
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of the Security Documents,
together with such other powers as are reasonably incidental thereto.
(b)    Duties. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. The conferral upon the Administrative Agent of any right
or power shall not imply a duty to exercise such right, unless instructed to do
so by Required Lenders in accordance with this Agreement.
(c)    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-





--------------------------------------------------------------------------------





agents appointed by the Administrative Agent. The Administrative Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Term
Facility provided for herein as well as activities as the Administrative Agent.
The Administrative Agent, any sub-agent and their Related Parties may consult
with and employ Agent Professionals, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by an Agent Professional.
(d)    Instructions of Required Lenders. The rights and remedies conferred upon
the Administrative Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law. The
Administrative Agent may request instructions from Required Lenders or other
Secured Parties with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Secured Parties of their indemnification obligations against all Claims
that could be incurred by the Administrative Agent in connection with any act.
The Administrative Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting in
accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of specific Lenders or Secured Parties
shall be required to the extent provided in Section 11.1. In no event shall the
Administrative Agent be required to take any action that, in its opinion, is
contrary to Applicable Law or any Loan Documents or could subject any
Administrative Agent Indemnitee to personal liability.
8.2    Possession of Collateral. The Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify the
Administrative Agent thereof and, promptly upon the Administrative Agent’s
request, deliver such Collateral to the Administrative Agent or otherwise deal
with it in accordance with the Administrative Agent’s instructions.
8.3    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely upon, shall be fully protected in, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, telefax, telegram, telecopy, internet or intranet website posting or
other distribution) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and upon the advice and statements of
Agent Professionals (including counsel to Holdings or the Borrower). The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with Agent Professionals (who
may be legal counsel for the Borrower) selected by it, and shall not be liable
for any action taken or not taken by it in accordance with the advice of any
such Agent Professional. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all





--------------------------------------------------------------------------------





the Lenders and all future holders of the Loans. The Administrative Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any such delay in acting.
8.4    Action upon Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, or of
any failure to satisfy any conditions in Section 3, unless the Administrative
Agent has received written notice from the Borrower or Required Lenders
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default” or specifying the failure of a
condition, as applicable. If any Lender acquires knowledge of a Default, Event
of Default or failure of such conditions, it shall promptly notify the
Administrative Agent and the other Lenders thereof in writing. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders. Each Secured Party agrees that, except with the
written consent of the Required Lenders, it will not take any Enforcement
Action, accelerate Obligations, or exercise any right that it might otherwise
have under Applicable Law to credit bid at foreclosure sales, UCC or other
similar dispositions of Collateral or to assert any rights relating to any
Collateral.
8.5    Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth in the Loan Documents. No Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document or any certificate, report, statement
or other document referred to or provided for in, or received by the Agents
under or in connection with, this Agreement or any other Loan Document (except
to the extent that any of the foregoing are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from its or such
person’s own gross negligence, willful misconduct, bad faith or material breach
of the Loan Documents but in no event, to include any liability for special,
indirect, consequential or punitive damages) or (ii) responsible in any manner
to any of the Lenders or the Borrower for (or have any duty to ascertain or
acquire into) any recitals, statements, information, representations or
warranties made by any Obligor, any officer thereof or any Lender contained in
this Agreement, any other Loan Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the Agents
under or in connection with, this Agreement or any other Loan Document or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement or any other Loan Document or for any failure of any Obligor a
party thereto to perform its obligations hereunder or thereunder or the
genuineness, enforceability, collectability, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectability of any Secured
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor. The
Agents shall not (x) be subject to any fiduciary or other implied duties
regardless of whether a Default or Event of Default has occurred and is
continuing and (y) except as expressly set forth in the Loan Documents, have any
duty to disclose, nor shall it be liable for the failure to disclose, any
information relating to Holdings, the Borrower or any Subsidiary that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its affiliates in any capacity. The Agents shall not be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any
Obligor.
8.6    Successor Administrative Agent and Co-Administrative Agents.
(a)    Resignation; Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon thirty (30) days’ notice to the Lenders and
the Borrower. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.1(a) or 7.1(h)
(solely with respect to the Borrower) shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or





--------------------------------------------------------------------------------





delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above; provided that nothing herein shall require that the
Administrative Agent resign or retire from its role as collateral agent under
any Security Document, if any, whether referred to therein as administrative
agent, collateral agent or any analogous term therein unless determined by the
Administrative Agent in its sole discretion. If the person serving as
Administrative Agent becomes the subject of an Insolvency Proceeding, the
Borrower may, to the extent permitted by applicable law, by notice in writing to
the Administrative Agent, remove such person as Administrative Agent and, in
consultation with the Required Lenders, appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal
nonetheless shall become effective in accordance with such notice on the Removal
Effective Date. After any retiring Administrative Agent’s resignation as
Administrative Agent or the removal of any Administrative Agent, the provisions
of this Section 8 shall inure to its benefit and to the benefit of its officers,
directors, employees, agents, attorneys-in-fact and affiliates as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents. Any successor to JPMorgan Chase Bank,
N.A. by merger or acquisition of stock or this loan shall continue to be the
Administrative Agent hereunder without further act on the part of the parties
hereto, unless such successor resigns as provided above.
(b)    Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If the
Administrative Agent believes that it may be limited in the exercise of any
rights or remedies under the Loan Documents due to any Applicable Law, the
Administrative Agent may appoint, subject to the approval of the Borrower (such
approval not to be unreasonably withheld or delayed), an additional Person who
is not so limited, as a separate collateral agent or co-collateral agent. If the
Administrative Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to the Administrative Agent under the
Loan Documents shall also be vested in such separate agent. The parties
acknowledge that the Administrative Agent is acting as collateral agent for the
Secured Parties with respect to the Collateral and the Secured Parties hereby
appoint the Administrative Agent to act in such capacity. The Secured Parties
shall execute and deliver such documents as the Administrative Agent deems
appropriate to vest any rights or remedies in such agent.
8.7    Due Diligence and Non-Reliance. Each Lender expressly acknowledges that
no Agent nor any of its respective officers, directors, employees, agents,
attorneys in fact or affiliates has made any representations or warranties to it
and that no act by the Agents hereafter taken, including any review of the
affairs of any Obligor or any affiliate of any Obligor, shall be deemed to
constitute any representation or warranty by the Agents to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon the Agents or any other Lenders, and based upon such documents, information
and analyses as it has deemed appropriate, made its own appraisal of an
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Obligors and their affiliates and made its
own decision to make its Loans hereunder and enter into this Agreement. Each
Secured Party has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Obligors. Each Secured Party acknowledges and agrees
that the other Secured Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Secured Obligations. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such financial
statements, documents and information as it shall deem appropriate at the time,
continue to make and rely upon its own credit analysis, appraisals and decisions
in making Loans and in taking or not taking action under this Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Obligors and their





--------------------------------------------------------------------------------





affiliates. Except for notices, reports and other information and documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any Secured Party with any notices, reports, certificates, credit or
other information concerning the business, affairs, operations, property,
condition (financial or otherwise), prospects, creditworthiness or Properties of
any Obligor or any affiliate of any Obligor that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.
8.8    Indemnifications. The Lenders agree to indemnify each Agent and each
Joint Lead Arranger in its capacity as such (to the extent not reimbursed by
Holdings or the Borrower and without limiting the obligation of Holdings or the
Borrower to do so), each in an amount equal to its pro rata share (based on the
respective principal amounts of its outstanding Loans)) thereof, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or Joint Lead
Arranger in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or Joint Lead Arranger under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or Joint Lead Arranger’s gross
negligence or willful misconduct. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder.
8.9    The Agents in Their Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Obligor as though such Agent were not an Agent. With respect
to its Loans made or renewed by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity, to the extent
applicable.
8.10    Agent Titles. Each Lender, other than JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent, that is designated (on the cover page of this
Agreement or otherwise) as an “Agent,” “Joint Lead Arranger,” “Joint
Bookrunner,” “Syndication Agent” or “Documentation Agent” of any type shall not
have any right, power, responsibility or duty under any Loan Documents other
than those applicable to all Lenders, and shall in no event be deemed to have
any fiduciary relationship with any other Lender.
8.11    Survival. This Section 8 shall survive Full Payment of the Obligations.
Other than Sections 8.1, 8.4 and 8.6, this Section 8 does not confer any rights
or benefits upon Borrower or any other Person. As between Borrower and
Administrative Agent, any action that the Administrative Agent may take under
any Loan Documents or with respect to any Obligations shall be conclusively
presumed to have been authorized and directed by Secured Parties.
8.12    Withholding Tax. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.17, each Lender shall indemnify and hold harmless the
Administrative Agent against, within ten (10) days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other





--------------------------------------------------------------------------------





Loan Document against any amount due the Administrative Agent under this Section
8.12. The agreements in this Section 8.12 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.
8.13    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Obligor, that at least one of the following is and will be true: (i) such Lender
is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans or the Commitments, (ii) the transaction exemption set forth in
one or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Obligor, that: (i) none of the Agents
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto), (ii) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations), (iv) the Person making the investment
decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder,
and (v) no fee or other compensation is being paid directly to the Agents or any
of their respective Affiliates for investment advice (as opposed to other
services) in connection with the Loans, the Commitments or this Agreement.





--------------------------------------------------------------------------------





(c)    The Agents hereby inform the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans or the Commitments for an
amount less than the amount being paid for an interest in the Loans or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 9.    

SUCCESSORS AND ASSIGNS
9.1    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as otherwise permitted by Section 6.7
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.1. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section 9.1), and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    (%4) Subject to the conditions set forth in clause (ii) below, any Lender
may assign to one (1) or more Eligible Assignees (other than to any Disqualified
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loans at the time owing to it); provided,
however, that pro rata assignments among different Classes of Loans shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(%5)    the Borrower; provided that (1) no consent of the Borrower shall be
required (i) if an Event of Default under Section 7.1(a) or (with respect to the
Borrower only) Section 7.1(h) has occurred and is continuing and (ii) with
respect to an assignment in respect of a Term Facility, if such assignment is to
a Lender, an Affiliate of a Lender or a Related Fund in respect of a Lender (for
purposes of clarity, it is understood that no assignment may be made to a
Disqualified Institution) and (2) the Borrower shall be deemed to have consented
to any such assignment of any Term Loans unless it has objected thereto by
written notice to the Administrative Agent within fifteen (15) Business Days
after receiving written notice thereof; and
(%5)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required with respect to an assignment in respect of a Term
Facility, if such assignment is to a Lender, an Affiliate of a Lender or a
Related Fund in respect of a Lender (for purposes of clarity, it is understood
that no assignment may be made to a Disqualified Institution).
(%4)    Assignments shall be subject to the following additional conditions:
(%5)    except in the case of an assignment to a Lender, an affiliate of a
Lender or Related Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans





--------------------------------------------------------------------------------





of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $250,000, unless each of the
Borrower and the Administrative Agent otherwise consent; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Related Funds, if any;
(%5)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance together with a processing and
recordation fee of $3,500 (unless waived by the Administrative Agent in its sole
discretion); and
(%5)    the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms.
(%4)    Subject to acceptance and recording thereof pursuant to clause (b)(v)
below and subject to clause (f) below, from and after the effective date
specified in each Assignment and Acceptance the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 11.2). Upon
request and surrender by the assigning Lender of its Note, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.1 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section 9.1.
(%4)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount of the Loans (and stated interest
thereon) owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender (with respect to any entry related to such Lender’s
Loans), at any reasonable time and from time to time upon reasonable prior
notice.
(%4)    Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an Eligible Assignee (subject to clause (f)), the
Eligible Assignee’s completed Administrative Questionnaire (unless the Eligible
Assignee shall already be a Lender hereunder) and any applicable tax forms, and
any written consent to such assignment required by clause (i) above, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment, whether or not
evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this clause
(v).
(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one (1) or more banks or other
entities (other than to any Disqualified Institution) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that requires the consent





--------------------------------------------------------------------------------





of each Lender directly affected thereby pursuant to Section 11.1. Subject to
paragraph (c)(ii) of this Section 9.1, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations with respect thereto including, for the
avoidance of doubt, Section 2.19(a) and (b)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 9.1. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.4 as though it were a Lender; provided
such Participant shall be subject to Section 2.18(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Loans or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such Loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(%4)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (not to be unreasonably withheld or delayed), which
written consent shall specifically acknowledge that such consent is pursuant to
this Section 9.1(c)(ii).
(d)    Any Lender may at any time, without the consent of or notice to the
Administrative Agent or the Borrower, pledge or assign a security interest in
all or any portion of its rights under this Agreement (other than to a
Disqualified Institution or a natural person) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank, and this Section 9.1 shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee (including any Eligible
Assignee) for such Lender as a party hereto.
(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.
(f)    If any assignment or participation under this Section 9.1 is made to any
Person that is a Disqualified Institution, then, notwithstanding any other
provision of this Agreement (1) the Borrower may, at the Borrower’s sole expense
and effort, upon notice to such Person and the Administrative Agent, (A)
terminate any Commitment of such Person and repay all obligations of the
Borrower owing to such Person, (B) in the case of any outstanding Term Loans,
held by such Person, purchase such Term Loans by paying the lesser of (I) par
and (II) the amount that such Person paid to acquire such Term Loans, plus
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and/or (C) require such Person to assign, without recourse (in
accordance with and subject to the restrictions contained in this Section 9.1),
all of its interests, rights and obligations under this Agreement to one or more
Eligible Assignees; provided that in the case of clause (C) above, the relevant
assignment shall otherwise comply with this Section 9.1 (except that no
registration and processing fee required under this Section 9.1 shall be
required with respect to any assignment pursuant to this paragraph); (ii) the
Loans and Commitments held by such Person shall be deemed not to be outstanding
for purposes of any amendment, waiver or consent hereunder, and such Person
shall not be permitted to attend meetings of the Lenders or receive information
prepared by the Administrative Agent or any Lender in connection with this
Agreement and will not be permitted to attend or participate in conference calls
or meetings attended solely by the Lenders and the Administrative Agent, (iii)
such Person shall be otherwise deemed to be a Defaulting Lender, and (iv) in no
event shall such Person be entitled to receive amounts set forth in Section
2.13(d). Each Lender acknowledges and agrees that Holdings and its subsidiaries
will suffer irreparable harm if such Lender breaches any obligation under this
Section 9.1 insofar as





--------------------------------------------------------------------------------





such obligation relates to any assignment, participation or pledge to any
Disqualified Institution without the Borrower’s prior written consent and,
therefore, each Lender agrees that Holdings and/or the Borrower may seek to
obtain specific performance or other equitable or injunctive relief to enforce
this Section 9.1(f) against such Lender with respect to such breach without
posting a bond or presenting evidence of irreparable harm. Nothing in this
Section 9.1(f) shall be deemed to prejudice any rights or remedies the Borrower
may otherwise have at law or equity; provided that the Administrative Agent, in
its capacity as such, shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions (other than with
respect to updating the list with names of Disqualified Institutions provided in
writing to the Administrative Agent in accordance with the definition of
“Disqualified Institution” or providing the list (with such updates) upon
request in accordance with this Section 9.1). Without limiting the generality of
the foregoing, the Administrative Agent, in its capacity as such, shall not ‎(i)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Institution
or (ii) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
‎Disqualified Institution. Each Lender acknowledges and agrees that the Borrower
would suffer irreparable harm if such Lender breaches any of its obligations
under Sections 9.1(a) or 9.1(d) insofar as such Sections relate to any
assignment, participation or pledge to a Disqualified Institution without the
Borrower’s prior written consent. Additionally, each Lender agrees that the
Borrower may seek to obtain specific performance or other equitable or
injunctive relief to enforce this Section 9.1(f) against such Lender with
respect to such breach without posting a bond or presenting evidence of
irreparable harm.


(g)    [Reserved].
(h)    If the Borrower wishes to replace all Loans with ones having different
terms, it shall have the option, with the consent of the Administrative Agent
and subject to at least three (3) Business Days’ advance notice to the Lenders,
instead of prepaying the Loans to (i) require the Lenders to assign the Loans to
the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 11.1 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 2.19). Pursuant to any such assignment,
all Loans shall be purchased at par, accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 9.5. By
receiving such purchase price, the Lenders shall automatically be deemed to have
assigned the Loans pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.
(i)    Notwithstanding anything to the contrary contained herein, (x) any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to an Affiliated Lender (other than
Holdings or any of its Subsidiaries) and (y) Holdings, the Borrower and any of
its Subsidiaries may, from time to time, purchase or prepay Loans, in each case,
on a non-pro rata basis through (1) Dutch auction procedures open to all
applicable Lenders on a pro rata basis in accordance with customary procedures
to be agreed between the Borrower and the Administrative Agent (or other
applicable agent managing such auction) or (2) open market purchases, in each
case with respect to clauses (x) and (y) of this Section 9.1(i), without the
consent of the Administrative Agent; provided that:
(i)    any Loans acquired by Holdings, the Borrower or any of its Subsidiaries
(other than any such purchase pursuant to Section 9.1(f)) shall be retired and
cancelled promptly upon the acquisition thereof;
(ii)    any Loans acquired by any Affiliated Lender may (but shall not be
required to) be contributed to Holdings or any of its Subsidiaries for purposes
of cancellation of such Debt (it being understood that such Loans shall be
retired and cancelled immediately and automatically upon such contribution);





--------------------------------------------------------------------------------





(iii)    in connection with any Dutch auction, such Affiliated Lender shall
either (x) provide, as of the date of the effectiveness of such purchase, a
customary representation and warranty that there is no material non-public
information with respect to Holdings, the Borrower, its Subsidiaries or their
respective securities at such time that (A) has not been disclosed to the
assigning Lender prior to such date and (B) could reasonably be expected to have
a material effect upon, or otherwise be material to, a Lender’s decision to
assign Loans to such Affiliated Lender (in each case other than because such
assigning Lender does not wish to receive material non-public information with
respect to Holdings, the Borrower, its Subsidiaries or their respective
securities) or (y) disclose to the assigning Lender of such Loans that it cannot
make such representations;
(iv)    each Affiliated Lender shall identify itself as such in the applicable
Assignment and Acceptance;
(v)    after giving effect to such assignment and to all other assignments with
all Affiliated Lenders, the aggregate principal amount of all Loans then held by
all Affiliated Lenders shall not exceed 25% of the aggregate unpaid principal
amount of the Loans then outstanding (after giving effect to any substantially
simultaneous cancellations thereof);
(vi)    in connection with any assignment effected pursuant to a Dutch auction
conducted by Holdings, the Borrower or any of the Restricted Subsidiaries, (A)
Debt under the ABL Facility shall not be utilized to fund such assignment and
(B) no Default or Event of Default shall have occurred and be continuing
immediately before and after giving effect to such assignment;
(vii)    by its acquisition of Loans, an Affiliated Lender shall be deemed to
have acknowledged and agreed that:
(A)    the Loans held by such Affiliated Lender shall be disregarded in both the
numerator and denominator in the calculation of any Required Lenders vote,
except that such Affiliated Lender shall have the right to vote (and the loans
held by such Affiliated Lender shall not be so disregarded) with respect to any
amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all affected Lenders, as the case may be; provided that no
amendment, modification, waiver, consent or other action shall (1)
disproportionately affect such Affiliated Lender in its capacity as a Lender as
compared to other Lenders that are not Affiliated Lenders or (2) deprive any
Affiliated Lender of its share of any payments which the Lenders are entitled to
share on a pro rata basis hereunder, in each case without consent of such
Affiliated Lender;
(B)    the Administrative Agent shall vote on behalf of such Affiliated Lender
in the event that any proceeding under Section 1126 or 1129 of the Bankruptcy
Code or any comparable provision under any other insolvency, bankruptcy, debtor
relief or debt adjustment law shall be instituted by or against the Borrower or
any Restricted Subsidiary, or, alternatively, to the extent that the foregoing
is deemed unenforceable for any reason, such Affiliated Lender shall vote in
such proceedings in the same proportion as the allocation of voting with respect
to such matter by those Lenders who are not Affiliated Lenders, in each case
except to the extent that any plan of reorganization proposes to treat the
obligations held by such Affiliated Lender in a disproportionate adverse manner
to such Affiliated Lender than the proposed treatment of similar obligations
held by Lenders that are not Affiliated Lenders;
(C)    Affiliated Lenders, solely in their capacity as an Affiliated Lender,
will not be entitled to (i) attend (including by telephone) any meeting or
discussions (or portion thereof) among the Administrative Agent or any Lender or
among Lenders to which the Obligors or their representatives are not invited,
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one (1) or
more Lenders, except to the extent such information or materials have been made





--------------------------------------------------------------------------------





available to any Obligor or its representatives (and in any case, other than the
right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders pursuant to
Section 2) or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent with respect to any
duties or obligations or alleged duties or obligations of the Administrative
Agent under the Loan Documents (except with respect to rights expressly retained
under this Section 9.1(i) which are not so waived); and
(D)    it shall not have any right to receive advice of counsel to the
Administrative Agent or to Lenders other than Affiliated Lenders or to challenge
the Lenders’ attorney-client privilege.
(j)    Notwithstanding anything to the contrary contained herein, any Lender
may, at any time, assign all or a portion of its rights and obligations under
this Agreement in respect of its Loans to a Debt Fund Affiliate and any Debt
Fund Affiliate may, from time to time, purchase Loans on a non-pro rata basis
through Dutch auction procedures open to all applicable Lenders on a pro rata
basis pursuant to customary procedures to be agreed between the Debt Fund
Affiliate and the Administrative Agent (or other applicable agent managing such
auction) or open market; provided that Debt Fund Affiliates shall not account
for more than 49.9% of the amounts included in determining whether the Required
Lenders have consented to any amendment, modification or waiver pursuant to
Section 11.1.
SECTION 10.    

GUARANTEE
10.1    The Guarantee. The Guarantors hereby guarantee to each Lender and the
Administrative Agent and their respective successors and permitted assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations. The Guarantors hereby further agree that
if the Borrower shall fail to pay in full when due (whether at stated maturity,
by acceleration or otherwise) any of the Secured Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Secured
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.1 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.1, or otherwise
under this Guaranty, as it relates to such other Obligor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until the termination of this
Guaranty in accordance with Section 10.2 hereof. Each Qualified ECP Guarantor
intends that this Section 10.1 constitute, and this Section 10.1 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
10.2    Obligations Unconditional. The obligations of the Guarantors under
Section 10.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, the other
Loan Documents or any other agreement or instrument referred to herein or
therein or reasonably related thereto, or any substitution, release or exchange
of any other guarantee of or security for any of the Secured Obligations, and,
to the fullest extent permitted by Applicable Law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than a defense of Full
Payment), it being the intent of this Section 10.2 that the obligations of the
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Without limiting the generality of





--------------------------------------------------------------------------------





the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Guarantors hereunder,
which shall remain absolute and unconditional as described above:
(i)    at any time or from time to time, without notice to such Guarantors, the
time for any performance of or compliance with any of the Secured Obligations
shall be extended, or such performance or compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions hereof or of the
other Loan Documents or any other agreement or instrument referred to herein or
therein or reasonably related thereto shall be done or omitted;
(iii)    the maturity of any of the Secured Obligations shall be accelerated, or
any of the Secured Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Secured Obligations or any security therefor shall
be released or exchanged in whole or in part or otherwise dealt with; or
(iv)    any Lien or security interest granted to, or in favor of, the
Administrative Agent, or any Lender or the Lenders as security for any of the
Secured Obligations shall fail to be perfected.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against the
Borrower hereunder or under the other Loan Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Secured Obligations.
10.3    Reinstatement. The obligations of the Guarantors under this Section 10
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Secured Obligations is
rescinded or must be otherwise restored by any holder of any of the Secured
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender pursuant to Section 11.2.
10.4    Subrogation. Until such time as the Full Payment of the Obligations,
each of the Guarantors hereby agrees not to enforce any rights of subrogation or
contribution, whether arising by contract or operation of law (including,
without limitation, any such right arising under the Bankruptcy Code) or
otherwise by reason of any payment by it pursuant to the provisions of this
Section 10.
10.5    Remedies. The Guarantors agree that, as between the Guarantors and the
Lenders, the Obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 7.2 (and shall be deemed to
have become automatically due and payable to the extent set forth as so in
Section 7.2) for purposes of Section 10.1 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such Obligations from
becoming automatically due and payable) as against the Borrower and that, in the
event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by the Borrower) shall forthwith become due and payable by the Guarantors for
purposes of Section 10.1.
10.6    Continuing Guarantee. The guarantee in this Section 10 is a continuing
guarantee and shall apply to all Secured Obligations whenever arising.
10.7    General Limitation on Amount of Secured Obligations Guaranteed. In any
action or proceeding involving any state, Federal or non-U.S. corporate law, or
any state, Federal or non-U.S. bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if any portion of the
obligations of the Guarantors under Section 10.1 would otherwise be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under Section
10.1, then,





--------------------------------------------------------------------------------





notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, any Lender, the
Administrative Agent or other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.
SECTION 11.    

MISCELLANEOUS
11.1    Consents, Amendments and Waivers.
(a)    No failure or delay of the Administrative Agent or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Obligor therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on Holdings,
the Borrower or any other Obligor in any case shall entitle such person to any
other or further notice or demand in similar or other circumstances.
(b)    Except as provided in Section 2.22 with respect to any Incremental Term
Facility, Section 2.23 with respect with respect to any Extension and Section
11.1(d) with respect to any Replacement Term Loans, neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrower and
the Required Lenders (except as otherwise provided below) and (y) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each party thereto and the Administrative Agent and consented to
by the Required Lenders; provided, however, that no such agreement shall:
(i)    reduce or forgive the principal amount of any Loan, or extend the
scheduled date of any interest or fee payable hereunder or the date of any
scheduled amortization payment in respect of any Loan (in each case, other than
the extension for administrative convenience) without the prior written consent
of each Lender directly and adversely affected thereby (but not the consent of
the Required Lenders),
(ii)    reduce the stated rate of interest or fees payable hereunder, except in
connection with waiver of a post-default increase in interest (which shall be
effective with the consent of the Required Lenders (and shall not require the
consent of each directly and adversely affected Lender)) without the prior
written consent of each Lender directly and adversely affected thereby (and not
the Required Lenders),
(iii)    extend any scheduled final maturity of any Loan owed to a Lender,
without the prior written consent of such Lender (but not the consent of the
Required Lenders),
(iv)    increase the amount (other than in connection with the Incremental Term
Facility) or extend the expiration of any Lender’s Commitment without the prior
written consent of each Lender directly and adversely affected thereby (but not
the consent of the Required Lenders) (it being understood that waivers of
conditions precedent, covenants, Defaults, Events of Default or mandatory
prepayments shall not constitute any such extension),
(v)    except to the extent necessary to give effect to the express intentions
of this Agreement (including Sections 2.22, 2.23, 9.1 and 11.1(d) and the last
paragraph of this Section 11.1(b)), which, in respect of any amendment or
modification to effect such express intentions, shall be effective with the
consent of the Required Lenders, amend or modify the provisions of
Section 2.18(b) or (c) of this





--------------------------------------------------------------------------------





Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
directly and adversely affected thereby,
(vi)    amend or modify the provisions of Section 11.1(a), (b) or (c) or reduce
the voting percentage set forth in the definition of “Required Lenders,” or any
other provision hereof specifying the number of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the prior written consent of each Lender directly and
adversely affected thereby (it being understood that Incremental Term Loans,
Extended Term Loans, Replacement Term Loans and additional extensions of credit
approved by the Required Lenders pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Term B Loans are included on the Amendment No. 1 Effective Date), or
(vii)    release all or substantially all the Collateral, or release all or
substantially all of the value of the guarantees of the Obligations by the
Guarantors (except as expressly provided in the Loan Documents) under the
Security Documents, without the prior written consent of each Lender,
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section 11.1 and any
consent by any Lender pursuant to this Section 11.1 shall bind any successor or
assignee of such Lender. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except pursuant to clauses (i) through (v) above.
Notwithstanding the foregoing (and notwithstanding Section 2.22 with respect to
Incremental Term Loans, Section 2.23 with respect to Extended Term Loans or
Section 11.1(d) with respect to Replacement Term Loans), this Agreement may be
amended (or amended and restated), supplemented or modified, with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new Loans.
(c)    Without the consent of any Lender, the Obligors and the Administrative
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.
(d)    Notwithstanding the foregoing, this Agreement may be amended with the
written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Loans (such Loans, the “Replaced Term Loans”) with a replacement
term loan hereunder (“Replacement Term Loans”); provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Replaced Term Loans (plus (x) the amount permitted
under any basket hereunder and plus (y) the amount of accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions and expenses, associated therewith), (ii) the terms of
Replacement Term Loans are (x) not (excluding pricing, fees, rate floors,
premiums and optional prepayment or redemption terms), taken as a whole,
materially more favorable to the lenders providing such Replacement Term Loans
than those applicable to the Replaced Term Loans (other than any covenants or
other provisions applicable only to periods after the Final Maturity Date (as of
the date of incurrence of such Replacement Term Loans)) or (y) current market
terms for such Replacement Term Loans, (iii) such Replacement Term Loans has a
final maturity date equal to or later than the





--------------------------------------------------------------------------------





final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, such Replaced Term Loans
at the time of such refinancing and (iv) any Lender or, with the consent of the
Borrower and, to the extent such consent would be required under Section 9.1
with respect to an assignment of Loans to such person, the consent of the
Administrative Agent (which consent shall not be unreasonably withheld), any
person that would be an Eligible Assignee (other than to any Disqualified
Institution or any natural person) may provide such Replacement Term Loans;
provided further that (i) any Non-Debt Fund Affiliate shall be permitted
(without Administrative Agent consent) to provide such Replacement Term Loans,
it being understood that in connection with such Replacement Term Loans, any
such Non-Debt Fund Affiliate, as applicable, shall be subject to the
restrictions applicable to such persons under Section 9.1 as if such Replacement
Term Loans were Term B Loans and (ii) any Debt Fund Affiliate shall be permitted
to provide any Replacement Term Loans; provided that in connection therewith,
such Debt Fund Affiliate shall be subject to the restrictions applicable to Debt
Fund Affiliates under Section 9.1.
(e)    Notwithstanding anything to the contrary contained in this Section 11.1
or any Loan Document, (i) the Borrower and the Administrative Agent may, without
the input or consent of any other Lender, effect amendments to this Agreement
and the other Loan Documents as may be necessary in the reasonable opinion of
the Borrower and the Administrative Agent to effect the provisions of
Section 2.21, 2.22, 2.23, 9.1(f), (i) or (j) or 11.1(d), (ii) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and (iii) guarantees, collateral security
documents and related documents executed by Holdings or its Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.
(f)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any bankruptcy plan, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such bankruptcy plan, (2) if such Disqualified
Institution does vote on such bankruptcy plan notwithstanding the restriction in
the foregoing clause (1), such vote will be deemed not to be in good faith and
shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other debtor relief laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such bankruptcy plan in accordance with Section 1126(c) of the Bankruptcy Code
(or any similar provision in any other debtor relief laws) and (3) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2). Notwithstanding anything to the contrary contained in this
Agreement, a Disqualified Institution or an Affiliate of a Disqualified
Institution shall not have the right (unless waived by the Borrower) to receive
information in respect of Holdings and its Subsidiaries provided by or on behalf
of the Borrower to Lenders hereunder other than any such information that is
provided for distribution to Public Lenders. Any such Disqualified Institution
or Affiliate of a Disqualified Institution described in the foregoing sentence
that is designated in writing by the Borrower to the Administrative Agent (who
shall promptly provide notice thereof to the Lenders) as not being eligible to
receive information in respect of Holdings and its Subsidiaries provided by or
on behalf of the Borrower to Lenders hereunder other than any such information
that is provided for distribution to Public Lenders shall constitute a
“Designated Competitor Affiliate.”
11.2    Indemnification and Expenses. Each Obligor will indemnify each Agent,
the Lenders, each of their affiliates, and the officers, directors, employees,
advisors, agents, controlling persons and other representatives





--------------------------------------------------------------------------------





of the foregoing (the “Indemnified Parties”), and hold them harmless from and
against all losses, claims, damages and liabilities, and any expenses of a third
party that may be awarded against any of them, and reimburse the Indemnified
Parties for reasonable, documented and invoiced out-of-pocket expenses (but
limited, in the case of legal fees and expenses, to the reasonable and
documented fees of one firm of counsel for all Indemnified Parties, taken as a
whole, and, if reasonably necessary, one firm of local counsel in any relevant
jurisdiction (which may include a single counsel acting in multiple
jurisdictions) to all Indemnified Parties, taken as a whole (and, solely in the
case of a conflict of interest, where the Indemnified Party affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of one firm of counsel to all such affected Indemnified Parties, taken
as a whole)) of any such Indemnified Party arising out of or relating to (a) any
litigation, investigation or other proceeding (regardless of whether such
Indemnified Party is a party thereto and whether or not such proceedings are
brought by the Borrower, its equity holders, its Affiliates, creditors or any
other third person) that relates to the Transactions, including the financing
contemplated hereby and in the other Loan Documents and the use or intended use
of proceeds thereof, or (b) any Environmental Claims that may be incurred or
asserted against any Indemnified Party arising from any actual or alleged
presence or Release or threatened Release of Hazardous Materials on, at, under
or from any property owned, leased or operated by the Borrower at any time, or
any Environmental Claim related in any way to the Borrower or Restricted
Subsidiary; provided that no Indemnified Person will be indemnified for any
loss, claim, damage, liability or expense to the extent it has resulted from (i)
the gross negligence, bad faith or willful misconduct of such Indemnified Party
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach of the Loan Documents by any
such Indemnified Party (as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) any dispute solely among Indemnified
Parties and not arising out of or in connection with any act or omission of the
Borrower or its Subsidiaries or the Sponsor (other than a dispute involving
claims against any Agent in its capacity as such). Notwithstanding the
foregoing, each Indemnified Party shall be obligated to refund and return any
and all amounts paid by the Borrower to such Indemnified Person for fees,
expenses or damages to the extent that such Indemnified Party is not entitled to
payment of such amounts in accordance with the terms hereof. The Borrower shall
pay all reasonable, documented and invoiced out-of-pocket costs and expenses of
the Agents associated with the syndication of the Loans and the preparation,
execution and delivery, administration, amendment, modification, waiver and/or
enforcement of the Loan Documents and Extraordinary Expenses and limited
(notwithstanding anything to the contrary herein), in the case of legal fees and
expenses, to the reasonable fees, disbursements and other charges of one firm of
counsel to the Agents (and, if reasonably necessary, one firm of local counsel
in any relevant jurisdiction); provided that, such costs and expenses shall be
payable within 30 days of a written demand therefor, together with backup
documentation supporting such reimbursement request. This Section 11.2 shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
11.3    Notices and Communications.
(a)    Notice Address. Except in the case of notices and other communications
expressly permitted to be given by telephone, (and except as provided in
subsection (b) below), notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or other electronic
transmission (including “.pdf” or “.tif”) pursuant to the terms of this
Agreement, as follows:
if to any Obligor, to

Milacron LLC
3010 Disney Street
Cincinnati, OH 45209
Attention: Hugh O’Donnell, Vice President
Telecopier: (513) 487-5086
Electronic Address: Hugh_odonnell@milacron.com
with a copy to







--------------------------------------------------------------------------------





Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036-8704
Attention: Jay Kim
Telecopier: (646) 728-1667
Electronic Address: jay.kim@ropesgray.com
if to the Administrative Agent, to

JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road and Aisha Lawani
Ops Building 2, 3rd Floor
Newark, DE 19713-2107
Attention: Brittany Duffy
Telecopier: 302-634-3301
Electronic Address: Brittany.duffy@jpmchase.com and Aisha.o.lawani@jpmchase.com
with a copy to

JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 24
New York, NY 10179
Attention: Matthew Massie
Telecopier: 212-270-5100
Electronic Address: matthew.massie@jpmorgan.com
if to a Lender, to it at the address, fax number or electronic address set forth
on Schedule II or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto.
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Section 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided further that approval of such
procedures may be limited to particular notices or communications.
(c)    Non-Conforming Communications. All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service, sent by fax or (to the extent permitted by
paragraph (b) above) electronic means or on the date five (5) Business Days
after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 11.3 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 11.3.
(d)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT AND ITS RELATED PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties have any liability to Holdings, the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind





--------------------------------------------------------------------------------





(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from (i) the gross negligence, bad faith or willful
misconduct of the Administrative Agent or its Related Parties or (ii) a material
breach of the Loan Documents by the Administrative Agent or any of its Related
Parties; provided, however, that in no event shall the Administrative Agent or
any of its Related Parties have any liability to Holdings, the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(e)    Change of Address, Etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
11.4    Credit Inquiries. Each Obligor hereby authorizes the Administrative
Agent and the Lenders (but they shall have no obligation) to respond to usual
and customary credit inquiries from third parties concerning any Obligor;
provided that obligations of Section 11.11 shall remain in full force and
effect.
11.5    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal, or otherwise
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal, or unenforceable
provisions.
11.6    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control; provided that this
Section 11.6 shall be subject to Section 11.18).
11.7    Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when the
Administrative Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means (including “.pdf” or “.tif” format) shall be effective as
delivery of a manually executed counterpart of such agreement.
11.8    Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
11.9    Relationship with the Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. Nothing in this Agreement and no action of
the Administrative Agent, the Lenders or any other Secured Party pursuant to the
Loan Documents or otherwise shall be deemed to constitute the Administrative
Agent and any Secured Party to be a partnership, association, joint venture or
any other kind of entity, nor to constitute control of the Borrower.





--------------------------------------------------------------------------------





11.10    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, the Borrower acknowledge
and agree that (a)(i) this credit facility and any related arranging or other
services by the Administrative Agent, any Lender, any of their Affiliates or any
arranger are arm’s-length commercial transactions between the Borrower and such
Person; (ii) the Borrower have consulted their own legal, accounting, regulatory
and tax advisors to the extent they have deemed appropriate; and (iii) the
Borrower are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated by the Loan Documents; (b) each
of the Administrative Agent, the Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein and the
Borrower and its Subsidiaries will not claim that any of the Administrative
Agent, the Lenders, or their Affiliates owe a fiduciary duty or similar
obligation to any of them or their Affiliates; and (c) the Administrative Agent,
the Lenders, their Affiliates and any arranger may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and their Affiliates, and have no obligation to disclose any of such interests
to the Borrower or their Affiliates.
11.11    Confidentiality. Each of the Administrative Agent and the Lenders shall
maintain the confidentiality of all Confidential Information (as defined below),
except that Confidential Information may be disclosed (a) to its Affiliates
(other than Disqualified Institutions), and to its and their respective
partners, directors, officers, employees, members, stockholders, attorneys,
accountants or other advisors (collectively, “Representatives”) (other than
Disqualified Institutions) on a “need to know” basis solely in connection with
the transactions contemplated by this Agreement; provided such Persons are
informed of the confidential nature of the Confidential Information and
instructed to keep it confidential; provided further that the Administrative
Agent and the Lenders shall be responsible for its and their respective
Affiliates’ Representatives’ and their respective Affiliates’ compliance with
this Section 11.11; (b) to the extent requested by any regulatory authority
having jurisdiction over it or its Affiliates (in which case the Administrative
Agent and the Lenders, as the case may be, shall (i) except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority, to the extent
permitted by law, notify the Borrower promptly in advance thereof and (ii) use
commercially reasonable efforts to ensure that any such Confidential Information
so disclosed is accorded confidential treatment); (c) to the extent compelled by
legal process in, or reasonably necessary to, the defense of such legal,
judicial or administrative proceeding or otherwise as required by Applicable
Law, rule or regulation (in which case the Administrative Agent and the Lenders,
as the case may be, shall (i) to the extent permitted by law, notify the
Borrower promptly in advance thereof and (ii) use commercially reasonable
efforts to ensure that any such Confidential Information so disclosed is
accorded confidential treatment); (d) subject to an agreement containing
provisions substantially the same as this Section, to any other party hereto or
participant or prospective Lenders or participants (other than any Disqualified
Institution except that the list of Disqualified Institutions may be provided
for purposes of allowing such participant or prospective Lender to determine if
it is a Disqualified Institution); (e) in connection with any action or
proceeding, or other exercise of rights or remedies, relating to any Loan
Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section, to any Eligible Assignee or any actual
or prospective party (or its advisors) to any Bank Product; (g) with the consent
of the Borrower; (h) to the extent such Confidential Information (i) becomes
publicly available other than by disclosure the Administrative Agent, the
Lenders, their respective Affiliates or their or their respective Affiliates’
Representatives in breach this Section or (ii) is available to the
Administrative Agent, any Lender, or any of their Affiliates from a third party
that is not, to their knowledge, subject to any confidentiality obligations; or
(i) to rating agencies. Notwithstanding the forgoing, no Confidential
Information shall be provided to Designated Competitor Affiliates other than
Confidential Information provided by or on behalf of the Borrower for
distribution to Public Lenders. As used herein, “Confidential Information” means
all information received from an Obligor or Subsidiary relating to it or its
business other than any such information that is available to the Administrative
Agent or any Lender on a non-confidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
provider, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Confidential Information pursuant to
this Section shall be deemed to have complied if it exercises the same degree of
care that it accords its own confidential information. Each of the





--------------------------------------------------------------------------------





Administrative Agent and the Lenders acknowledges that (i) Confidential
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws.
11.12    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS), EXCEPT THAT WITH RESPECT TO ANY COLLATERAL, EACH SECURITY
DOCUMENT OR OTHER DOCUMENT SHALL BE GOVERNED BY OTHER LAWS TO THE EXTENT
PROVIDED THEREIN.
11.13    Consent to Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
(EXCEPT AS SET FORTH IN THE LAST SENTENCE HEREOF) JURISDICTION OF ANY FEDERAL OR
STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK, IN ANY PROCEEDING OR
DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY HERETO
IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.3. EACH PARTY HERETO AGREES
THAT THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES RETAIN THE RIGHT TO BRING
PROCEEDINGS AGAINST ANY OBLIGOR IN THE COURTS OF ANY JURISDICTION SOLELY IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT.
11.14    Waivers by Obligors of Jury Trial. To the fullest extent permitted by
Applicable Law, each Obligor waives (a) the right to trial by jury (which
Administrative Agent and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Secured
Obligations or Collateral; (b) presentment, demand, protest, notice of
presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any accounts, documents and guaranties at any time held
by the Administrative Agent on which an Obligor may in any way be liable, and
hereby ratifies anything Administrative Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Administrative
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Administrative Agent or
any Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Secured Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to
Administrative Agent and Lenders entering into this Agreement and that they are
relying upon the foregoing in their dealings with Obligors.
11.15    PATRIOT Act Notice. The Administrative Agent and the Lenders hereby
notify Obligors that pursuant to the requirements of the PATRIOT Act, the
Administrative Agent and the Lenders are required to obtain, verify and record
information that identifies the Borrower, including its legal name, address, tax
ID number and other information that will allow the Administrative Agent and the
Lenders to identify it in accordance with the PATRIOT Act. The Administrative
Agent and the Lenders will also require information regarding each personal
guarantor, if any, and may require information regarding Obligors’ management
and owners, such as legal name, address, social security number and date of
birth.
11.16    Marshalling; Payments Set Aside. Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Obligor or any
other person or against or in payment of any or all of the Secured Obligations.
To the extent that any Obligor makes a payment or payments to the Administrative
Agent or the Lenders (or to the Administrative Agent, on behalf of the Lenders),
or any Agent or the Lenders enforce any security interests or exercise their
rights of setoff, and such payment or payments or the proceeds of such





--------------------------------------------------------------------------------





enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
11.17    Release of Liens and Guarantees. In the event that any Obligor conveys,
sells, transfers or otherwise disposes of any property or assets or all or any
portion of any of the Equity Interests or assets of any other Obligor to a
Person that is not (and is not required to become) an Obligor, in each case in a
Permitted Asset Disposition and/or Permitted Investment or in connection with
the designation of an Unrestricted Subsidiary or in connection with a pledge of
the Equity Interests in joint ventures constituting Excluded Assets and
permitted as a Permitted Lien, the Administrative Agent shall promptly (and the
Lenders hereby authorize the Administrative Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower, and at the Borrower’ expense, to (i) release any Liens created by any
Loan Document in respect of such Equity Interests or assets and (ii) in the case
of a disposition of the Equity Interests of any Obligor in a Permitted Asset
Disposition and/or Permitted Investment or in connection with the designation of
an Unrestricted Subsidiary and as a result of which such Obligor would cease to
be a Restricted Subsidiary, terminate such Obligor’s obligations under this
Agreement (including Section 10 hereof). Any representation, warranty or
covenant contained in any Loan Document relating to any such Equity Interests,
asset or subsidiary of Holdings shall no longer be deemed to be made once such
Equity Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of. At the request and sole expense of the Borrower, the Administrative
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
to): (1) subordinate any lien granted to the Administrative Agent (or any
sub-agent or collateral agent) under any Loan Document to the holder of any Lien
on such property that is a Permitted Lien under Section 6.2(c), Section 6.2(f)
(but with respect to subclause (B), solely to the extent relating to Debt
incurred under Section 6.1(u)), Sections 6.2(i), Section 6.2(m), Section 6.2(o),
Section 6.2(t), Section 6.2(w), Section 6.2(v), Section 6.2(x) (to the extent it
relates to Permitted Refinancing Debt secured by Liens permitted by other
clauses of Section 6.2 listed in this clause (1)), Section 6.2(aa), Section
6.2(dd), Section 6.2(ff) and Section 6.2(gg)); and (2) enter into intercreditor
arrangements contemplated by or required in connection with Section 6.1(p),
Section 6.1(x), Section 6.1(v) (to the extent it relates to Permitted
Refinancing Debt secured by Liens permitted by other clauses of Section 6.1
listed in this clause (2)), Section 6.1(ff), Section 6.2(b), Section 6.2(u) and
Section 2.22 and the definition of “Permitted Refinancing Debt” (in each case,
only to the extent that the Liens on the Collateral securing the ABL Facility
are subordinated or made subject to an intercreditor arrangement to the same
extent) subject to the terms of the Intercreditor Agreement. Additionally, the
Lenders hereby authorize and direct the Administrative Agent to take such
actions as it determinates may be necessary or advisable to release its Liens in
the Specified Mortgaged Property promptly following the Amendment No. 2
Effective Date.
11.18    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, each of the Administrative Agent, on behalf of the Secured Parties,
and each Obligor acknowledges that the Lien and security interests granted to
the Administrative Agent pursuant to this Agreement and the other Loan Documents
and the exercise of any right or remedy by the Administrative Agent thereunder
and the obligations of the Obligors under this Agreement and the other Loan
Documents are subject to the provisions of the Intercreditor Agreement, which
the Administrative Agent is hereby directed by the Secured Parties to execute
and deliver, and perform in accordance with its terms. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement or
any other Loan Document, the terms of the Intercreditor Agreement shall govern
and control. The Administrative Agent and the Secured Parties hereby agree and
acknowledge that prior to the Discharge of Revolving Obligations (as such term
is defined in the Intercreditor Agreement) any requirement of this Agreement to
deliver any ABL Collateral to the Administrative Agent shall be deemed satisfied
by delivery of such ABL Collateral to the ABL Administrative Agent as bailee for
the Administrative Agent pursuant to the Intercreditor Agreement. The
Administrative Agent shall be the “Authorized Representative” of the Secured
Parties for all purposes of the Intercreditor Agreement and the Security
Documents.
11.19    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent an EEA Financial Institution is a party to this Agreement
and notwithstanding anything to the contrary in any Loan





--------------------------------------------------------------------------------





Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(%3)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(%4)    a reduction in full or in part or cancellation of any such liability;
(%4)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(%4)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.20    Flood Matters. Each of the parties hereto acknowledges and agree that,
any increase, extension, or renewal of any of the Loans or Commitments after the
Amendment No. 1 Effective Date shall be subject to (and conditioned upon) the
prior obtaining by the Administrative Agent of “life-of-loan” Federal Emergency
Management Agency standard flood hazard determinations with respect to each
Mortgaged Property, and, to the extent any Mortgaged Property is located in an
area determined by the Federal Emergency Management Agency to be a special flood
hazard area, the receipt by the Administrative Agent (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and (ii) evidence of flood insurance as required by Section 5.13
hereof.
[Remainder of page intentionally left blank; signatures begin on following page]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
HOLDINGS:
MILACRON HOLDINGS CORP.
By:
        
Name:
Title:

BORROWER:
MILACRON LLC
By:
    
Name:
Title:

GUARANTORS:
MCRON FINANCE CORP.
By:
    
Name:
Title:






--------------------------------------------------------------------------------







MILACRON MARKETING COMPANY LLC
By:
        
Name:
Title:

CIMCOOL INDUSTRIAL PRODUCTS LLC
By:
    
Name:
Title:

MILACRON PLASTICS TECHNOLOGIES
GROUP LLC
By:
    
Name:
Title:



DME COMPANY LLC
By:
        
Name:
Title:






--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT:
JPMORGAN CHASE BANK, N.A.,
By:
        
Name:
Title:

LENDER:
BANK OF AMERICA, N.A.,
as Lender


By:
    
Name:
Title:






